Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 1 of 114

Temporal and Spatial Variability of Poor Water-Quality Conditions

014127
13

Table 9. Summary of pH values in the depth-profile dataset, Upper Klamath and Agency Lakes, Oregon, May—October 1990-2006.

[Values are shown as the number of samples, whereas the percent > 9.7 is shown as a percentage; shading is used to aid the visualization of the increasing
percentage of values greater than 9.7. >, greater than; =, less than or equal to; —, not sampled]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

May June July August September October

minal Go minal s ella mila] os msilalGa silalo

Ver} 3) Ml al A; Si ul al Al S[ Vl al Al s[ ul ala; si ulalaysiulala
2 wo w = 2 w w e = w w e 2 wo w = 2 w w e 2 w wo &

S$} 8) 5/ 8| §| 2) 8/8) F) 2) 8/8) F) 5) 2/8) 5/8) 2/8) F)8)8/8
azj/S/S/a2)/a/ 8) S/f2)/eZ\/S\/S\/f2)/e\/F/S /P /Z\FS\/Slekl/zZ\/E\/F/\z

1990; 10 10 0 Of 80 48 32 93 74 19 49 48 | 2/57 48 9 7L 71 0 eu
1991} - -— -— =] 68 68 OF} OF 54 3 15 gi 72) OF —S Mess 36 IF 45 45 0 O
1992] 67 67 0 Of] 63 30 33 89 87 5] O Me 28 27 #1 45 45 0 0
1993 | 41 41 0 © ]121 119 2 2] 83 59 68s 1};65 65 O 62 62 0 0O
1994 | 81 81 0 Oj 73 46 27 47 19 54 07 0149 49 0 34 34-0 0
1995 |117 117 0 © | 75 S50 25 71 48 60 19 24/61 55 6 57 37 0 0
1996] 24 24 0 0] 47 44 3 6) 45 40 38 5 12/38 38 O 56 53 3 5
1997 | 77 77 O Oy) 39 32 7 T8)112 84 71 O O- 67 66 1 30 30 0 O
1998] 43 43 0 0/127 119 8 6] 71 64 73 O fede 71 71 =O 70 70 O O
1999| 78 78 0 OO} 88 79 30 67 9 Gees 113 0 — = = =
2000 | 137 137 0 0} 85 28 49 70 l 1| 73 71 2 101 101 O 0
2001! 83 83 0 O| 79 63 16 20)116 75 71 l 1| 71 71 0 34 34 (20 8
2002 | 131 130 1 1 | 8 75 11 13] 77 62 70 0 MB ss ss oO 31 31 0 eG
2003 | 45 45 0 O]} 8 86 0 Of118 101 17 14] 71 57 14 20) 66 S51 15 27 27 0 Be
2004 | 88 88 O OO} 83 62 21 25] 79 57 22 (el 71 68 3 4/98 97 1 - = = =
2005 | 141 141 0 OO} 93 91 2 2] 8 74 8 10/107 104 3 3/70 70 O 34. 34 0 0
2006} 90 90 0 O} 8 82 6 7/112 1033 9 8] 70 45 25 63 22 41 30 30 O MO

 

 

 

 

 

 

 

 

 

Spatial patterns show that when high pH values were
measured, they were often observed at sites all around the
lake (table 10). During most years, there are occurrences of
high pH values at most sites; however, during years with a
lower overall frequency of pH values greater than 9.7, not
all sites experience these poor water-quality conditions. The
Agency Lake sites seem to have a higher frequency of high
pH values, and in June, often had higher pH values than
Upper Klamath Lake sites. The depth profiles also showed
that there was little vertical variation in pH values throughout
the water column. High pH values tend to occur either at the
surface or throughout the water column, as can be observed
by examining the depth profile pH data for 2000, a year with a
high frequency of pH values greater than 9.7 (fig. 5).

Ammonia

Prior to 1999, the USEPA criteria for ammonia were
established to evaluate un-ionized ammonia concentrations,
because it was believed that the un-ionized part of total
ammonia was much more toxic to aquatic life. It has been
recognized, however, that the ammonium ion (the other
part that makes up total ammonia) also may contribute
significantly to ammonia toxicity under certain conditions
(U.S. Environmental Protection Agency, 1999). Therefore, the
current criteria are based on total-ammonia concentrations.

Table 10. Percentage of pH values in the depth-profile dataset
greater than 9.7 by year and site, Upper Klamath and Agency
Lakes, Oregon, May—October 1990-2006.

[See figure | for site names and locations. —, not sampled]

 

 

Year All AN AS CP ER ML MN NB PM SB WB
1990 «17 - 47 — F 6 15 O 23 19 I7
1991 13 16 18 - 3 13 8 24 8 16 29
1992 II 24 17 -— 9 2 9 10 10 #11 8
1993 6 23 22 - 0 0 5 60 8 0 8
1994 16 17 25 - 11 IF 9 22 24 #15 29
1995 16 16 22 -— 5 19 10 32 38 8 I7
1996 6 - 26 - 2 5 4 - -= 5 =
1997 9 5 6 0 5 14 2 21 14 #10 18
1998 a o G 2 2 2 0 3 & 2 Q
1999 15 26 21 13 4 23 12 #17 #%I8 9 21
2000 = 16 4 14 13 17 21 #15 19 23 14 28
2001 = 13 6 6 6 2 %I7 #12 24 29 8 38
2002 6 13 4 6 1 0 6 8 3 5, 19
2003 II 20 30 2 4 9 3 24 17 3 23
2004 II 24 31 4 2 13 4 15 6 3 21
2005 2 10 8 Oo © @ 2 08 O 6&6 &
2006 «18 18 3 21 12 16 20 16 18 22 36

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 2 of 114

014128

14 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

DEPTH BELOW WATER SURFACE, IN METERS

i-@eo00@ec0o00

- O _ °

 

 

 

 

 

   

EXPLANATION

Agency Lake areas
> Outflow areas
Bay areas
W)) Trench area
Open water areas
@ «pH greater than 9.7 standard units
© PH less than or equal to 9.7 standard units

Figure 5. Depth-profile pH data, Upper Klamath and Agency Lakes, Oregon, June—October 2000.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 3 of 114

014129

Temporal and Spatial Variability of Poor Water-Quality Conditions 15

These criteria are based on the water temperature and pH of
the samples and are applicable for waters with a pH between
6.5 and 9. The guidelines used to evaluate total-ammonia
concentrations for this analysis are based on the acute criterion
(based on a 1-hour average concentration) for when salmonids
are present and the chronic criterion (based on a 30-day
average concentration) for when fish early life stages are
present. For example, the criterion is 2.2 mg/L at pH 8.5 when
adult salmonids are present and 0.8 mg/L at pH 8.5 and 18°C
when early life stages are present.

Roughly one-half of samples collected in Upper Klamath
and Agency Lakes between 1990 and 2006 had pH values of
less than 9 and therefore were compared against the USEPA
criteria (table 11). For those samples with exceedances, the
chronic (30-day average) criteria values generally were about
70 percent lower than the acute (1-hour) criteria values. A
small number of samples (less than | percent) exceeded
the acute guideline, and one-half of these were measured in
Shoalwater Bay. There were a few more exceedances (less
than 10 percent) of the chronic guideline, but the data were
too sparse to calculate representative 30-day environmental
concentrations. Almost one-half of these exceedances were
measured in the bay areas (Coon Point. Shoalwater Bay, and
Wocus Bay).

The part of the dataset that could not be evaluated
against the USEPA criteria because the pH was greater than
9 may be the part that signals more detrimental conditions
for the suckers. When high ammonia concentrations occur
with high pH and water temperatures, a significant fraction
of the total concentration of ammonia will be present in the
un-ionized form, which is much more toxic to aquatic life. By
using the USEPA formulas (U.S. Environmental Protection
Agency, 1999), un-ionized ammonia concentrations were
calculated from total ammonia concentrations, pH values,
and water temperatures for the entire 1990-2006 dataset.
These concentrations were evaluated against the LC,, value
of 530 pg/L for Lost River suckers, recognizing that although
the LC,, value for shortnose suckers is higher, concentrations
greater than 530 g/L would be stressful for shortnose suckers
as well. Although the acute and chronic total-ammonia
USEPA criteria represent “acceptable no-effect levels” of
total ammonia, the LC,, values for un-ionized ammonia
concentrations represent “unacceptable severe-effect levels”
for the health of the suckers. About 3 percent of the 2,023 un-
ionized ammonia concentrations exceeded 530 pg/L, and there
was at least one exceedance at each of the 10 sites (table 12).
One-third of these exceedances occurred in the bay areas. All
except one of these exceedances occurred between 1996 and
2003, when total ammonia concentrations were the highest of
the 17-year period (Wood and others. 2006).

Interrelatedness of Water-Quality Variables

It is useful to examine how these water-quality variables
that are used to delimit poor water-quality conditions are
interrelated, and how they relate to the algal blooms occurring
in Upper Klamath Lake. According to Wood and others
(2006), bloom dynamics, as observed in the chlorophyll-a
data, are associated with the trends and fluctuations observed
in water-quality parameters. A crash in the algal bloom results
ina sharp reduction in chlorophyll-a concentrations. As the
oxygen production from photosynthesis stops or decreases,
and the sediment and water-column oxygen demands continue,
there is a decrease in dissolved oxygen, generally to values
below saturation. In contrast, when the bloom is growing.
photosynthesizing algae consume carbon dioxide and produce
oxygen, resulting in supersaturated dissolved oxygen and high
pH.

Four years (1992. 1991, 2006, and 1997) were used to
explore how mean water temperatures, minimum dissolved-
oxygen concentrations, maximum pH values, median ammonia
concentrations, and median chlorophyll-a concentrations
are related under different combinations of conditions. As a
reminder, 1992 was ranked as the lowest lake level, warmest
spring, and earliest bloom onset. The year 1991 also was
ranked as a low lake-level year, but perhaps as a result of the
cool spring, it had the second latest bloom onset. The second
earliest bloom onset occurred in 1997, a year with a lake level
in the middle to high end of the rankings but a warm spring. In
contrast, 2006 had a middle level ranking for both lake level
and spring temperatures. but had the latest bloom onset.

In every year, the dissolved oxygen decreases during
July-August, but for years with large chlorophyll-a
concentrations in June (namely 1992 and 1997), the dissolved-
oxygen concentration is more likely to fall below 4 mg/L. The
large early bloom in 1992 was most noticeable in the bay and
outflow areas, although the dissolved-oxygen concentration
did not decline as low in the outflow areas as it did in the bay
areas. The later bloom in 1991 was much more apparent in
the bay areas than in any other area. The dissolved-oxygen
concentrations in 1991 did not fall below 4 mg/L until
September-October. The pH values correspond very well
with the chlorophyll-a concentrations—pH increasing with
the increases in chlorophyll-a—which fits with the growth
of the bloom. Ammonia concentrations in 1997 were notably
larger than in any other year. This was determined by Wood
and others (2006) to be correlated with discharge from the
Williamson River. The fact that the ammonia concentrations
were elevated in 1997 in Agency Lake also indicates that the
discharge in the Wood River, which flows into Agency Lake,
was probably higher during those years as well.
16

Number of samples exceeding the acute and chronic total-ammonia guidelines by year and site, Upper Klamath and Agency Lakes, Oregon, 1990-2006.

Table 11.

Ss
3
od
=
wi
3
a
a
a
=
=
3S
5
A
£
2
°
o
wi
2
a
wn
a
5
=
o
a
x
a
we
Ss
o
a
a
x
=
c
a
wa
2
oc
oe
om
a
iu
&

 

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 4 of 114

014130

 

Based on acute criterion for when salmonid fish are present (based ona 1-hour average concentration)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S| saouepeaaxy | co om eRe oa |S 8 | saquepasoxy | ~~ merger ese esl a
oa
& &
3 am ONO Oo NO NO of em) oS s KS | HO MO Oo h Se oy] os
= sues | oe Ses SSS = sadueg |= OSH ASStSl/S
- i - =
= SBIUEPIBINI | oo ooo ecosa esas i SOJUEPIIIXT jo oce ccs cco = =|4
oa oa
& sajdwes Anowvwoonv d= 8 sajdwes Anwowowwn owl
|
ip | S80uepsIIKMT | CC OO C SO OSCSC OS 2 saIuepaaIxy |o oom cecoso cole
oa
8 sajdueg | AnwW ACH MH wx] 8 sajdweg |a aa acn ne w «| 9
= SaIUEPIIING coco coc eco co fo] a SaIUEPIIIKA co Ae coc 6c Se Se oo] HH
o >
oa oa
a a
sajduies AMA WOOO OK | | sajdwes DAaonwovcwan| s+
é
‘ee SIIUEPIBINGZ | ooosmose es eas 9 SOIUBPIIINXNG |— ote secsesawss
Ss Ss
wy wy
a SIIUEPIIIXG | oo ooo eosaoacses a SdIURPsIINGT |oonmnonooceses
ao a
— sajdwes etme Nm nnn) — sajdweg |o te oN mn nn|
ws
—| Sasuepaaoxy | co oR CSO OCHS — | SS9UEPIIIT | scemannmaenals
= S =
SN sajdwes rmeorweornoen s ™N sajdwes reoroornon! =
a SaIUePsIIX] | coco coccooeocc oo s =. | as SaIUBPIIIXG | cmH Am ocanaec=min
2 5| 3 .
sajdwes NOarraAaanaays| & Ni sajdwes gen aaaaraaye
o ae
Cc
2 SBIUEPIBIXI | momo ooo e co ose os a Zz SIJUBPIBINXG jo ocoesececscoccesela
Cc
a alan
= sajdwes menoononn st] 4 =| sajdwes Non oon omnia | oo
an
ao
eo | S29UBPIBIXU | Coo SCSCONSCoOA SOA 3] eq | S#svepseaxy SOCAN OANOMO!S
S z|8
co
= sajdwes aAwmweornonwoocvs| =| ~ sajdwes Aww Sr aAnSSO/ 9
a
| Se9UepsBIXZ | COSCON OOOH ON! & > saauepaaox] | oceans ae canc|a
a o
ao a
&
© sajdwes MA mo ce Om Ee EO! in = sajdwes IND AN POO i he] ip
Ss =
ao
ies S8JURPIIIXF | oo OS OSoCooAN SOA 4 ‘i SOJUEPIIIXG |oscoonmtonosotoc!|a
o
3 =|8
I
7 sajdues = wmoarascoe-s) o|™ sajdwes me oanancors|s
= 3 SJ
oo
= saIuepsaIXT | co scococoscscoscscs S| in SODURPssIXAT |ococonrsecococos
S 218
a sajdwes Py Chi S888 88 SON) A a sajdwes ABOOMHAWHOAS
ao
on
—- | SUBPABIXG cocosooooaooaS S| gq | SNUBPIVIXG | oo OOo CoN SO Sols
wa
S a| B
= sajdweg | +e oo AN HR aw) oo] EB] sajdwes TR SOSAAH ER |AH/ w
e — oO = =
=>
=
os SdIUEPIIING | so osococeosce seo sl = & = SOIUBPIIIXG jo coos sce ae Sle
a =| =
= d Anosnoonseatem| —-] £/2 d Anon ocoe Html
sajdwes Oe oS Sey See. = sajdwes AS & 2 Se See &
= c =
ao
=
x saqepsaox] | co oo oe seo ose alo = x s9muepaadxg jooo oso osccooscsals
—
=o = et
= sajdwes SroMaAraAaAMS gs] F/T sajdwes eromaraansl!s
o
=
—| S89UBpaIXZ, COO CoO OoOSD oso oS £/] | Sesuepsaoxg poco ooscoooooSs|=—
a a a
a ola
= sajdueg | +o Cone i hh lm] 8] = sajdwesg | + co corn KR KK len
= ie)
o
—
o| Ss0uepasaxy | CSO SOC SOO COO SCO SC! S|] | Se0uepmq~ocaooc oom CON S!|m
a <|
a
a sajdwes Semoroneconr|e| 5 er sajdwes cusonronoon—/a4
a
or T — oo = oT
= o Jaquin e2@26Hseee2R85l= | saquny | 42a eS 2 0 =
5| msn SSORSSe eas <| o/s) MPU SCOR Sseeasl=

 

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 5 of 114
014131

Temporal and Spatial Variability of Poor Water-Quality Conditions 17

Table 12. Number of un-ionized ammonia concentrations exceeding 530 micrograms per liter by year and site, Upper Klamath and
Agency Lakes, Oregon, 1990-2006.

[The value of 530 micrograms per liter represents the LC, for the Lost River sucker (Saiki and others, 1999); see figure | for site names and locations,

exceedances are shown in bold type and shaded]

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site| 1993 1996 1997 1998 1999 2000 2001 2002 2003 va 1990-2006
3 3 3 & @ 3 3 3 3 3 3
Sle Ele Ele Ele Ele Ele Ele Ele Fle Ele Ele &
B)2 1/2 12 1/2 /2 /2 e/2 e/2 €/2 sie Fi 2 =
e|E E/E E/E E/E E/E E/E G/F E/E E/E E/E Ele &
= wn pra “ ire ”“ wi “ wi ” wi ” ive) “” wu a” Lu “” uu ”“ wi ” wu
AN| 13. 0 l 1 8 0 11 l 10 J 15 0 1] 0 1] 1 I 1 8. (O 172 5
AS| 15 0 15 0 14 1 14 1 ll 0 15 1 12 11 0 11 0 |106 O 224 4
CP 0 0 0 O 6 1 12 0 9 1 15 I 12 O 12 O 2 0 |-37 oO 115 3
ER| 14 O 15 60 14 2 14 0 ll O 15 1 12 wa 2 0 12 1 114 #O 233 5
ML| 14 0 15 600 14 3 13 2 1] 1 15 1 12 12 O 13. 0 | 9 O 217 8
MN} 14 O 15 60 14 1 14 1 li. 0 15 1 12 O 12 1 I] 0 |116 O 234 4
NB| 14 O 0 0 14 0 14 1 I] 1 15 0 12: 9 12 0 12 1 95 «(0 199 3
PM) 16 1 0 0 14 3 14 I I] 1 15 3 12 Wey 12 0 12 0 |%94 O 200-10
SB; 16 O 15 14 2 I3 1 11 1 15 1 12 We 2 0 12 0 }109 0 229 9
WB] 16 0 Oo 0 l4 4 14 ee 11 I 15 3 12: a 12° 0 12 1 94 0 200 | 12
All}132. 2] 76 2 1126 18 1133 10 |107 7 |150 127/119 7 |118 2 |118 4 |944 © |2,.023 63
When evaluating dissolved-oxygen concentrations, pH early July, but the bay areas experienced low dissolved-oxygen
values, and ammonia concentrations against the criterion conditions through September and into October in some years.
defined to delimit poor water-quality conditions, one year All areas experienced elevated pH values with the onset of the
(2000) was in the top three highest frequencies of poor bloom. The highest ammonia concentrations coincided with
conditions for all three parameters. The interrelatedness of the elevated chlorophyll-a concentrations associated with the
these water-quality variables was further explored in figure 6. growth of the bloom. These patterns illustrate the importance
Similar to the conditions discussed by year, the areas with of the bloom (both the magnitude and timing of the onset,
the higher chlorophyll-a concentrations earlier in 2000 growth, and decline) on water-quality conditions and why it
(namely the bay and outflow areas) experienced the lowest is necessary to further explore potential correlations with lake

dissolved-oxygen plunges in June and July. Dissolved-oxygen _ level in an attempt to find a management tool to influence
concentrations measured in all areas were low in late June and —_ water-quality conditions.

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 6 of 114
014132

18 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

 

 

 

 

r 30 T | T T I T I
#2 ar | 4
e3
Ei 18; i =
Be |
zu 107- | i 7
ze _ | |
Ti iil | | MM a
5 ‘ | |
12
z T T T T T T I
xz f ge ;
azz i
see
oan 6E i i |
BES | |
Cae { } y
533 3h
Sz
= =
= ‘ f
- I I T T T I
ws
= 10- al
=5
=2
22 :
4
= | i

 

 

ae 1 T T l T
<=
s 5
S25 1500+ A
sOa
aie
jae
= = 1,000; sal
Son6
Fo°o
Zac
<8s s0-L =
a 5S
= 2
2 |

7 T | T T T
Se
ee) _
EZ
olw
ceo
Ses »L _
rea
ogee
=o0
=ZS= 100
o o Taal —_
=

 

 

 

EXPLANATION
| Bay areas (Coon Paint, Shoalwater Bay, Wocus Bay} | Outflow areas (North Buck Island, Pelican Marina)
| Trench area (Eagle Ridge) Agency Lake areas (Agency Lake North, Agency Lake South)
| Open water areas (Midlake, Midnorth) — — Criterion used to delimit poor water quality

Figure 6. Water-quality conditions in 2000, Upper Klamath and Agency Lakes, Oregon.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 7 of 114

014133

Hypotheses Relating Water Quality to Lake Level and Climate 19

Hypotheses Relating Water Quality to
Lake Level and Climate

The hypotheses relating selected water-quality variables
to lake level and climatic variables examined in Wood and.
others (1996) served as a starting point for this analysis. to see
whether relations observed or not observed within a 5-year
dataset had changed when examining a 17-year dataset. The
same caveats that applied for these hypotheses in the previous
analysis apply to this report. The hypotheses are purposely
stated broadly to allow exploration of the data. The direction
of the relation is stated because it was presupposed that
water quality can be degraded at lower lake levels, but the
specific form of the relation (linear, bimodal, and so forth)
is not specified. With this approach, the data, rather than
preconceived ideas. influence the conclusions.

The primary focus of this analysis was to establish the
existence or nonexistence of relations between certain water-
quality variables and lake level. The existence of a relation,
however, does not imply causality. Ifa relation was detected,
then a specific mechanism could be proposed and tested to
establish causality. In the next section addressing information-
theoretic approaches to the data, previous work in the basin
and information emerging from the hypothesis testing will be
used to guide the selection of multiple variables to examine
separately and together for their ability to explain the variance
observed in the data.

Chlorophyll-a

In Wood and others (1996), the general hypothesis
addressing chlorophyll-a was:

Year-to-vear differences in chlorophyll-a
concentration are related to year-to-year differences
in lake level, such that chlorophyll-a concentrations
are lower at higher lake levels.

The temporal patterns observed in chlorophyll-a
concentrations in Upper Klamath Lake during May—October
differed greatly between years (fig. 7). Certain similarities
can be noted in the progression of the chlorophyll-a
concentrations, however, that illustrate the onset. growth, and
decline of the AFA bloom. For each year, the bloom began
sometime between mid-May and mid-June, signaled by
increases in chlorophyll-a concentration. The chlorophyll-a
concentrations generally went through a downward trend
sometime in July, with a great deal of variation between
the years in how much of a decline this was and whether
concentrations increased again or not. Many years experienced
a second period of bloom growth between August and
September (1991, 2000, and 2005, for example), although
some years did not (1993 and 1994, for example). The highest

median chlorophyll-a concentrations were observed during
periods of bloom growth but occurred at very different time
periods, June 1992 and October 1996. The warm autumn
in 1996 most likely contributed to the magnitude of the
second AFA bloom that year. The magnitude of the first
spike in chlorophyll-a concentration does not seem to be an
indicator of how long the bloom will persist. Chlorophyll-a
concentration may decrease and the bloom may not persist
as in 1992. or there may be sustained growth throughout the
season as in 1995 and 1997.

There is no obvious pattern in the yearly distribution
of chlorophyll-a concentrations when the years are arranged
from lowest to highest lake level. When the distribution of
chlorophyll-a concentrations for each year was considered by
month in relation to the lake-level ranking, Wood and others
(1996) did, however, observe a potential pattern in June—the
median, 25"-, and 75"- percentile concentrations were higher
in 1992 and 1994 than in the other 3 years (1990, 1991,
1993). This pattern did not continue for the July-September
distributions. In the larger 17-year dataset (fig. 8), this pattern
did not seem to hold up and this hypothesis was not supporied.

Further exploration of the potential relation between
chlorophyll-a and lake level during June by Wood and others
(1996) led to the development of the following hypothesis:

Year-to-year differences in June chlorophyll-a
concentrations are related to vear-to-vear
differences in June lake level, such that June
chlorophyll-a concentration is lower at higher lake
levels.

This hypothesis was analyzed for the larger 1990-2006 dataset
by plotting the median June chlorophyll-a concentrations
against the median June lake level in Upper Klamath Lake
(fig. 9). No significant correlation was observed; however,
1992 stood out as a year with a much lower median June lake
level than any of the other years. The median chlorophyll-a
concentration for this year was the highest of the 17 years.
The median June lake level for the remainder of the years,
however, fell between 4,141.5 and 4,143.5 feet above sea level.
This illustrates the fact that this analysis is performed on the
observational data available. Perhaps the limited fluctuation in
lake levels limits the variations in bloom dynamics that would
be observed over a wider range of lake levels.

Although a relation between chlorophyll-a concentration
and lake level could not be determined, Wood and
others (1996) had noted an apparent progression in June
chlorophyll-a concentrations as the number of degree-days
increased. This was stated as:

Year-to-year differences in June chlorophyll-a
concentration are related to year-to-vear differences
in the number of degree-days between April 1 and
May 15, such that concentrations are higher at a
higher number of degree-days.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 8 of 114
014134

20 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

400 T T T T

T
Bloom first 1990 1991 1992

detected

300

200

100

 

 

 

0
400 1
300}—
200}—

100}-

 

 

 

 

 

 

CHLOROPHYLL-a@ CONCENTRATION, IN MICROGRAMS PER LITER

 

 

0
400

 

200}—

100}|—

 

 

 

 

 

0
400

 

 

 

 

 

 

 

 

Figure 7. Median chlorophyll-a concentrations, May—October 1990-2006, Upper Klamath Lake, Oregon.
CHLOROPHYLL-a CONCENTRATION, IN MICROGRAMS PER LITER (jg/L)

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 9 of 114
014135

Hypotheses Relating Water Quality to Lake Level and Climate 21

 

 

 

 

 

 

 

1000 ‘ 01,250 pg/L
JUNE
750;- a
o x
500/— % : ° 4
o 5 x
* ° . x x *
a oe OT I; F int . ox x |
x ’ > Li ox : ¢ z t ¥ x Ry
a se eS US gobs =x g x Jy 3, é ex 2 =H
1992 1994 1991 2004 1990 2001 2002 1997 1999 2000 1995 2003 1993 1996 1998 2006 2005
1,000 ol 440 pg/L
JULY
750}—- ° ° =
o ° o*
500g 5 =
oO x o
o x
250- | % x 9 ‘ ° ] —
¥ ° x 7 x
t. . a i +. i i q : = i 7 x 5 s ] x =: d "
0 x al hi = 5 6 Zz x x be z a ud % i=] = =
1992 1994 1991 2006 2004 2002 2001 2003 1990 2000 1996 1997 1999 2005 1993 1998 1995
1,000 a
AUGUST
750 )H =
o
500;— 6 5 _
o
250;/— x @ i x e ox ° x f e + 7, =
2 di a = T . . o. a! z s if x i:
0 =, 6) > if, y Fy x a? a oo 2 § ¢2 2% a. z
1992 «1994 «2002 = 1991 + 2006 »=s 2004 39 1990» 2003 «= 2000» «1996 §= 2001.:S«s«997 = «1999 «= 2005 «= 1993S «1998 = 1995
1,000
SEPTEMBER
o 2 o
750 4
tt ° ° 4
°o o o
oO x
250 LM | é * ° R ° ° =
1 ¢ | & lee] kia

 

 

_ _ 2 -_
of, @ 8 2s “, Sy =, 4 ef $3 (i 44 G2 =, 4% Sx %, _|
LOWLAKE 1952 1994 1997 2002 2006 2000 2004 1990 2003 1996 2001 2005 1997 19 1995 1999 ‘1998 HIGH LAKE
LEVEL

LEVEL
EXPLANATION
Upper
Klamath
Lake . .

° Data value greater than 90th percentile x Agency Lake—fewer than nine samples
90th percentile ° Upper Klamath Lake—fewer than nine samples
75th percentile ;
Median Q280ug/L Upper Klamath Lake—outlier value
25th percentile
10th percentile

° Data value less than 10th percentile

Figure 8. Frequency distributions of lakewide chlorophyll-a data, by month, Upper Klamath and Agency Lakes,
Oregon, June-September 1990-2006. Years are displayed in order of increasing lake level based on end-of-month lake-
level rankings for the preceding month (see table 2).
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 10 of 114

014136

22 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

 

 

 

 

 

 

i T 1 T l l T
9 1992 9992
= 95
= 299. 1997 gl | Ie 15, 1997 7
= e 0 te
a
2 2004, ii 2004,
=
Ss
5
2 is0h 4 bs =
z
= 1994 2002 2002 1994
So oo e oe e
=
= | 990 e! 990
& too! = L =
=
3
1999 2004
5 2004, < 1999, ‘ sa
= e 0/993 1998 ta @
a ° oe
= 50 1996 9° 1998 L. e =
S 2005 2005
oe
co
991g 2003 en? 1991
e ° 2006
oo eo
0 | | | 2006 | | | | | | |
4,139 7140 a4 aa 4143 %144 200 750 300 350 400 7150 500 560

MEDIAN JUNE LAKE LEVEL, IN FEET ABOVE NGVD 29

CUMULATIVE DEGREE-DAYS FROM APRIL 1 TO MAY 15

Figure 9. Relation of median June chlorophyll-a concentration to median June lake level and cumulative degree-days
from April 1 to May 15, Upper Klamath and Agency Lakes, Oregon, 1990-2006. For lake level, no significant correlation was
found. For degree-days, Spearman's p correlation coefficient = 0.61, p < 0.009.

This relation is explored for the 1990-2006 dataset in figure 9.
A significant correlation was determined between the median
June chlorophyll-a concentration and the cumulative degree-
days from April 1 to May 15 (Spearman’s p = 0.61, p < 0.009).
Intuitively, it makes sense that a warmer spring (higher
cumulative degree-days) would result in increased growth of
the algae. and therefore, higher chlorophyll-a concentrations,
in June.

As a natural progression, not only the magnitude of the
bloom in June, but also the timing of the bloom onset, which
occurred between mid-May and mid-June, was explored in
relation to lake level and cumulative degree-days (fig. 10).
Wood and others (1996) had observed an apparent trend
toward later bloom at higher lake levels when looking at
the 1990-94 dataset and therefore developed the following
hypothesis:

Year-to-vear differences in the timing of the first
bloom are related to year-to-year differences in June
lake level, such that the first bloom is delayed at
higher lake levels.

When this analysis was expanded to the 1990-2006 dataset,
however, the trend is not apparent. In fact, correlation statistics
showed no significant correlation between lake level and

the onset of the bloom; therefore, this hypothesis was not
supported for the 1990-2006 dataset.

The timing of the bloom also was explored in relation to
the cumulative degree-days (Wood and others, 1996), stated
as:

Year-to-year differences in the timing of the first

bloom are related to year-to-year differences in the

number of degree-days between April | and May

15, such that the bloom occurs earlier at a higher

number of degree-days.

The data support this hypothesis (fig. 10). A significant
negative correlation was observed between the onset of the
bloom and the cumulative degree-days between April | and
May 15 (Spearman’s p = -0.65, p < 0.004). The warmest
spring (highest cumulative degree-days) occurred in 1992,
which also had the earliest bloom (earliest Julian day of bloom
onset). In contrast, 2003 had the coolest spring temperatures
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 11 of 114

014137

Hypotheses Relating Water Quality to Lake Level and Climate 23

 

 

 

 

 

 

Ls T T T 1 1 T T
2008 2006
1991, ® _199! ®

OK - a
a
2 2008 2003
=
S 160} ° 1999 4 = 1999 eal
Ss s bs 1993
3 * 1993 =
mw
Qo
= 2005 2005 1995 2004
= 2004, 2002 1995 @ © oo ®¢ e i 1990
z 's0- 1900” 7 7 2002 * +
ical
5 1994 1998 1994

e ont 6 1998° . ©
2001 2000
‘8 2008 ‘ an 1992
140 e 1997 Sa -— e
- | \ L \ \ i | | |
4,139 4140 aia a2 4143 4144 200 250 300 350 700 450 500

MEDIAN JUNE LAKE LEVEL, IN FEET ABOVE NGVD 29

CUMULATIVE DEGREE-DAYS FROM APRIL1 TO MAY 15

Figure 10. Relation of the timing of the onset of the bloom to the median June lake level and cumulative degree-days
between April 1 and May 15, Upper Klamath Lake, Oregon, 1990-2006. The Julian day of the bloom onset was interpolated
from the measured data as the day when the lakewide median chlorophyll-a concentration exceeded 20 micrograms per
liter. For lake level, no significant correlation was found. For degree-days, Spearman's p correlation coefficient = 0.65,

p< 0.004.

and had a later onset of the AFA bloom. The year 2006 is
interesting because it does not “exactly” fit this pattern. The
lake-level and degree-day rankings for 2006 (table 6) fall

in the middle of the distribution for the 17 years, but 2006
experienced the latest bloom onset of the 17 years. This
modification to the pattern in 2006 illustrates that although the
onset of the bloom is related to the warmth of the spring, there
are more factors to consider.

pH

During the day, pH fluctuates and typically reaches a
maximum value late in the afternoon. whereas over a season,
the highest frequency of potentially detrimental maximum
pH values occurred in June and July (table 9). To examine
how lake level may affect pH values. Wood and others (1996)
proposed the following hypothesis:

Year-to-vear differences in the frequency of
occurrence of pH values greater than 9.7 are related
to year-to-year differences in lake level, such that
the frequency is lower at higher lake level.

In Wood and others (1996), 9.5 was the pH value used to
delimit poor water-quality conditions; however, Reiser and
others (2000) have proposed that pH values greater than 9.7
are detrimental to suckers. Therefore, this hypothesis was
updated for this report to state 9.7 rather than 9.5.

As discussed previously, because the growth of the bloom
results in increasing pH values, the peak pH values tend to
correspond to the peak chlorophyll-a concentrations. Wood
and others (1996) examined the relation that the onset of the
bloom had on when the peak pH values were measured. To
explore this relation for the 1990-2006 dataset, the maximum
observed pH values recorded at each visit to Wocus Bay, a site
that frequently had pH values greater than 9.7 (table 10), were
plotted for each year (fig. 11). The peak pH values tended
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 12 of 114
014138

24 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

" T T T T T
Bloom first 1990

detected

 

 

 

|
1993

 

 

 

|
|
l
| Data were not collected
I at Wocus Bay in 1996
I
|
\
I

 

 

DAILY MAXIMUM pH, IN STANDARD UNITS

 

 

T
2002

 

 

 

 

 

‘3005

 

 

 

 

 

 

M J J A $ 0 M J J A $ 0

Figure 11. Daily maximum pH values measured at Wocus Bay, May—October 1990-2006, Upper Klamath Lake,
Oregon.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 13 of 114

014139

Hypotheses Relating Water Quality to Lake Level and Climate 25

to occur sometime during mid-June to mid-July (except for
1990 and 2006, both having peak pH values much later in the
year). These peak pH values seem to occur roughly 4-6 weeks
after the onset of the bloom, which always occurred sometime
in mid-May to mid-June. For Wocus Bay, every year except
1998 had peak pH values greater than 9.7, signifying poor
water-quality conditions even though all ranges of lake level,
degree-days, and timing of the bloom onset are represented.
Wood and others (1996) noted that although the peaks in pH
and chlorophyll-a concentrations seem to be related, there is
not necessarily a correspondence between the strength of a
bloom and the coincident pH.

The yearly distribution of pH values for Upper Klamath
and Agency Lakes was plotted by month in order of increasing
lake level in an attempt to analyze the hypothesis relating
pH and lake level (fig. 12). These distributions represent all
pH values recorded at all depths for all sites. and thus are
intended to represent the overall condition of each of the
lakes. No obvious pattern with lake level is noticeable. The
June and September distributions seem to be more variable
than the July and August distributions. Perhaps this is related
to the greater variation in pH during times of bloom growth
(June) or decline (September), whereas the pH values may be
less variable during maintenance of the bloom. There were
sometimes large differences between the Upper Klamath Lake
and Agency Lake distributions. Those for 2006 are extreme—
the pH values measured in Upper Klamath Lake were much
lower than those measured in Agency Lake in June. they were
similar in July, and then flip-flopped in August and September
with those in Upper Klamath Lake much larger than those in
Agency Lake.

A few interesting patterns appear when the maximum
observed pH values are examined at the site level rather than
as lakewide distributions (fig. 13). June was characterized
by higher lake levels and the pH values seem to be widely
distributed, with some greater than 9.7. In July, however, the
lake level was a little lower than in June and the majority of
pH values at each site were greater than 9.7. In August and
September, the pH values were again distributed across the pH
range with no apparent relation to lake level. When correlation
statistics were evaluated on the entire dataset for relations
between maximum observed pH values and lake level. a
significant (p < 0.0001) but very weak (Spearman’s p = -0.13)
negative correlation was observed. When June and July were
analyzed individually, however, significant (p < 0.0001) but
weak (Spearman's p values between 0.3 and 0.4) correlations
were observed, but they were opposing—June was negative
and July was positive (fig. 13). In June, if any pattern can be
observed, it appears that higher pH values coincided with
lower lake levels, as the hypothesis states. In July, however,
the pattern seems to show higher pH values at higher lake
levels. These weak correlations and changing patterns hint that
there is not an easily defined relation between pH and lake
level; there are more likely other factors, like bloom dynamics,
affecting this relation.

Because June is a critical month in terms of the first
bloom, relations between pH values and lake level, cumulative
degree-days. and the timing of the bloom onset were further
explored. Wood and others (1996), finding that the more
general pH hypothesis was not supported by the data,
developed a narrower hypothesis.

Year-to-yvear differences in the June frequency of pH
value greater than 9.5 are related to interannual
differences in lake level, such that the June
frequency is lower at higher June lake level.

The pH data from 1990-94 were observed to support this
hypothesis, which was directly related to the fact that the
chlorophyll-a data supported the hypothesis related to the
timing of the bloom (see page 22). For the larger dataset,
however, neither of these hypotheses is fully supported—the
correlations were significant but very weak.

When the years are ranked according to cumulative
degree-days and the timing of the bloom onset instead of
by lake level (fig. 14). the distribution of pH values shows
a distinction between the last 6 or so years in each ranking
and the rest of the time period. In general, the six years
with the latest bloom onset and some of the coolest spring
temperatures—2006, 1991, 2003, 1999, 1993, and 2005—had
lower median pH values, whereas the distributions for the
other years were fairly similar. This separation in the groups is
more of a symptom of the later occurrence of the bloom than
evidence of a correlation. The peak pH values typically follow
about 4-6 weeks after the onset of the bloom, The earliest
bloom for these 6 years did not begin until May 31: therefore,
the pH values in June had not reached their peak yet, but were
still increasing as the bloom was growing. Looking at the
distributions for these years in July (fig. 12) shows that by July
the pH values for these years was similar to the other years.

The 6 years 1990, 2002, 2004, 1995, 2005. and 1993
all had bloom onset dates of May 29-31. Comparing the pH
distributions for these six years illustrates that there is no clear
pattern with relation to lake level, cumulative degree-days, or
bloom onset (fig. 14). The median June pH distributions for
1990, 2002, 2004, and 2005 were very similar, whereas 1995
had a narrower distribution and a higher pH median and 1993
had a broader range of pH values and lower median pH. By
lake level. the years are split into two groups—2002, 2004,
and 1990 had lower lake levels, and 2005, 1993, and 1995 had
higher lake levels. Therefore, lake level alone does not explain
the differences in pH values and distributions. Likewise,
the warmth of the spring does not provide a clear pattern as
the years varied across the range of cumulative degree-days
covered. The more likely explanation is that the interrelations
between these and other factors act together to control pH
conditions in the lake.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 14 of 114
014140

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

"
L Cd a > - o o B JUNE
Eg ° -
10 s= ge ane . By ai oy p+ ae o x 9 =
te F sot F TRAN E # cy Ie 4
gece tg sh ree
‘ ‘i $+ 8 7 i
o
f 6 "> §8 d
Te 5 4
£
. 1992 1994 +«1991 +«=«2004-~«=«990~=«001+=«002~=«997+~=«*1999 +~=«2000+=«1995 +=«-2003:+=«1993+~=«1996 «1998 +2008 +2005
11
; a 8 ° JULY _
mg 8, gs tar ie to $e 5, stg te 4
Pow? & 4? zh aude ae
4 8 4 t ° 4 z 2
: 1] b 6 = :
8 | x i
LL 8
2 4
S Ir sf
—] — 4
= 6
S 7992 1994 +1991 2008 2004 +«2002+~«2007+«=«C«2003.~=C«*990~=«0D~S=C«aGS«=«997 +~=«1999 +~—«<2005 +~=«993 +~«1998 +~—«1995
ail
5 L 3 ; August |
=
= 10 g ob, 2 * gf 2 2 §9 5
= aa a ot Se St .
# —_? - + ps = =| | 7
+ & Suite # we * § me 8S
+ 47 =z i i ¢ - o L ° 4
. papa, 2 eR” -
fk $ * 4 om 4 a | 4
We 5
6 — — —____- — — — —
1992 1994 2002 1991 2006 2004 1990 2003 2000 1996 2001 1997 1999 2005 1998 1998 1995
mT ‘ SEPTEMBER |
10 = - o 4 = : 4
- z — z, ss > e 4+ —— sy 4F ¥ a
| he rpg tree 8. Tag -
o4 x t- 7 + Zz é-
Ox 4 = =< o = + a
8 8 ba
8 . : 4
7h + :
LOW LAKE 105219081991 -2002 2008 2000 200s 1990 200s 1998200 2005 1997 18001005 1909 1908 HIGH LAKE
LEVEL LEVEL
EXPLANATION
Upper Agency
Klamath Lake

Lake
o Data value greater than 90th percentile

o
90th percentile
75th percentile
Median
25th percentile
o o

10th percentile
Data value less than 10th percentile

Criterion used to delimit poor water quality
5 Agency Lake—fewer than nine samples

 

Figure 12. Frequency distribution of lakewide pH data, by month, Upper Klamath and Agency Lakes, Oregon,
June—September 1990-2006. Years are displayed in order of increasing lake level based on the end-of-month lake-

level rankings for the preceding month (table 2).
MAXIMUM pH, IN STANDARD UNITS

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 15 of 114
014141

Hypotheses Relating Water Quality to Lake Level and Climate 27

 

 

 

TT at CTT et
Ls ‘ : i | x ee J
“e 5
oF ° e * oe
; ar
oe
s/- o al
i ® |
s
af *
Lake South |
reer eles vilt

 

 

 

 

 

 

     

ap
4137 4.138 4, 4140 4,141 4.142 4/143
LAKE LEVEL, IN FEET ABOVE NGVD 29

 

EXPLANATION

Agency Lake areas

Bay areas

(HH Open water areas

 

/)>> Outflow areas

= Trench area

—— Criterion used to delimit poor
water quality

 

LAKE LEVEL, IN FEET ABOVE NGVD 29

A. June 1990-2006

Figure 13. Daily maximum observed pH values at each site for June—September 1990-2006, Upper Klamath Lake and
Agency Lakes, Oregon.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 16 of 114
014142

28 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

Pe SRE GE ely ES et Bee fe TT TITY TITY TITY Tir yr yer
; ia - e .

 

 

 

 

 

, i e
2 AgencyLakeNorth| | _ Agency Lake South _|
i phere tipi tip itis i Cie Lodipe tied ta rhe Peers

 

 

LAKE LEVEL, IN FEET ABOVE NGVD 28

EXPLANATION

MAXIMUM pH, IN STANDARD UNITS

Agency Lake areas

Bay areas

Open water areas

Outflow areas

 

Trench area

Criterion used to delimit poor
water quality

 

B, July 1990-2006

Figure 13. Continued.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 17 of 114
014143

Hypotheses Relating Water Quality to Lake Level and Climate 29

 

 

a 2
i ° ; j ) ® i
wk Oe ig _ ee J
s © Se
i" e | 7s : d i ent 2 dl
g es ,° ee *
gt ° ee Je f a
e 6 es
L 8 L eo
°. . e “°
ge f . - a eo eo |
® o e *
ee OI eo, 7 *
; ; . ® o zg
I Agency Lake North | = |_ Agency Lake South _|
Tes py elese is le ed Pedder de a et:

 

 

 

 

 

  

ow

=

=

=>

oa

a

oa

=

= u

= 4)

ms LAKE LEVEL, IN FEET ABOVE NGVD 29

a

=

= 10 EXPLANATION

3 Agency Lake areas
‘Bay areas

Open water areas

 

a’ Outflow areas

1) Trench area
10

— Criterion used to delimit poor
water quality

   

  

mee " i : i, rT 7 re 4 i
LAKE LEVEL, IN FEET ABOVE NGVD 29
€. August 1990-2006

Figure 13. Continued.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 18 of 114

014144

30 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

    

 

 

BE (ee et Bt Bek] i Rata BAR| ISM RENCE QR RSS MWh MSA &
10; a = - o% =
éoe - io a
L os sd ae 4 eee ae * . * » :
ec © o¢ ¢
af ee. 3=— oe 7 i te iy
| ee 4 1 e ok 1 &
ee . | *
8h a + e 4
. eo. o8e
E e@ F e 5
. LB * Agency Lake South
tlhipplizpplirttlppr tipple

 

 

 

 

MAXIMUM pH, IN STANDARD UNITS

 

D. September 1990-2006

Figure 13. Continued.

4,137 4,138 4,139 4140 4,141 4,142 4,143

 

   

LAKE LEVEL, IN FEET ABOVE NGVD 29

EXPLANATION

Agency Lake areas

Bay areas

Open water areas

Outflow areas

Trench area

Criterion used to delimit poor
water quality
Case 3:19-cv-04405-WHO

Document 430 Filed 02/21/20 Page 19 of 114

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

 

Data value greater than 90th percentile
90th percentile

75th percentile

Median

25th percentile

10th percentile

Data value less than 10th percentile

Criterion used to delimit poor water quality
Agency Lake—fewer than nine samples

014145
Hypotheses Relating Water Quality to Lake Level and Climate 31
11
L T ge 5 BY LAKE LEVEL |
2 @s> = m
oS ie - t B gt Bx ra 2! ge 2. os et it “ll
E 2 oi ei «Ge oT * a; I a. 7
g e = = iP 6 = x 4 = _
t t t = é -—_ t S $+ a
8 ° e ° g 5 4
6
+ ° i 5
7h 5 a
Low Lake 1992 1994 1997 2004 1990 2001 2002 1997 1999 ~—<2000~—+1998 +2003 +1999 +1995 1998 2006 2005 *wiGH LAKE
LEVEL LEVEL
11
L =z 5 BY CUMULATIVE DEGREE-DAYS |
A. > o
510 % © s, HO, is =f i $ Ba= pf or ¢ — :
= a . = 3 = t 1
ef b £ =! Pee he ge OT i ty Ss i
st Ot g tg e tee ee
= 8 : é ° 5 6+ 4
zi e° .
= 7b ti
oe sg al
Winch 1992 «19903 «1997 1994 81995 «2000 2004 2006 1993 2001 1995 2002 1998 2005 1991 1993 2003 ¢ooLER
SPRING SPRING
11
L I BY TIMING OF BLOOM ONSET |
oa o 2 o = az.
wt 8S gy = i. Se or_oy $* 42 ot az 4. 33 32 is
iL € * : oS - $ | cf oe * # - . Ll J
t o t t t 8 ¢ =—8 @ e 4
8 3 ° : | e+ g f ad
{ b ° ye i 4
LS a J
esninn 1992 1997) 2000) 2001 1994 1998 1996 1990 2002 2004 1995 2005 1993 1999 2003 1991 2006 = LATER
BLOOM BLOOM
EXPLANATION
Upper Agency
Klamath = Lake
Lake

Figure 14. Frequency distribution of June lakewide pH data displayed by lake level, cumulative degree-days, and
timing of the bloom onset, Upper Klamath and Agency Lakes, Oregon, 1990-2006. See table 6 for listing of rankings.

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 20 of 114

014146

32 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Dissolved Oxygen

During the day, the amount of oxygen dissolved in the
water column fluctuates and typically reaches a minimum
value early in the morning just before photosynthesis begins
for the day. Dissolved-oxygen concentrations also fluctuate
over the season with the growth cycle of the algae—when
the bloom is growing and the algae are undergoing
photosynthesis, oxygen is produced; in contrast. oxygen is
consumed by senescing cells. Additional factors that may
affect the seasonal fluctuation of dissolved oxygen include the
decrease in the saturation concentration of dissolved oxygen
as water temperature increases over the season, the increase in
the effectiveness of sediment oxygen demand as the lake level
decreases through the season, and the increase in biological
and chemical oxygen demand from resuspended sediments
which may be more likely stirred up at lower lake levels.

Wood and others (1996), however, observed that increased
oxygen demand (either sediment, biological, or chemical)
was not the primary controlling factor of dissolved-oxygen
concentrations at lower lake levels.

To further explore the relation of dissolved oxygen and
lake levels, Wood and others (1996) proposed the following
hypothesis:

Year-to-vear differences in the frequency of
occurrence of dissolved oxygen concentrations less
than 4 mg/L are related to year-to-year differences
in lake level, such that the frequency is lower at
higher lake level.

The yearly distributions of dissolved-oxy gen concentrations
for Upper Klamath and Agency Lakes were plotted by month
in order of increasing lake level in an attempt to analyze

this hypothesis (fig. 15). Dissolved-oxy gen concentrations

of less than 4 mg/L were common in most years in July and
August, in about half the years in September, and in a few
years in June and October. A pattern related to lake level is not
obvious. In most years, less than 25 percent of the dissolved-
oxygen concentrations were less than 4 mg/L. In August.
however, nearly half of the years had more than 25 percent

of their dissolved-oxygen concentrations less than 4 mg/L,
including the lowest, middle, and highest ranking years for
lake level. Three years (2002, 2000, and 1998) had dissolved-
oxygen concentrations less than 4 mg/L as early as June.

These June low dissolved-oxygen concentrations were
observed in the bay (Coon Point, Shoalwater Bay, Wocus
Bay) and trench areas (Eagle Ridge) and in Agency Lake
(Agency Lake North) (fig. 164). This pattern of a higher
frequency of low dissolved-oxygen conditions in the northern
part of the lake (Eagle Ridge, Coon Point, Shoalwater Bay,
Midnorth) continues into July (fig. 16/3) and then even into
August (fig. 16C), when the sites in the southern part of the
lake (North Buck Island, Pelican Marina) start to experience
these low dissolved-oxygen conditions also. The occurrence
of dissolved-oxygen concentrations of less than 4 mg/L in the
bay and trench areas continues even later in the season into
September (fig. 16/). Even narrowing the targeted dataset
to looking at one month at a time or one site and month at
a time did not yield any significant, strong correlations (all
Spearman’s p were less than 0.5). The dissolved-oxygen
data from 1990-94 (Wood and others, 1996), as well as from
1990-2006, do not support a relation between dissolved-
oxygen concentration and lake level.

As was previously discussed, years with an earlier bloom
were also characterized by an earlier onset of low dissolved
oxygen. Therefore, relations between dissolved-oxygen
concentrations and cumulative degree-days and the timing of
the onset of the bloom were explored (fig. 17). Because both
July and August are months with a large number of dissolved-
oxygen concentrations of less than 4 mg/L, and young-of-
the-year fish are more susceptible to stressful conditions
earlier in the season, the month of July was chosen for this
further analysis. No obvious relation was revealed between the
dissolved-oxygen data and the cumulative degree-days, or the
timing of the bloom onset. In fact, the data distributions are
actually rather similar from year to year. There were only three
years that were never observed to experience dissolved-oxygen
concentrations of less than 4 mg/L—1994, 1993, and 1991.
Both 1991 and 1993 had later blooms but 1994 had the fourth
earliest bloom, again resulting in a lack of a relation or pattern.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 21 of 114

Hypotheses Relating Water Quality to Lake Level and Climate

014147

 

 

 

 

 

 

 

 

 

 

 

 

 

 

° JUNE
20- 7 é 9 W o oc =
16;- ° ° 2. - 8 5 o =
t i 8 +7 ? x 9
Tidegdd ocd ae !
L a ir i -
§ | § = 4 « o
4 “= = = ,
0 : S
1992 1994 1991 2004 1990 2001 2002 1997 1999 2000 1995 2003 1993 1996 1998 2006 2005
4 JULY
E 20+ 4
z ° : . &
416 8 ° a 6 o =
2 - o if ° o | o? x | g i el
12 T il 10 al
atid hbeanh id it od eo ty
=‘ #2 F $ -— — 7 ' = Fe & F | i
a 4 iit 4 + +a 98 4 —- --_- | a Ee | 1s
5 y oe ce $ ae 2 b : é 2
5 992 1994 1991 2006 2004 2002 2001 2003 1990 2000 1996 1997 1999 2005 1999 1998 1995
24
a AUGUST
20— oO _—
8 16 o S Bo . j
8 °. 8, 8 8 8 ; eh S
Se 12 w o 8 8x 8 8] =
teagkiate agddd id
= ae —% ae —_ Fr ae g eK 71 gf =x + Ir a Es _ is ay =
Ba os |? Js 43 Toye \"_ is jj = tH wm
S i 8 s 8 b + = oe SL. 3 8
1992 1994 2002 1991 2006 2004 1990 2003 2000 1996 2001 1997 1999 2005 1999 1998 1995
Ss SEPTEMBER
20 x 4
6 o o ° a
be o oO 8 = =I
x o o x a
we Ok 4 8 s { oe sl
+ ?
7 § i zx ke i : i i i x gt :. re ay f ie gi
R i ii * = —+ * os — = =
4 a z 8x | 1 rl | t+ Pa Ee a2 L
* 2 8 8 g te oT Ss a

 

Upper Agency
Klamath Lake

Lake
a

|

Figure 15.

EXPLANATION

Data value greater than 90th percentile
90th percentile

75th percentile

Median

25th percentile

10th percentile

Data value less than 10th percentile

Criterion used to delimit poor water quality
Agency Lake—fewer than nine samples

 

ol
LOW LAKE 1992 1994 1991 2002 2006 2000 2004 1990 2000 1995 2001 2005 1907 1999 1995 1999 1999 HIGH LAKE
LEVEL LEVEL

Frequency distribution of lakewide dissolved-oxygen data, by month, Upper Klamath and Agency Lakes,
Oregon, June—September 1990-2006. Years are displayed in order of increasing lake level based on the end-of-month
lake-level rankings for the preceding month (see table 2).

33
34

MINIMUM DISSOLVED-OXYGEN CONCENTRATION, IN MILLIGRAMS PER LITER

 

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 22 of 114
014148

 

 

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006
WOT ey Ls
t Agency Lake North] = Agency Lake South |
! + +- ot ee!
tor o° - oe pg? oH
F © eget, | & 3
e ® 1 | . ieee
s
I i i
5 7 e =~
_o
t e.

 

 

 

 

 

 

7 4198 4,139 4,140 4,141 4142 4,143
LAKE LEVEL, IN FEET ABOVE NGVD 29

EXPLANATION

Agency Lake areas

Bay areas

Open water areas

Outflow areas

Trench area

Criterion used to delimit poor
water quality

10

       

    

q aw 4, rT “aig? aise 4,
LAKE LEVEL, IN FEET ABOVE NGVD 29

A. June 1990-2006

Figure 16. Daily minimum observed dissolved-oxygen concentrations at each site for June—September, Upper Klamath
Lake and Agency Lakes, Oregon, 1990-2006.
MINIMUM DISSOLVED-OXYGEN CONCENTRATION, IN MILLIGRAMS PER LITER

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 23 of 114

014149

Hypotheses Relating Water Quality to Lake Level and Climate 35

 

OO

r Agency Lake North |

e
2S SS at

Agency Lake South —

e é Be

 

 

 

 

SU a

 

 

B. July 1990-2006

Figure 16. Continued.

LAKE LEVEL, IN FEET ABOVE NGvO 29

 

 

4,
LAKE LEVEL, IN FEET ABOVE Nevo 23

EXPLANATION

Agency Lake areas

‘Bay areas

1) Open water areas

Sa Outflow areas

pee Trench area

— (Criterion used to delimit poor
water quality
MINIMUM DISSOLVED-OXYGEN CONCENTRATION, IN MILLIGRAMS PER LITER

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 24 of 114
014150

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

iT LF) LE SSL EL TE LP) pe FS] CO. -0) T  P
i “ah Agency Lake North} = [ Agency Lake South |

I e 1 & ce 4

if L e i
a lo + - . ° eg p
5 ‘ J by ‘“” 4

L oe 8 e 4 L ot et | 7
i 8 ‘ eo e ] [ ‘ bot a e® |

L e e e ge sg J L e co Pas * eo? 4
gL so... . oe mt . o*e 4

o ; we " oy

r ® cn 7 r eo * e 7

[ ie ee |
plier le

 

 

 

 

  

 

     

4137 4198 4199 4.140 4141 4942 4.143
LAKE LEVEL, IN FEET ABOVE NGVD 29

EXPLANATION

Agency Lake areas
Bay areas
Open water areas

Outflow areas

Trench area

— (Criterion used to delimit poor
water quality

LAKE LEVEL, IN FEET ABOVE Nevo 29
C. August 1990-2006

Figure 16. Continued.
MINIMUM DISSOLVED-OXYGEN CONCENTRATION, IN MILLIGRAMS PER LITER

10

= —_
o ao

an

10

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 25 of 114

014151

Hypotheses Relating Water Quality to Lake Level and Climate 37

 

TOT a ary yr perry

F Agency Lake North |
S ee ef i
i wa : ee i
: ee Yr %, :

se nora
‘ets po eee

 

Le

 

 

eee ers ae ee ey | erty

 

 

 

a a

    
  
  

iT Ea

D. September 1990-2006

Figure 16. Continued.

i 4, r, a, a
LAKE LEVEL, IN FEET ABOVE NGVD 29

 

 

  

4,137 4,138 4,139 4,140
LAKE LEVEL, IN FEET ABOVE NGVD 29

 

  

 

141 4,142 4,143

EXPLANATION

Agency Lake areas

Bay areas

Open water areas

Outflow areas

Trench area

Criterion used to delimit poor
water quality
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 26 of 114

014152

38 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

24
20r

 

 

BY LAKE LEVEL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

°
: o «CB
16 gs 5 + . (8 9 8 8 g © ;
o o - x a
we 8 Tt |e..2 | 8 2 ‘ 5
ay ah le 2 at #1 1 #) | hid fe th oly
— is _—_ + ab ak a — Le =—L * — iz _— - ~_ 4
ee cot a it
cc 0 2
= Low take 1992 1994 1991 2006 2004 2002 2007 2003 + «1990 ©2000 «1996 ~=« 1997 «1999 += 2005S s«1993-« 1998) 1995 WIGHLAKE
S LEVEL LEVEL
=
o 24
5 BY CUMULATIVE DEGREE-DAYS
S 20- ° a
= ° 8 ° []
= be 8 :] ° é ai |
3 2 o x ° 8 ef o r =
& tak ° oe of ; s - o a
THhhephoe tibiae! i
S 8 Se if FS ~ 2 oe ry Ff yim i + i
8 4 ro 1% || yee a 1 oe + = | is #4 [s ’ = re: of
= ° re al = Ll ‘3 U5 ae a eT L 8 2
re n 2
5 WARMER 1992 «1990 «= 1997) «1994S «1996 )= 2000) 2004 «= 2006 )3= 1993) 2001 1995 2002 1998 2005 1991 1999 =. 2003 pat
Bon
& BY TIMING OF BLOOM ONSET
SB 2+ ° -
a 8 ° i
16 :] ° ° 8 5 6 eo 5 3 a
° x o ° 98 = >7
12 oO 1 ; o ° I 6 a
i] th ff fl - al : iF a oo tht th it $) > 9?
— a3 _ — a =. x 15 es a al a - ~— . =i a
4 PL | #4 re — x 1% = [s id it ‘a & *L
= iL | i Se 1 ol ue e] = ’ u g bo Bo
seer 992 1997 2000 2001199 te 1996 1990 2002 2008 1995 2005 1993 1999 2003 1991 2006 water
BLOOM BLOOM
EXPLANATION
Upper Agency
Klamath Lake
Lake

° Data value greater than 90th percentile

o
90th percentile
75th percentile
Median
25th percentile
10th percentile
° o

Data value less than 10th percentile

Criterion used to delimit poor water quality
x Agency Lake—fewer than nine samples

 

Figure 17.

Frequency distribution of July lakewide dissolved-oxygen data displayed by lake level, cumulative

degree-days, and timing of the bloom onset, Upper Klamath and Agency Lakes, Oregon, 1990-2006.

See table 6 for listing of rankings.

Although the frequency distributions of the dissolved-
oxygen data do not show a relation with the onset of the

bloom, there is some evidence that when the bloom ts delayed,

the dip in the dissolved-oxygen concentrations also is delayed
and may not be as extreme. By looking at the depth-profile
data at Eagle Ridge, a site that is more susceptible to low
dissolved-oxygen concentrations because of its depth, for
four specific years, this relation can be explored (fig. 18).

To summarize the conditions in these four years again, 1992
had the earliest bloom of the 17 years, followed by 1997,
whereas the bloom in 1991 started and stalled, resulting in
the second latest bloom onset, followed by 2006. The onset
of the low dissolved-oxygen concentrations for 1992 and
2006 both began at the end of July; even though 1992 had
the earliest bloom onset and 2006 had the latest bloom onset.
Case 3:19-cv-04405-WHO

Document 430 Filed 02/21/20 Page 27 of 114

014153

Hypotheses Relating Water Quality to Lake Level and Climate 39

DEPTH BELOW SURFACE, IN METERS

 

EXPLANATION

@ —Dissolved-oxygen concentration less than 4 milligrams per liter

©  Dissolved-oxygen concentration greater than or equal to
4 milligrams per liter

Figure 18.

The low dissolved-oxygen concentrations in 1997 (in mid-
July) were detected one sampling earlier than in 1992 and
2006. In contrast, low dissolved-oxygen concentrations were
not measured until early October in 1991, the year with the
smaller early bloom followed by the larger bloom at the end of
August (fig. 7). So, for certain circumstances, the years with

a later bloom also had a delayed occurrence of low dissolved-
oxygen concentration (like 1991), though this did not hold for
all years with later blooms (like 2006).

Total Phosphorus

Phosphorus can play an important role in Upper Klamath
Lake because high concentrations of phosphorus can lead to
heavy algal blooms. As previously discussed, these blooms
then lead to elevated pH during the growth of the bloom and
associated photosynthesis, and low dissolved oxygen when
then the bloom declines. The hypothesis for analysis with
regards to phosphorus from Wood and others (1996) is:

Year-to-year differences in phosphorus
concentration are related to year-to-year differences
in lake level, such that phosphorus concentration is
lower at higher lake levels.

Depth-profile dissolved-oxygen data at Eagle Ridge for 4 years, Upper Klamath Lake, Oregon.

The yearly distributions of total-phosphorus
concentrations for Upper Klamath and Agency Lakes were
plotted by month in order of increasing lake level in an attempt
to analyze this hypothesis (fig. 19). As was noted by Wood
and others (1996), the data from 1992 stand out. The range
of data measured in June and July of 1992 is larger than in
any other year for those months. There does not appear to
be a significant pattern in the data with relation to lake level.
For both the 1990-94 dataset and the larger 1990-2006
dataset, the data are not consistent with this hypothesis. The
distributions across the years in a particular month do not
show a lot of variability—the more interesting variability to
notice is between the months for certain years. Elevated total
phosphorus concentrations were measured into September and
October for those years that experienced blooms later in the
season (1996, 1991, 1995, 1990), either as a second bloom or
sustained growth from earlier in the season (fig. 7). Similar
to the pattern noted in the frequency distributions of the pH
data (fig. 12), and most likely because of related processes,
Upper Klamath Lake and Agency Lake had quite different
distributions in some years. The elevated concentrations
measured in Agency Lake may be an indication of different
contributing sources for the lakes.
TOTAL-PHOSPHORUS CONCENTRATION, IN MICROGRAMS PER LITER

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 28 of 114
014154

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

 

1,000
JUNE
o
750
x
x
500 3 ms
* ¥ © oy = Ox . *
° x 9
250 ’ ' -h eda IF yg a. : ~ Pe s 7
x
i 8 A : a t g ee os sx
ie 1992 1994 1991 2004 1990 2001 2002 1997 1999 2000 1995 2003 1993 1996 1998 2006 2005
1,000
= JULY
750
x ° 4 *
500 x ° ¥ : ‘ a

x xx

i. 2

1992 «1994 = 1981 2006 )= 2004 )9=— 2002, 2001) 2003) 1990) 2000s «1996 = «1997 1999) 2005) 1993) 1988 §=-1995

= x
=
g@i-o
xx
x =
a
= kK
o8-D
xm
o-l-po
xx KxX xx
oii-o
x x
om o
10 0
ono
xxx
OHH
xx x
-o

 

 

 

 

 

 

1,000
AUGUST
750 °
° 6 : . wn
500 : x i : x
x =
9 “* : e x ox 3 ; :
250 x a x y i x R = E §
x i 4 9 8 # ox ; o
M % X s 3
o x
1992-1994 2002 1991 2006 «62004 = 1990) 2003 )=—- 2000 1996 2001 1997 1999 2005 1993 1998 1995
1,000
° SEPTEMBER
750
o °
°
500 x
= x °o
x ° 5 x
it x x
250 \ , 4 : x § x —* - a is F x
s ‘ oe a é. d: ‘
4 § ¥ @ i ‘ “ x * * ii
19920 «1994 1991 2002) 2006 «= 2000 2004S 1990) 2003 1995)= 2007s 2005S s997) 01993) 1995) = 1999 =: 1998
1,000,
OCTOBER
750

 

 

 

LEVEL EXPLANATION EARE
2°? o _ Data value greater than 90th percentile x Agency Lake—fewer than nine samples
Sy ¢ Sth percentile ¢ Upper Klamath Lake—fewer than nine samples
= 5 75th percentile
Ee = Median
8 3 25th percentile
= < 10th percentile
a > __ Data value less than 10th percentile

Figure 19. Frequency distribution of lakewide total-phosphorus data, by month, Upper Klamath and Agency Lakes,
Oregon, June-October 1990-2006. Years are displayed in order of increasing lake level based on the end-of-month
lake-level rankings for the preceding month (see table 2).
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 29 of 114

014155

Hypotheses Relating Water Quality to Lake Level and Climate 411

Because of the importance of the bloom onset on delayed
poor water-quality conditions and because of the effect of
total-phosphorus concentrations on the algal bloom, the period
of the bloom onset (June) was explored further for relations to
lake level. Total phosphorus and chlorophyll-a concentrations
in June were determined to be strongly correlated
(Spearman’s p = 0.80, p < 0.0001) (fig. 20). This indicates
that the first bloom is phosphorus-limited. The years with
earlier blooms (1992, 1997, 2000, 2001) had higher median
concentrations of both total phosphorus and chlorophyll-a,
most likely because the bloom had gone through more growth
throughout the month of June. Examining the distribution of
the years in figure 20 with respect to their lake-level ranking
did not reveal any relation or pattern with lake level.

 

 

 

 

40 1
1992
ce e
=i
fe
= 300+ _
=
—
oc
“4
=
ao
= 2001
= 2000
2 ®e
= @1995
3 mob i |
<—t
2 rgaq@ 1998
=
3 2002 eo”
3 1999 _ 1990
‘ 193, g@ @
= 02. © 1990
= e © % @
a I 1996@ =
« 1998__ 2005
= is94@ %,
a 1998@ 993
1998 pe 003
1983, Se en | |
0
go © 100 200 300 400

TOTAL-PHOSPHORUS CONCENTRATION, IN MICROGRAMS PER LITER

Figure 20. Relation of lakewide median chlorophyll-

a concentration to lakewide median total-phosphorus
concentration, Upper Klamath Lake, Oregon, June 1990—
2006. Data values represent the median of measurements
on each June sampling date. Spearman's p correlation
coefficient = 0.80, p < 0.0001. Years are not shown for

all data values but are included here to aid in making
comparisons.

These June median chlorophyll-a and total phosphorus
concentrations also were plotted by the area of the lake where
the measurements were made (fig, 21). All areas retained
strong, significant correlations between chlorophyll-a and
total phosphorus. This figure makes it easier to see that the
total phosphorus and chlorophyll-a concentrations in Agency
Lake in June were higher than in Upper Klamath Lake. The
correlation between the two, however, was the weakest in
Agency Lake. The bay areas experienced a wider range of
total phosphorus and chlorophyll-a concentrations.

 

 

 

 

 

am
o
co
=
=
ws
& 600 =|
=
= o
wo
oo
oc
S
=
=
=
= 400 — o o —
=
=
=
i °°
=
ao
oo
®
z
rn —
a
ao
oc
g
x=
co
| ]
400 600 800
TOTAL-PHOSPHORUS CONCENTRATION, IN MICROGRAMS PER LITER
EXPLANATION

Agency Lake areas (Agency Lake North, Agency Lake South)
o Bay areas (Coon Point, Shoalwater Bay, Wocus Bay)
o Open water areas (Midlake, Midnorth)
© Outflow areas (North Buck Island, Pelican Marina)

o Trench area (Eagle Ridge)

Figure 21. Relation of lakewide median chlorophyll-

a concentration to lakewide median total phosphorus
concentration, by area, Upper Klamath and Agency Lakes,
Oregon, June 1990-2006. Data values represent the median
of measurements on each June sampling date. Spearman's
p correlation coefficients, all with p < 0.0001, except for
Agency Lake areas, which had a p = 0.0007: Agency Lake
areas = 0.52, Bay areas = 0.82, Trench area = 067, Open
water areas = 0.66, Outflow areas = 0.72.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 30 of 114

014156

42 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Water Temperature

The hypothesis related to water temperature from Wood
and others (1996) is:

Year-to-vear differences in the rate of spring
warming of the lake are related to year-to-year
differences in lake level, such that water temperature
increases more slowly when the lake level is higher.

The pattern in median surface water temperatures typically
observed in Upper Klamath Lake is shown in figure 22.
Temperatures typically start out between 10 and 15°C in
early May, rise to around 25°C in July and then slowly
decline to less than 10°C in late October. Two exceptions to
this are the two years with the lowest lake level, 1992 and
1994. These two years started out in early May with surface
water temperatures greater than 15°C. The warmest water

 

30 T T

 

 

 

 

 

 

 

 

 

 

1995-1998
25, a —=. ———_ = ———
20+ ce rt
15} > 7 aa = “—e— 1995 $< SS =
—e— 1996
10} —e— 1997 — — = a
—e— 1998
5 |. ! 1 | |

 

 

 

WATER TEMPERATURE, IN DEGREES CELSIUS

 

 

—e— 202 So

 

 

 

2003-2006

 

 

 

 

 

 

MAY

JUNE

JULY

AUG

SEPT

OCT

Figure 22. Lakewide median surface water temperature, Upper Klamath Lake, Oregon, May—October 1990-2006.
Years are separated into four plots to facilitate viewing the data for individual years.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 31 of 114

014157

Hypotheses Relating Water Quality to Lake Level and Climate 43

temperatures of the season (greater than 25°C) were measured
in July in 1990, 1996, and 2003, and in late June in 2000. In
contrast, the warmest May water temperatures were measured
in 1992, 1997, 2001 and 1995, Comparing this list to the
degree-days ranking (table 6), based on air temperature from
April | to May 15, is very enlightening. The years 1992 and
1997 had the first and third warmest springs based on air
temperature, but 2001 and 1995 were ranked in the middle of
the 17 years based on degree-days. Further exploration of the
differences in these lists sheds some light on patterns observed
in the timing of the bloom onset.

The years 1990 and 1994 were in the top four ranked
years based on cumulative degree-days, but the water
temperatures in these years did not warm until later in June
and July, respectively. In contrast, water temperatures in
2001 were warming in May, but 2001 was ranked tenth in
the degree-days ranking. The fact that the water temperature
was on a warming trend that was not apparent in the air
temperature perhaps explains why it was the year with the
fourth earliest bloom onset (table 13). Likewise, 2000 had a
similar lake-level ranking to 2001 and a middle-range degree-
day ranking, but had the third earliest bloom onset. This may
be related to the median surface water temperature reaching
25°C in late June (fig. 22). One other year that showed an
interesting pattern in the rankings is 2006 (table 13). Again it
had a similar lake-level ranking to 2000 and 2001 and middle-
range ranking of cumulative degree-days: however, it was the
year with latest bloom onset. Surface water temperatures did
not get over 20°C until July in 2006. Comparing these 3 years
illustrates that similar lake levels can have very different
bloom onset outcomes—perhaps related to both air and water
temperature effects, among other factors.

These varying patterns in air and water temperatures
reveal that air temperature can be used as an estimate of water
temperature but most likely does not give an accurate estimate
of the absolute temperature of the lake. An overall heat
budget would be needed for that determination. Generally,

Table 13. Ranking of years 1990-2006 by lake level, degree-
days, and timing of bloom onset shaded to illustrate the relation
between water temperature and lake level, Upper Klamath Lake,
Oregon.

 

 

 

    
      
 

    
   
     
 
 
  
 
   

Lake Level Degree-days Timing of the bloom
Lowest lake level Warmest spring Earliest bloom

1992 1992 1992
1994 1990 1997
199] 1997 ze 2000
2002 1994 _ 2001
2004 1996 1998
1990 2000 1994
200 2004 1990
9 > 6 \ 1996
2000 2002
2003 200 2004
1996 1995 1995
1997 2002 2005
1999 1998 1993
2005 2005 1999
1993 199] 2003
1995 1999

1998 2003

Latest bloom

 

Highest lake level Coolest spring

 

the largest components of the heat budget for a lake are
incoming shortwave solar radiation and incoming long-wave
atmospheric radiation, both of which would be affected

by cloud cover. This could partly explain why there is not
more correlation between air and water temperatures. The
differences observed in the water-temperature patterns for
these 3 years of similar lake levels and air temperatures do not
support the hypothesis addressing water temperature relations

(fig. 23),

 

25

WATER TEMPERATURE,
IN DEGREES CELSIUS

 

MAY JUNE JULY

Figure 23.

—
ae;
a 2008

2000

 

L I
AUG SEPT ocT

Lakewide median surface water temperatures for 2000, 2001, and 2006, Upper Klamath Lake, Oregon.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 32 of 114

014158

44 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Wood and others (1996) speculated that “it is unlikely
that a higher lake level is effective in slowing down the
spring warming of the lake.” The pattern in rankings for the
year 1998 (table 12) offers support for this speculation. The
year 1998 had the highest-ranked lake level, leading some
to believe that the warming of the lake would be slower. The
cumulative degree-days ranking for 1998 was in the cooler
third of the years, yet the water warmed to greater than 20°C
by the end of June and up to 25°C by the end of July (fig. 23).
with the fifth earliest bloom onset. Therefore, the high lake
level did not appear to have a slowing effect on the warming of
the lake.

Information-Theoretic Approach to
Multivariable Analysis of Water-
Quality Conditions

Although the exploration of the univariate relations
proposed by the hypotheses yielded no direct correlations
between lake level and water-quality conditions, it was
suspected that some combination of variables, including lake
level, was affecting water-quality conditions. To examine these
more complex interrelations, multivariable analyses were
performed and then assessed using an information-theoretic
approach.

The analyses were designed to examine the effect of
multiple physical and biological variables on some measure
of water-quality conditions. July and August were chosen
for further exploration because poor water-quality conditions
commonly occur during this time period and create stressful
conditions in the lake for the suckers. Four lakewide water-
quality measures were evaluated—te percentage of dissolved-
oxygen concentrations less than 4 mg/L for July and August
(table 7) and the percentage of pH values greater than 9.7 for
July and August (table 9). The explanatory variables included
in the analysis were peak chlorophyll-a concentrations as a
measure of the strength of the bloom, degree-days from April
1 to May 15 as a measure of how warm the spring was, 75"-
percentile water temperature, median October—May discharge
in the Williamson River, median monthly wind speed
measured at Klamath Falls airport, and median monthly lake
level in Upper Klamath Lake.

Poor water-quality conditions related to low dissolved-
oxygen concentrations or high pH values are expected to be a
result of bloom dynamics. Therefore, the explanatory variables
selected for further examination were chosen because of
their observed or theorized effects related to the occurrence,
strength, or duration of the algal bloom. Peak chlorophyll-a
concentration is an obvious water-quality variable to include
when considering conditions related to the bloom, and was
included in the analysis as a measure of the strength of the

 

bloom. Kann and Smith (1999) have proposed that a reduction
in chlorophyll-a concentration in the lake from 200 pg/L

to 100 pg/L would decrease the probability of potentially
harmful pH values of greater than 9.5 by about half. Welch
and Burke (2001) demonstrated that the growth and strength
of the bloom are strongly affected by available light, air
temperature, and indirectly lake level as it relates to these

two variables. Unfortunately, long-term cloud-cover data
were not available to assess the effects of available light in
this analysis. Long-term air temperature data. however, were
available, and cumulative degree-days were calculated from
April 1 to May 15 as a measure of springtime waning. Kann
(1998) proposed using cumulative degree-days for this same
time period as an index of lake warming. To this extent, water
temperature was included in this analysis as a direct measure
of lake warming.

Nutrient inputs to the lake are recognized as an important
factor affecting the growth and development of the bloom.
The Williamson River accounts for about half of the inflow
to Upper Klamath Lake and transports nutrients from the
surrounding landscape to the lake with this inflow. Wood
and others (2006) found a correlation between ammonia
concentrations 1n the lake and the Williamson River discharge
from the previous October—May, representing the period of
nutrient loading to the lake before the onset of the bloom.
Therefore, the mean October—May discharge from the
Williamson River was included in this analysis to represent
the effect of nutrient loading on bloom dynamics. Another
source of nutrient loading to consider because of the potential
effect on bloom strength is increased phosphorus loading in
the lake itself due to bed-sediment resuspension. Low lake
levels combined with summer wind conditions were shown by
Laenen and LeTourneau (1996) to affect as much as 75 percent
of the lake with bed-sediment resuspension, and consequently
increased phosphorus loading.

As discussed earlier, wind speed is suspected to be an
important factor affecting water-quality conditions in Upper
Klamath Lake, but good-quality wind-speed data representing
conditions on the lake itself is lacking. Kann and Welch
(2005) noted that the severity of both low dissolved oxygen
and high ammonia was related to water-column stability,
which was dependent on wind speed. An inverse correlation
between wind speed and the surface-to-bottom difference in
dissolved oxygen averaged over July-August was reported
for profile data for data collected from 1990 to 2000. Wood
and others (2006), however, found insignificant or weak
correlations between daily wind speed and daily minimum
dissolved oxygen for the 2002—05 data collected by USGS.
They reported that wind speed did appear to influence the
degree of stratification in the water column, but was found
to have has less influence over when the lowest dissolved-
oxygen concentrations occurred. Therefore, even though the
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 33 of 114

014159

Information-Theoretic Approach to Multivariable Analysis of Water-Quality Conditions 45

wind-speed data available for inclusion in this analysis was not
ideal, it was considered as a factor for this analysis.

Lake level, being the only factor of those included
in this analysis that can be directly controlled by Bureau
of Reclamation, has already been discussed in this report
as a factor related to water-quality conditions. The 2002
Biological Opinion for the Lost River and shortnose suckers
(U.S. Fish and Wildlife Service, 2002), acknowledges
“evidence that water levels directly or indirectly affect factors
that affect water quality. and that water quality impacts
suckers.” Barbiero and Kann (1994) have applied these lake
level considerations to the recruitment of algal cells from
the sediments, which has been shown to be an important
contributor to water column biomass increases in AFA. It is
proposed that greater light intensity at the sediment surface, as
a result of low lake levels in early spring, may speed sediment
recruitment.

Model sets were developed with the first five explanatory
variables (peak chlorophyll-a concentration, degree-days,
water temperature, Williamson River discharge, and wind
speed) using different combinations of one variable, two
variables, three variables, and so on. These model sets were
regressed against each water-quality measure, and then each
of these model combinations was repeated including lake level
as an additional explanatory variable in an effort to assess the
effect of lake level on water-quality conditions. These multiple
regression models also were compared to each other as a
means of explaining the variation observed between years in
water-quality conditions in the lake.

The Akaike Information Criterion (AIC), corrected for
small sample size, and the corresponding Akaike weights
(w,) were used to evaluate the relative likelihood of each
multiple regression model (Burnham and Anderson, 2002).
The AIC. statistic provides a relative measure and is designed
to compare “sets” of models to each other and is not designed
to analyze a model independently. Models with a smaller
AIC, value fit the data better and do a better job of explaining
the variance observed in the dataset. The AIC. statistic also
is designed to reward parsimony, such that the reduction in
the residual sum of squares (RSS) that is obtained by adding
an explanatory variable to a model will only result ina
lower AIC, statistic if the reduction is more than enough to
compensate for the degree of freedom that has been added to
the model. For all four water-quality measures tested and for
all possible variable combinations, two possible models were
generated—one including lake level as an explanatory variable
and one without lake level. In every instance, the addition
of lake level to the regression resulted in an increase in the
AIC, value of somewhere between 2 and 5, indicating that the
model without lake level as a variable offered a better fit of the
data. In other words, the addition of lake level does not explain
enough additional variance in the observed water-quality
condition to justify its inclusion as an additional explanatory

variable, relative to the same model without lake level as an
explanatory variable.

The generation of these multiple models with varying
numbers of explanatory variables yielded no single
overarching equation to explain the variation in water-quality
conditions observed between years. For each water-quality
measure tested, the models with the lowest AIC. statistics.
and therefore the best fit, were the models that considered
each physical variable individually. For example, the model
set considering water temperature alone was a better fit for
explaining the variance observed in the percentage of June
dissolved-oxygen concentrations of less than 4 mg/L than
the models of water temperature and any other explanatory
variable. These univariate models were examined as a set for
each water-quality measure (percent DO less than 4 mg/L and
percent pH greater than 9.7, July and August) and the Akaike
weights were calculated to provide more insight into each
variable’s role in the larger context of water-quality conditions
in the lake (tables 14 and 15).

These models do not reveal the presence or absence of
a Statistically significant relation between the variables as
determined by the acceptance or rejection of a null hypothesis
of no relation, but rather provide insight into variables that
help to explain the variance observed in the water-quality
parameters. For instance, for the occurrence of low dissolved-
oxygen concentrations in July, wind speed appears to be the
best variable of those examined at explaining the variance
observed in the data. The Akaike weight of 0.49 for the wind
speed model, relative to the weights of all the other univariate
models, which range from 0.02 to 0.39 (table 14), indicates
that there is a 49-percent chance that wind speed is the best
model of the set. The next best model, with an Akaike weight
of 0.39, reveals that water temperature also may help explain
the observed variance. By removing the wind-speed model
from the first set and reevaluating the remaining 5 models, the
water-temperature model does rise to the top (with an Akaike
weight of 0.76), as the next best model for explaining the
variance in the July dissolved-oxygen data. Likewise for the
occurrence of low dissolved-oxygen concentrations in August,
water temperature and wind speed play important roles.

Water temperature emerges as an important variable in
explaining the variance observed in the occurrence of high
pH values in July and August as well (table 15), based on
the Akaike weights of that model (0.48 in July and 0.35 in
August) relative to the rest of the models in the set, which
varied from 0.08 to 0.17 in July and from 0.06 to 0.20 in
August. Removing the water-temperature model from the first
set and reevaluating the remaining five models, reveals that the
wind-speed model for July (with an Akaike weight of 0.32)
and the peak chlorophyll-a concentration model for August
(with an Akaike weight of 0.31) were the next best models.
The Akaike weights for the remaining variables were fairly
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 34 of 114
014160

46 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Table 14. Akaike weights and supporting variables for evaluating the percentage of dissolved-oxygen concentrations less than
4 milligrams per liter, Upper Klamath and Agency Lakes, Oregon, 1990-2006.

[n=17 for all; K, number of parameters in the model; RSS, residual sum of squares; AIC. Akaike information criterion, A, AIC, minus the mintmum AIC, for
the set; w., Akaike model weight; shading indicates the best fit model for each set]

 

 

 

 

 

 

 

July August
Model

K RSS AIC, A, eS w  K RSS Alc, A, ete) ow
Peak chlorophyll-a concentration 3 795.7 732 68 0.03 0.02 3 2.2076 906 47 0.10 0.06
Degree-days from April 1 to May 15 3 7783 729 64 04 02 3 21456 90.1 42 12 08
75th-percentile water temperature 3 5493 669 5 19 39 3 1,677.5 859 O 1.00 61
Cumulative October-May Williamson River discharge 3. 673.2 704 39 14 07 3 2,153.8 90.2 43 A207
Median monthly wind speed 3 534.6 66.5 O 100 49 3 2,031.5 892 3.3 20 12
Median monthly lake level 3 7844 730 65 04 02 3 22014 905 46 10 .06

Remove “best fit” model and reanalyze
Peak chlorophyll-a concentration 3 7957 732 63 O04 003 3 22076 9906 14 049 0.15
Degree-days from April | to May 15 3 7783 729 5.9 05 04 3 2,145.6 90.1 3 63 19
75th-percentile water temperature 3 5493 66.9 3 100 ioe — ~ - - - =
Cumulative October—May Williamson River discharge 3° 673.22 704 3.5 18 13 3 2,153.8 902 1.0 61 19
Median monthly wind speed 3 - - - = = 3 2,031.5 892 O 1.00 eR
Median monthly lake level 3 7844 73.0 6.1 05 04 3 22014 90.5 14 50.16
Remove “best fit” model and reanalyze

Peak chlorophyll-a concentration 3 7957 732 28 024 O13 3 22076 96 05 0.78
Degree-days from April | to May 15 3.7783 729 25 29 16 3 21456 90.1 0 1,00
75th-percentile water temperature ~ - - - - - ~ - - ~ - -
Cumulative October-May Williamson River discharge 3 673.2 70.4 0 1.00 1.00 3 2,153.8 90.2 dl oT ae
Median monthly wind speed o o o - = = od - - - = -
Median monthly lake level 3 7844 730 26 27 27 3 22014 905 4 80 ea!

 

Remove “best fit” model and reanalyze

 

Peak chlorophyll-a concentration 3 795.7 732 O04 0.83
Degree-days from April | to May 15 3 778.3 872.9 O 1.00
75th-percentile water temperature -

Cumulative October-May Williamson River discharge

Median monthly wind speed

Median monthly lake level 3 7844 73.0 lL 94 oo

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 35 of 114
014161

Information-Theoretic Approach to Multivariable Analysis of Water-Quality Conditions

47

Table 15. Akaike weights and supporting variables for evaluating the percentage of pH values greater than 9.7, Upper Klamath and

Agency Lakes, Oregon, 1990-2006.

[n=17 for all; K, number of parameters in the model; RSS, residual sum of squares, AIC, Akaike information criterion, A, AIC, minus the minimum AIC, for
the set, w, Akaike model weight; shading indicates the best fit model for each set]

 

 

 

 

 

 

 

 

 

 

 

July August
Model
K RSS Alc A OY Cw CK ORS AIC, A OS Ow

Peak chlorophyll-a concentration 3 4418.0 1024 36 0.17 0.08 3 1.4843 83.8 1.1 057 0.20
Degree-days from April | to May 15 3.43704 1022 34 18 09 3 41,5269 843 16 44 16
75th-percentile water temperature 33,5799 988 0 100 48 3 1,388.1 82.7 0 1.00 oo
Cumulative October—May Williamson River discharge 3 4,295.8 101.9) 3.1 21 10 3 15499 846 19 39 14
Median monthly wind speed 3 4,058.9 100.9 2.1 34 17 3 1,6950 861 34 18 06
Median monthly lake level 3 4434.5 1024 3.6 16 08 3 1,636.5 855 28 20 09

Remove “best fit” model and reanalyze
Peak chlorophyll-a concentration 3 4418.0 1024 14 049 0.16 3 14843 83.8 0.0 1.00 ‘oar
Degree-days from April 1 to May 15 3 43704 1022 13 53 17 3 15269 843 5 79 24
75th-percentile water temperature - - - - - - = - - - - -
Cumulative October-May Williamson River discharge 3 4,295.8 101.9 1.0 62 20 3 15499 846 7 69 21
Median monthly wind speed 3 4,058.9 1009 0 1.00 Ze 3 1,695.0 86.1 23 32 10
Median monthly lake level 3 4,434.5 1024 1.5 AT (15 3 1,636.5 85,5 L7 4 il

Remove “best fit” model and reanalyze
Peak chlorophyll-a concentration 3 4,418.0 1024 05 0.79 ~ = - - - =
Degree-days from April 1 to May 15 3.43704 1022 3 86 3 15269 843 00 100
75th-percentile water temperature - = ~ - - ~ = = ~ - - -
Cumulative October-May Williamson River discharge 3 4,295.8 1019 0 1.00 29) 3 1,549.9 84.6 3 88 3]
Median monthly wind speed - - - - - ~ 3 1,695.0 861 18 41 14
Median monthly lake level 3.44345 1024 55 76 | 2 3 16365 855 12 55 19

Remove “best fit” model and reanalyze
Peak chlorophyll-a concentration ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~
Degree-days from April | to May 15
75th-percentile water temperature - ~ - - - = - - - - - -
Cumulative October-May Williamson River discharge
Median monthly wind speed ~ - = = - — 3 1,695.0 86.1 06 0.74
Median monthly lake level - - - - - - 3 1,636.5 85.5 0 1.00 “Ss

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 36 of 114

014162

48 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

evenly distributed, indicating that there was no clear hierarchy
of importance among those variables.

These analyses were based on water-quality measures
calculated from the lakewide dataset. ‘To explore whether
the explanatory variables could be defined more clearly
for a localized measure of water quality, similar analyses
were performed to examine the minimum dissolved-oxygen
concentrations measured at Midnorth during the July-August
time period (table 16). Midnorth was chosen because it was
shown to be an important indicator site for water quality in
the adult sucker habitat located in the northern part of the
lake. Wood and others (2006) found that, at the Midnorth
site, “die-off years could be successfully identified in the

historical data by screening for water characterized by
exceptionally low chlorophyll-a concentration, exceptionally
low dissolved-oxygen concentration throughout the water
column (not just near the bottom), and exceptionally high
ammonia concentration and water temperature, just prior

to or coincident with the start of a fish die-off?” As with the
lakewide analysis, the best models were those with just one
explanatory variable, and water temperature provided the
best fit when examining the individual parameter models.
Removing water temperature and reevaluating revealed that
lake level also played an important role. The relation with
water temperature was explored further by examining a set
of models that included water temperature along with each of

Table 16. Akaike weights and supporting variables for evaluating the minimum July-August
dissolved-oxygen concentration at Midnorth, Upper Klamath Lake, Oregon, 1990-2006.

[n=17 for all; K, number of parameters in the model; RSS, residual sum of squares; AIC., Akaike information
criterion; A, ATC minus the minimum AIC, for the set; w,, Akaike model weight, shading indicates the best fit

model for each set]

 

Model

 

Peak chlorophyll-a concentration
Degree—days from April | to May 15
75th-percentile water temperature

Cumulative October-May Williamson River discharge

Median monthly wind speed
Median monthly lake level

K RSS alc, A, a ow

3 41 237 44 O11 007
3 32 237 44 I OF
3 333 193 0 100 62
3 432 237 44 I 07
3 428 236 43 12 07
3 409 228 35 7 I

 

Remove “best fit” model and reanalyze

 

Peak chlorophyll-a concentration

3 43.1 23.7 0.9 0.65 0.18

Degree-days from April 1 to May 15 3 482 232 9 63 A8
75th-percentile water temperature

Cumulative October-May Williamson River discharge 3 43.2 23.7 9 .63 18
Median monthly wind speed 3 428 236 8 68 9

Median monthly lake level

3 40.9 228 0 1.00

 

Remove “best fit" model and reanalyze

 

Peak chlorophyll-a concentration

Degree—days from April 1 to May 15 3 432 23.7 i Bf
75th-percentile water temperature
Cumulative October-May Williamson River discharge 3 43.2 23.7 | .93

Median monthly wind speed
Median monthly lake level

3 431 237 0.1 0.96

we
cS

3 428 236 0 1.00

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 37 of 114

Information-Theoretic Approach to Multivariable Analysis of Water-Quality Conditions

014163
49

Table 17. Akaike weights and supporting variables for evaluating models of water temperature and a second
physical variable in relation to minimum July-August dissolved-oxygen concentration at Midnorth, Upper

Klamath Lake, Oregon, 1990-2006.

[Water temperature is 75th percentile, n=17 for all; +/-, sign of the coefficient in the model, respectively, K, number of parameters
in the model; RSS, residual sum of squares: AIC,, Akaike information criterion, A, AIC, minus the minimum AIC, for the set; w,,
Akaike model weight: shading indicates the best fit model for each set]

 

Model

 

+/- K RSS Alc, A, kt Ww,
Water temperature - 3 33,3 193 0.0 1.00 0.40
Water temperature and median monthly wind speed -- 4 29.2 20.6 1.3 33 2)
Water temperature and median monthly lake level -+ 4 30.7 214 2.1 35 14
Water temperature and cumulative October-May -- 4 32.0 22.1 2.8 25 10
Williamson River discharge
Water temperature and peak chlorophyll-a concentration -- 064 33.3 228 3.5 LF 07
Water temperature and degree-days from April 1 to May 15 -- 64 33.2 22.7 3.4 AB O07

 

the other variables (table 17). The best model was still the one
with water temperature alone.

The implication that wind speed may be an important
variable in predicting the occurrence of low dissolved-oxygen
concentrations was noted in the lakewide analysis, but was not
apparent for the Midnorth-only dataset. A possible explanation
for this may be that wind speed does not affect all of the lake
equally. For example, lower wind speeds increase residence
time in the trench and can result in low dissolved-oxygen
concentrations there, where oxygen consumption exceeds
photosynthetic production, but Wood and Cheng (2006)
showed that another consequence of low wind speeds is that
they are less effective at pushing water from the trench into the
northern part of the lake. This would complicate the relation
between water quality and wind speed at the Midnorth site,
particularly in comparison to the trench, where the lowest
dissolved-oxy gen concentrations in the lake often occur. These
mechanisms, along with the fact that the wind-speed data used
in this analysis was of questionable quality and perhaps not
very representative of actual wind conditions on the lake, may
make wind speed less effective as an explanatory variable.

Because this report has focused on the relation of water-
quality conditions and lake level, and lake level was revealed
as perhaps an important explanatory variable of the variance
observed in the minimum dissolved-oxy gen concentrations
at Midnorth in July—August, models with lake level were
explored further (table 18). Model sets were developed to
compare lake level with each physical or biological variable
used in this analysis, and Akaike weights were calculated.
These sets revealed that the univariate lake-level model

always was a better fit than when combined with some other
variable. except for the univariate water-temperature model,
which provided a better fit than lake level alone. So, water
temperature and lake level do appear to be important variables
in explaining the variance observed in minimum dissolved-
oxygen concentrations at Midnorth. Wood and Cheng

(2006) did not address the question of how lake level affects
transport from the trench into the northern part of the lake,
so the emergence of lake level as an alternative second-most-
important explanatory variable remains as a question to be
explored with further modeling work.

Although water temperature and wind speed appear to be
important explanatory variables when examining the variance
observed in different water-quality measures throughout
the lake, no one overarching variable or combination of
variables was revealed. It is suspected that these variables
all play important roles in affecting water quality in Upper
Klamath Lake to varying degrees and at varying times
based on the overall interrelation between these influencing
factors. This conclusion makes sense when considering that
no clear pattern has emerged from multiple approaches to
examining interrelations among water-quality conditions
and lake level and climatic factors. No two years from the
17 years considered in this analysis were exactly the same
for any of the considered variables, and poor water-quality
conditions occur at the same time in every year. This analysis
does reveal that many of these variables are important, and
perhaps with better resolution of the datasets (wind-speed data
for conditions affecting the lake itself and continuous water
temperature rather than measurements every two weeks, for
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 38 of 114

50

014164

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Table 18. Akaike weights and supporting variables for evaluating models of lake level in relation to minimum July-August
dissolved-oxygen concentration at Midnorth, Upper Klamath Lake, Oregon, 1990-2006.

[n=17 for all; +/-, the sign of the coefficient in the model, respectively; K, number of parameters in the model; RSS, residual sum of squares; AIC,,
Akaike information criterion; A,, ATC, minus the minimum ATC, for the set; w,, Akaike model weight; shading indicates the best fit model for each set]

 

 

 

 

 

 

 

 

 

 

 

Model +/- K RSS AIC. A etal W,
Lake level and peak chlorophyll-a
Median monthly lake level + 3 40.9 22.8 0.0 1.00 =|
Peak chlorophyll-a concentration - 3 43.1 23.7 9 65 35
Median monthly lake level and peak chlorophyll-a concentration ++ 4 40.7 26.2 3.4 8 |
Lake level and degree-days
Median monthly lake level + 3 40.9 228 00 1.00 rt 6
Degree-days from April 1 to May 15 - 3 43.2 23.7 9 63 BS
Median monthly lake level and degree-days from April | to May 15 ++ 4 40.6 26.2 3.4 Ag 10
Lake level and water temperature
Median monthly lake level ae 3 40.9 22.78 3.5 OAT 0.11
75th-percentile water temperature - 3 33.3 19.28 0 1.00 .66
Median monthly lake level and 75th-percentile water temperature +- 4 30.7 2140 2.1 35 BS
Lake level and Williamson River discharge
Median monthly lake level + 3 40.9 22.8 0.0 1.00
Cumulative Ocober—May Williamson River discharge - 3 43.2 23.4 3 63 34
Median monthly lake level and cumulative October-May Williamson River +,- 4 39.9 259 3.1 po 12
discharge
Lake level and wind speed
Median monthly lake level + 3 40.9 22. 0.0 1.00
Median monthly wind speed. of 3 42.8 23.6 8 68 36
Median monthly lake level and median monthly wind speed +,+ 4 39.9 25.8 3.0 22 Il

 

instance) and more examples of the interrelations to examine
(more years of data), the relations can be further refined.

Data Caveats and Future Directions

The major limitation of the Klamath Tribes dataset is
the two-week sampling interval. The sampling program was
designed to assess long-term trends in water quality and to
provide a yearly status of the lake ecosystem by sampling at
a consistent set of sites representing conditions all around the
lake, and doing so on a consistent and sustainable interval
over a long period of time. It was not designed to address the
relation between water quality in the lake in any given year
and various forcing functions, both of which vary significantly
on time scales as short as a few days. Therefore this dataset
lends itself to the types of empirical approaches to the data
analysis that are presented in this report. If a particular
variable was of overwhelming importance, and particularly if
the predominant time scale were a month or more, then this
empirical approach could be counted on to demonstrate this
strong relation. In reality, it seems that many variables are of
nearly equal importance, and that water quality is a result of
the complex interaction of a number of processes at once.

This limitation was suspected after the first attempt was
made to correlate water-quality variables with lake level and
climatic factors (Wood and others, 1996). Since that time, new
data-collection efforts have begun. Specific conductance, pH,
water temperature, and dissolved oxygen have been measured
in-situ around the lake with continuous water-quality data
sondes since 2002. Nutrients and chlorophyll-a have been
collected at a small subset of representative sites on a weekly
time interval. The availability of these datasets has confirmed
that water quality varies significantly on time scales as short
as a few days. In addition, a hydrodynamic model of the lake
has been developed that shows that wind-driven currents
play a large role in determining the water quality in the lake,
particularly in the northern third of the lake, and that these
currents respond to changes in the wind forcing in a matter
of hours. The model (Wood and Cheng, 2006), as well as
supporting light/dark bottle experiments (Mary Lindenberg,
U.S. Geological Survey, unpub. data, 2005, 2006), also
indicates that the deep trench along the western shoreline
is Important because it is an area of net consumption of
dissolved oxygen. The datasets currently being collected and
the modeling effort are providing the opportunity to explore
relationships among variables using a process-based, rather
than empirical, approach. In the long term, this approach will
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 39 of 114

likely provide more insight into the complex interaction of
processes that determine water quality at a particular place in
the lake at a specific point in time.

Summary

Growth and decomposition of dense blooms of
Aphanizomenon flos-aquae in Upper Klamath Lake frequently
cause extreme water-quality conditions that have led to
critical fishery concerns for the region. Two species of suckers
endemic to the lake, the Lost River sucker and the shortnose
sucker, are listed as endangered. The poor water-quality
conditions associated with the long and productive algal
blooms are believed to be the primary threat to these adult
endangered suckers. The Bureau of Reclamation has asked
the USGS to examine the water-quality data collected by
the Klamath Tribes for relations with lake level. This work,
which evaluates a 17-year dataset (1990-2006), serves as an
update to the original analysis of a 5-year dataset (1990-94)
performed by Wood and others (1996).

Both univariate hypothesis testing and multivariable
analyses evaluated using an information-theoretic approach
revealed the same results—no one overarching factor emerged
from the data. No one single factor could be relegated from
consideration either. The lack of statistically significant, strong
correlations between water-quality conditions, lake level, and
climatic factors does not necessarily show that these factors
do not influence water-quality conditions; it is more likely that
they all work in conjunction with each other to affect water
quality. A few different conclusions could be drawn with
the larger dataset than with the smaller dataset examined by
Wood and others (1996), but for the most part, the outcome
was the same. Using an observational dataset that may not
capture all variation in water-quality conditions (samples were
collected on a two-week interval) and that has a limited range
of conditions for evaluation (confined to the operation of lake)
may have confounded the exploration of explanatory factors.
In the end, all years experienced some variation in poor water-
quality conditions, either in the timing of the occurrence of the
poor conditions or in their duration. The dataset of 17 years
simply provided 17 different patterns of lake level, cumulative
degtee-days, timing of the bloom onset. and poor water-
quality conditions, with no overriding causal factor emerging
from the variations.

Water-quality conditions measured during 1990-2006
were evaluated for their potential to be harmful to the
endangered sucker species. Based on high-stress thresholds
established to calculate stress indices for Upper Klamath
Lake suckers (Reiser and others, 2000), the values used in
this study to delimit poor water-quality conditions were:
water-temperature values greater than 28°C, dissolved-oxygen
concentrations less than 4 mg/L, and pH values greater than

014165

Summary 51

9.7. Only a few water temperatures recorded during May—
October 1990-2006 were greater than 28°C. These were all
measured at the surface, in the afternoon, and most were in the
latter part of July, when air temperatures are expected to be
elevated as well. Dissolved-oxygen concentrations of less than
4 mg/L were generally recorded in mid- to late-summer—most
frequently in August, then July, and finally in September.
Unlike the patterns in the dissolved-oxy gen data, high pH
values were more frequent and occurred earlier in the season
and parallel with growth in the algal bloom, typically in June
and July. Spatial patterns show that when high pH values were
measured, they were often observed at sites all around the
lake.

Total ammonia concentrations were screened against
USEPA criteria, which apply only to samples with pH values
of less than 9. For the half of the dataset that these criteria
applied to, only a few samples (less than 1 percent for the
acute criterion and less than 10 percent for the chronic
criterion) exceeded the criteria; however, half of these
exceedances occurred in the bay areas. Un-ionized ammonia
concentrations were calculated for the entire dataset and
evaluated against LC,, values of 530 ug/L for Lost River
suckers (Saiki and others, 1999). About 3 percent of the un-
ionized ammonia concentrations exceeded 530 pg/L, and there
was at least one exceedance at each of the 10 sites. Although
the USEPA criteria for total ammonia represent “acceptable
no-effect levels” of total ammonia, the LC,, values for un-
ionized ammonia concentrations represent “unacceptable
severe-effect levels” for the health of the suckers.

To help evaluate relations in water-quality conditions
between the years, three factors were used to rank the years in
relation to each other: lake level, cumulative degree-days from
April 1 to May 15, and timing of the onset of the AFA bloom.
The end-of-month lake levels for May—August were compared
to each other and to the post-dam historical (1922—2006)
record. The years 1992, 1994, and 1991 were recognized as
notably low lake-level years. The degree-days ranking serves
as a measure of how warm each spring was, recognizing
that climatic factors such as air temperature and cloud cover
are expected to have an effect on when the bloom begins
to grow and the rate at which it develops. The onset of the
bloom for each year was defined by when the chlorophyll-a
concentration exceeded 20 ug/L. For the majority of the years,
this occurred during the last week of May and the first week
of June, with the earliest bloom starting in mid-May in 1992
and the latest bloom starting in mid-June in 2006. Comparison
of the years by these three ranking variables reveals that these
variables are interlinked, but no single one emerged as an
overall controlling factor.

The 10 hypotheses relating water-quality variables,
lake level, and climatic factors from Wood and others (1996)
evaluation of the 1990-1994 dataset were tested in this
analysis for the larger 1990-2006 dataset. These hypotheses
proposed relations between lake level and chlorophyll-a, pH,
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 40 of 114

014166

52 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

dissolved oxygen, total phosphorus, and water temperature.
As in the previous study, there was no evidence in the larger
dataset for any of these relations based on a seasonal (May—
October) distribution. When analyzing just the June data, the
previous study did find evidence for three hypotheses relating
lake level to the onset of the bloom, June chlorophyll-a
concentrations, and the frequency of high pH values in June.
These hypotheses were not supported, however, by the 1990—
2006 dataset, but the two hypotheses related to cumulative
degree-days from the previous study were: chlorophyll-a
concentrations were lower and the onset of the algal bloom
was delayed when spring air temperatures were cooler. Other
relations between water-quality variables and cumulative
degree-days were not determined to be significant.

Multivariable analyses of the data revealed similar results.
Multiple regressions were performed between lakewide water-
quality measures—the percentage of low dissolved-oxygen
concentrations in July and August and the percentage of high
pH values in July and August—and six physical and biological
variables—peak chlorophyll-a concentrations, degree-days,
water temperature, median October—May discharge in the
Williamson River, median monthly wind speed, and median
monthly lake level in Upper Klamath Lake. Model sets were
developed for each combination of these chosen factors, both
with and without lake level as an explanatory variable, and
evaluated using an information-theoretic approach. In every
instance, the addition of lake level to the regression resulted
in an increase in the Akaike Information Criterion value of
somewhere between 2 and 5, indicating that the model without
lake level as a variable offered a better fit of the data.

The multiple regression models also were compared to
each other as a means of explaining the variation observed
between years in water-quality conditions in the lake. The
generation of these multiple models with varying numbers of
explanatory variables yielded no single overarching equation.
For each water-quality measure tested, the models with the
lowest AIC, statistics, and therefore the best fit, were the
models that considered each physical variable individually.
The variables with the best fit for dissolved oxygen were water
temperature and wind speed, whereas the variable with the
best fit for pH was water temperature. The Akaike weights
for the remaining variables were fairly evenly distributed.
indicating that there was no clear hierarchy of importance
among those variables.

Although water temperature and wind speed appear to be
important explanatory variables for the variance observed in
different water-quality measures, no overarching variable or
combination of variables was revealed. As with the conclusion
from the univariate analyses, it is suspected that these
variables work in combination to affect water quality in Upper
Klamath Lake. This conclusion makes sense when considering
that no clear pattern has emerged from multiple approaches
to examining interrelations among water-quality conditions,
lake level, and climatic factors. Although the water-quality
conditions and climatic factors around the lake can be defined,
the dynamic nature of these variables and their interactions

from year to year, within a season, and between sites around
the lake confounds our ability to explain or predict water-
quality conditions in Upper Klamath Lake. At present, no
single causal factor can be clearly identified.

Acknowledgments

Special thanks to Lawrence Dunsmoor and Kris Fischer
(Klamath Tribes Natural Resources) and Jacob Kann (Aquatic
Ecosystem Sciences, LLC) for providing water-quality
data collected on the Upper Klamath and Agency Lakes;

Eric Janney (U.S. Geological Survey) for offering guidance
on the proper use of the Akaike Information Criterion in
evaluating data; George Taylor (Oregon Climate Service)

and the National Climatic Data Center for providing climate
data recorded at the Klamath Falls Airport; Jason Cameron
and Rich Piaskowski (Bureau of Reclamation) and Ronald
Larson (U.S. Fish and Wildlife Service) for their interest in
pursuing this work; Curt Hughes and Amanda Lindley (U.S.
Geological Survey) for their help in obtaining datasets; James
Rogala, Brian Gray, Rip Shively, Eric Janney, James Eychaner,
(U.S. Geological Survey) for their reviews of the report which
improved the outcome: and Tammy Wood (U.S. Geological
Survey) for sharing her advice and guidance.

References Cited

Barbiero, R.P., and Kann J., 1994, The importance of
benthic recruitment to the population development of
Aphanizomenon flos-aquae and internal loading in a
shallow lake: Journal of Plankton Research, v. 16, no. 11,
p. 1581-1588.

Burmham, K.P., and Anderson, D.R., 2002, Model selection
and multimodal inference—A practical information-
theoretic approach (2d ed): New York, Springer-Verlag,
Inc., 488 p.

Johnson, D.M.. Petersen, R.R., Lycan, D.R., Sweet, J.W.,
Neuhaus, M.E., and Schaedel, A.L., 1985, Atlas of Oregon
lakes: Corvallis, Oregon State University Press, 317 p.

Kann, J., 1998, Ecology and water quality dynamics of a
shallow hypereutrophic lake dominated by Cyanobacteria
(Aphanizomenon flos-aquae): Chapel Hill, University
of North Carolina Doctoral Dissertation, Curriculum in
Ecology, 110 p.

Kann, J., and Smith, V.H., 1999, Estimating the probability of
exceeding elevated pH values critical to fish populations in
a hypereutrophic lake: Canadian Journal of Fisheries and
Aquatic Science, v. 56, p. 2262-2270.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 41 of 114

Kann, J., and Welch. E.B., 2005, Wind control on water
quality in shallow, hypereutrophic Upper Klamath Lake,
Oregon: Lake and Reservoir Management, v. 21. no. 2,
p. 149-158.

The Klamath Tribes, 2006, Quality assurance project plan
(QAPP)—Baseline water quality monitoring project,
revision 1.2: Chiloquin, Oregon, The Klamath Tribes
Natural Resources Department, 80 p.

Laenen, A., and LeTourneau, A.P., 1996, Upper Klamath
Basin nutrient-loading study—Estimates of wind-induced
resuspension of bed sediment during periods of low lake
elevations: U.S. Geological Survey Open-File Report
95-414, 11 p.

National Marine Fisheries Service, 2002, Biological
opinion—Klamath Project Operations: http://www.usbr
gov/mp/mp 150/envdocs/kbao/KpopBO2002finalMav 3 L.pdf,
accessed May 29, 2007.

P-STAT, Inc., 1990, P-STAT user’s manual: Princeton, N.J..
P-STAT, Inc., 3 v.

Perkins. D.L., Kann, J., and Scoppettone, G.G., 2000, The
role of poor water quality and fish kills in the decline of
endangered Lost River and shortnose suckers in Upper
Klamath Lake: Klamath Falls, Oreg.. U.S. Geological
Survey Final Report submitted to Bureau of Reclamation
Klamath Falls Project Office, Contract 4-AA-29-12160.

Reiser, D.W., Loftus, M., Chapin, D.. Jeanes, E., and Oliver,
K., 2000, Effects of water quality and lake level on the
biology and habitat of selected fish species in Upper
Klamath Lake: Redmond, Washington, R2 Resource
Consultants, Inc., report prepared for the Bureau of Indian
Affairs, Portland, Oregon.

Saiki, M.K.. Monda. D.P.. and Bellerud, B.L.. 1999. Lethal
levels of selected water quality variables to larval and
juvenile Lost River and shortnose suckers: Environmental
Pollution, v. 105, p. 37-44.

Snyder, D.T., and Morace, J.L., 1997, Nitrogen and
phosphorus loading from drained wetlands adjacent
to Upper Klamath and Agency Lakes, Oregon: U.S.
Geological Survey Water-Resources Investigations Report
97-4059, 67 p.

014167

References Cited 53

U.S. Environmental Protection Agency, 1999, Update of
ambient water quality criteria for ammonia: EPA-822-R-99-
014, 147 p., accessed March 29, 2007, at http:/Avww.epa_
a : 7 1 /© 73/O¢ ate

Fi

 

U.S. Fish and Wildlife Service. 1993, Lost River (Deltistes
luxatus) and shortnose (Chasmistes brevirostris) sucker
recovery plan: Portland, Oregon, U.S. Fish and Wildlife
Service, 108 p.

U.S. Fish and Wildlife Service, 2002, Biological/conference
opinion regarding the effects of operation of the U.S.
Bureau of Reclamation’s proposed 10-year operation plan
for the Klamath Project and its effect on the endangered
Lost River sucker (De/tistes luxatus), endangered shortnose
sucker (Chasmistes brevirostris), threatened bald eagle
(Haliaeetus leucocephalus), and proposed critical habitat
for the Lost River and shortnose suckers (1-10-02-F-121):
accessed June 5, 2007, at http://www.usbr.gov/mp/mp150/
envdocs/kbao/Final_ 2002 KPOP BO.pdf.

 

 

Welch, E.B., and Burke, T., 2001, Interim summary reporti—
Relationship between lake elevation and water quality in
Upper Klamath Lake, Oregon: Redmond, Washington, R2
Resource Consultants, Inc., report submitted to Bureau of
Indian Affairs. Portland, Oregon, variously paginated.

Wood, T.M., and Cheng, R.T., 2006, Use of UnTRIM to
investigate dissolved oxygen transport in Upper Klamath
Lake, Oregon: Proceedings of the Seventh International
Conference on Hydroscience and Engineering, Philadelphia,
Pennsylvania. accessed May 20, 2007, at http://idea.library.

Wood, T.M., Fuhrer, G.J., and Morace, J.L., 1996, Relation
between selected water-quality variables and lake level
in Upper Klamath and Agency Lakes, Oregon: U.S.
Geological Survey Water-Resources Investigations Report
96-4079, 57 p.

Wood, T.M., Hoilman, G.R., and Lindenberg, M.K., 2006,
Water-quality conditions in Upper Klamath Lake, Oregon,
2002-04: U.S. Geological Survey Scientific Investigations
Report 2006-5029, 52 p.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 42 of 114
014168

54 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

This page is intentionally left blank.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 43 of 114
014169

Manuscript approved for publication, June 6, 2007
Prepared by the USGS Publishing Network

Bill Gibbs

Debra Grillo

Ellen Hardy

Jacqueline C. Olson

Bobbie Jo Richey

Sharon Wahlstrom

For more information concerning the research in this report, contact the
Director, Oregon Water Science Center
U.S. Geological Survey
10615 S.E. Cherry Blossom Drive
Portland, Oregon 97216
http://or.water.usgs.gov
 

Morace

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 44 of 114

Relation Between Selected Water-Quality Variables, Climatic Factors, and Lake Levels in
Upper Klamath and Agency Lakes, Oregon, 1990-2006

SIR 2007-5117

@® Printed on recycled paper
Prepared in cooperation with the Bureau of Reclamation

Relation Between Selected Water-Quality Variables,
Climatic Factors, and Lake Levels in Upper Klamath and
Agency Lakes, Oregon, 1990-2006

scientific Investigations Report 2007-5117

U.S. Department of the Interior
U.S. Geological Survey

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 46 of 114
014172

Cover: Photograph of Aphanizomenon flos-aquae bloom in Howard Bay in Upper
Klamath Lake, Oregon. (Photograph taken by Mary Lindenberg, U.S. Geological
Survey, September 27, 2006.)
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 47 of 114
014173

Relation Between Selected Water-Quality
Variables, Climatic Factors, and Lake
Levels in Upper Klamath and Agency Lakes,
Oregon, 1990-2006

By Jennifer L. Morace

Prepared in cooperation with the Bureau of Reclamation

scientific Investigations Report 2007-5117

U.S. Department of the Interior
U.S. Geological Survey
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 48 of 114
014174

U.S. Department of the Interior
DIRK KEMPTHORNE, Secretary

U.S. Geological Survey
Mark D. Myers, Director

U.S. Geological Survey, Reston, Virginia: 2007

For product and ordering information:

World Wide Web: _http://www.usqs.qov/pubprod
Telephone: 1-888-ASK-USGS

For more information on the USGS--the Federal source for science about the Earth, its natural and living resources,
natural hazards, and the environment:

World Wide Web: http://iwww.usgs.gov

Telephone: 1-888-ASK-USGS

Any use of trade, product, or firm names is for descriptive purposes only and does not imply endorsement by the
U.S. Government.

Although this report is in the public domain, permission must be secured from the individual copyright owners to
reproduce any copyrighted materials contained within this report.

Suggested citation:

Morace, J.L., 2007, Relation between selected water-quality variables, climatic factors, and lake levels in Upper
Klamath and Agency Lakes, Oregon, 1990-2006: U.S. Geological Survey Scientific Investigations Report 2007-5117,
54 p.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 49 of 114

Contents

PtPODUCTION.....csccscssssessesssscsssssssscesesscsuscescnscssessnesusssnssnsansensanssnssssssnsanessssunsensansansansansaasssnsanssvaeeseevtnusestnseevatests
PUrPOSE ANd SCOPE ....esccccessesscssessessesseccssssessssssssssssessssuecsscesessssuesssceseeseseessseuessseececeneassasneaneanasneaeaneens
Description of Datasets and Methods w.ccccccccccsceesescssssessssescssessescsecessssesssvaneessessssteevaneesseeceseananes
Strengths and Limitations Of Datasets ..........cscessssessssessseesssecssnssssesssessnsessusessnvesssecsancessseensansnsennees
Statistical Me@thods.........cccccssessscsesssessessssssessnssssssssessnsssesssssessnssssssnservansassansssesssssnvanssssnteseestsusesteveseneeses
Characterization Of YOars .......cccccccsscssssssessesssnessessnssnessssnssnessesusssnssnssssssnssussnvanssnsssesusssnsanusssseeseeveeveeseeveseseeses
CC a ee ee
De@gree-DayS....csescssussnessessesnesessnssesnessssesensssesenssesensesseensnseseesennssnsense sense csennenesenteeneennanneaneeesaneanernensy
TIMING OF BOOM... ccc cccsscseeseseecsssseeseseessseesssssssnesssessseesssuessssasestavanasesceseaceussessneseaaseseeessanescacennss

Wind Speed... =

Comparison af Rankings... ses susesseesnesnecesneesuneeneceuseecesneeness
Temporal and Spatial Variability of Poor Water- “Quality Conditions...

Water TOMpe@rature wesc cccsccssscsscssscsnsscsesssesssussssnesssnssssnsseesssensasesssessaessensssensaeessseasaeessneces

Dissdl Ved) OX 9 GI ncrccrcana renner rena nen mam qen memmenmnnmenqenmenimanemniNeeee

pH

Ammonia... “ ————

Intarralatedness of Water- Clusty Variables... cava as anaes toeRUaobeameotpaaeanUeseESHRSgCOATS
Hypotheses Relating Water Quality to Lake Level and Climate... sessessnasiesnececesnecsscesensensessees

Chlorophyll a... ces csseesessessessesscssnsssessueesecssssssssssussssssecssessesuessecsssssessessssesestssnsesscnessnsenseneenseneanenees
Dissolved Cedi.

Total Phosphorus...

higher purest a =
Information-Theoretic Agunousts to Multivariable Analysis of Water- Quality Candidons eanssevcessed
Data Caveats and Future Directions.........c.cccccccsesesssssessssessesscssesesensseesescanssnsassessnseneesentetsansenteseeeneeeneeseets
SUMMAPY .ccccecccscsscscscssesssssescsscsecsscesesssnecesessecssessncancansssnsasssecsnsaneancsssssnsseatessussnsssssnsssestessusansesseessescenseacenseseeeecs
EAC UTIL) ee ee
References Cited... cccccsssssesccssessscsscneseecsnessessnssneanssnsanesnessessueanessessnssnssnssnsanssnessessusanmesseesseesenseeseanenseeses

 

   

SUNN oe Ry ED

aa Ga Goi Ga de ie te Be ie L$ LL Be LB
BPRe2eBtESSRGaooananrzraats

014175
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 50 of 114

014176

Figures

Figure 1.
Figure 2.
Figure 3.
Figure 4.
Figure 5.
Figure 6.
Figure 7,
Figure 8.

Figure 9.

Figure 10.

Figure 11.
Figure 12.
Figure 13.

Figure 14.

Figure 15.

Figure 16.

Figure 17.

Figure 18.

Figure 19.

Map showing sites on Upper Klamath and Agency Lakes, Oregon, with 10 or
more years of water-quality data, 1990-2006 oo... cece cence c ee rene rete eeerenes

Graph showing daily lake level of Upper Klamath Lake, Oregon, 1990-2006.........
Graph showing comparison of May through August end-of-month lake level

for 1990-2006 with the frequency distribution of the historical, post-dam,
end-of-month values for 1922-2006, Upper Klamath Lake, Oregon ..............0005
Graph showing median lakewide chlorophyll-a concentrations, Upper

Klamath Lake, Oregon, 1997 ........cccce cece eevee ee een even eeeeeeeeneeenenerennenen sues
Symbol graphs showing depth-profile pH data, Upper Klamath and Agency
Lakes, Oregon, June—October 2000 ........ co.cc eee c cee cee sees ee eeeeeenereseneeeen ones
Graphs showing water-quality conditions in 2000, Upper Klamath and Agency
LANGS,.OREQOT as nan vena oes oan a aan x nan 4 ram 095 x can 4 oan ¥ ran 8 mx en F oaG 4 naa § ma BERG GTN ARE PAE
Graphs showing median chlorophyll-a concentrations, May—October

1990-2006, Upper Klamath Lake, Oregon ...... 0... cece cece eens ee eeeeee ener enenenes
Boxplots showing frequency distributions of lakewide chlorophyll-a data, by
month, Upper Klamath and Agency Lakes, Oregon, June—September 1990-2006...
Graph showing relation of median June chlorophyll-a concentration to

median June lake level and cumulative degree-days from April 1 to May 15,
Upper Klamath and Agency Lakes, Oregon, 1990-2006 ..............c.ccccceeeeeee seen es
Graphs showing relation of the timing of the onset of the bloom to the median
June lake level and cumulative degree-days between April 1 and May 15,

Upper Klamath Lake, Oregon, 1990-2006 .......... ccc ccecececeeeeeeteeet eee ee est eeeeeess
Graphs showing daily maximum pH values measured at Wocus Bay,
May—October 1990-2006, Upper Klamath Lake, Oregon ...........ccceceeeeeeeee eee
Boxplots showing frequency distribution of lakewide pH data, by month,

Upper Klamath and Agency Lakes, Oregon, June—September 1990-2006............

Symbol graphs showing daily maximum observed pH values at each site for
June-September 1990-2006, Upper Klamath Lake and Agency Lakes, Oregon
Boxplots showing frequency distribution of June lakewide pH data displayed
by lake level, cumulative degree-days, and timing of the bloom onset, Upper
Klamath and Agency Lakes, Oregon, 1990-2006... .... cece ccc ec ec ec cee ee estenenenes

Boxplots showing frequency distribution of lakewide dissolved-oxygen data,

by month, Upper Klamath and Agency Lakes, Oregon, June—September
TOSO=2006 acca a ces ware new « mew mee Pag nam hem w Wea 0 Ha Wied nok wow Hee Hag we Hm wet Re A HOW
Symbol graphs showing daily minimum observed dissolved-oxygen
concentrations at each site for June-September, Upper Klamath Lake and
Agency Lakes, Oregon, 1990—2006........... 0... e eee e teen eet eee eet ee een tenes
Boxplots showing frequency distribution of July lakewide dissolved-oxygen

data displayed by lake level, cumulative degree-days, and timing of the bloom
onset, Upper Klamath and Agency Lakes, Oregon, 1990-2006 ...............00:0e
Symbol graph showing depth-profile dissolved-oxygen data at Eagle Ridge

for 4 years, Upper Klamath Lake, Oregon ..........ccceee ee eeeee teen eeeee ee eeneeen nee
Boxplots showing frequency distribution of lakewide total-phosphorus data,

by month, Upper Klamath and Agency Lakes, Oregon, June—October 1990-2006...
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20

Figures—Continued

Figure 20.

Figure 21.

Figure 22,

Figure 23,

Tables

Table 1.

Table 2.

Table 3.

Table 4.

Table 5.

Table 6.

Table 7.

Table 8.

Table 9.

Table 10.

Table 11.

Table 12.

Table 13.

Table 14.

Graph showing relation of lakewide median chlorophyll-a concentration to
lakewide median total-phosphorus concentration, Upper Klamath Lake,
Oregon, Jlurie 1990-2006 oe cccc cen eceeenen sane sa seen eau e eaue eee d satnen ond sins eon a ean ee

Graph showing relation of lakewide median chlorophyll-a concentration to
lakewide median total phosphorus concentration, by area, Upper Klamath

and Agency Lakes, Oregon, June 1990-2006 .........0.. cece cece ee ese sees een eeee nena
Plots showing lakewide median surface water temperature, Upper Klamath

Lake, Oregon, May—October 1990-2006 ..............ccccccce cee ee esse ee eenseeensneneeeees

Plot showing lakewide median surface water temperatures for 2000, 2001,
and 2006, Upper Klamath Lake, Oregon........... 06. cece eee ee cece eect nett eee eeen en eee es

Numbers of sampling dates that depth-profile measurements were recorded

and composite samples were collected, Upper Klamath and Agency Lakes,
Oregon May—OGteb@? 199022006 ae case cas ces a cen eae wes a oes as ma es 4 o¥R eae Oana CAR A ER 8 OS
Ranking of percentiles of lake level by month for May—August 1990-2006

based on post-dam 1922-2006 end-of-month lake level and overall ranking of
years, Upper Klamath Lake, Oregon ..........cccccec eee cee scenes esse seneaseneneaenenenes

Ranking of years from warmest to coolest spring based on cumulative
degree-days from April 1 to May 15, Upper Klamath Lake, Oregon, 1990-2006......

Ranking of years based on the timing of the onset of the Aphanizomenon
flos-aquae bloom, Upper Klamath Lake, Oregon, 1990-2006 .................:cc eens ee

Comparison of ranking of years based on wind-speed data measured at the
Klamath Falls airport and at the Agrimet site adjacent to Agency Lake,
Oregon, July-August 2000-2006 0.0... cece ee teeter eee eet teresa eee eey

Ranking of 1990-2006 by lake level, degree-days, and timing of bloom onset,
Upper Klamath Lake, Oregon... 0.2... ..ccceeseeeec neces cess tens cee eeseteee ner eeeee neta
Summary of dissolved-oxygen concentrations in the depth-profile dataset,

Upper Klamath and Agency Lakes, Oregon, May—October 1990-2006 ...............
Percentage of dissolved-oxygen concentrations in the depth-profile dataset

less than 4 milligrams per liter by year and site, Upper Klamath and Agency
Lakes, Oregon, May—October 1990-2006 ........ ccc cecccceeeee sent eeeteneueneenenes

Summary of pH values in the depth-profile dataset, Upper Klamath and
Agency Lakes, Oregon, May—October 1990-2006 ............ccccceeeeeceeeeeeeeeeeen es

Percentage of pH values in the depth-profile dataset greater than 9.7 by year
and site, Upper Klamath and Agency Lakes, Oregon, May—October 1990-2006

Number of samples exceeding the acute and chronic total-ammonia guidelines
by year and site, Upper Klamath and Agency Lakes, Oregon, 1990-2006 ............

Number of un-ionized ammonia concentrations exceeding 530 micrograms

per liter by year and site, Upper Klamath and Agency Lakes, Oregon, 1990-2006...
Ranking of years 1990-2006 by lake level, degree-days, and timing of bloom

onset shaded to illustrate the relation between water temperature and lake

level, Upper Klamath Lake, Oregon ...... 0... cece ce cece eens eee eeee ee ee eens eens eteaeeenes
Akaike weights and supporting variables for evaluating the percentage of
dissolved-oxygen concentrations less than 4 milligrams per liter, Upper

Klamath and Agency Lakes, Oregon, 1990-2006 ............cceeceeeuceseeseeeeneeeees

Page 51 of 114

014177
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 52 of 114
014178

Tables—Continued

Table 15. Akaike weights and supporting variables for evaluating the percentage of pH
values greater than 9.7, Upper Klamath and Agency Lakes, Oregon, 1990-2006 ... 47
Table 16. Akaike weights and supporting variables for evaluating the minimum
July-August dissolved-oxygen concentration at Midnorth, Upper Klamath Lake,
Oregon, 1990-2006... 0.00... eee cee cece cence cence eect eee eeeeseee sense eeee tener steseeeeneees 48
Table 17. Akaike weights and supporting variables for evaluating models of water
temperature and a second physical variable in relation to minimum
July-August dissolved-oxygen concentration at Midnorth, Upper Klamath Lake,
Oregon, 1990-2006... 2.0... eee eee c cence cence eeeee eect eeseee sense eeeteeneeseeseeseeeees 49
Table 18. Akaike weights and supporting variables for evaluating models of lake level in
relation to minimum July-August dissolved-oxygen concentration at Midnorth,
Upper Klamath Lake, Oregon, 1990-2006 0.0.0... cc cece ec ee ec ee eeu eueueeen ease 50

Conversion Factors, Datums, and Abbreviations and

 

 

Acronyms

Conversion Factors

Multiply By To obtain

foot (ft) 0.3048 meter (m)

cubic hectometer (hm?) 810.7 acre-foot (acre-ft)
kilometer (km) 0.6214 mile (m1)

square kilometer (km?) 247.1 acre

liter (L) 0.2642 gallon (gal)
meter (m) 3.281 foot (ft)

 

Temperature in degrees Celsius (°C) may be converted to degrees Fahrenheit (°F) as follows:
°F=(1.8x°C)}4+32,

Concentrations of chemical constituents in water are reported either in milligrams per liter
(mg/L) or micrograms per liter (ug/L).

Datums

Vertical coordinate information is referenced to the National Geodetic Vertical Datum of 1929
(NGVD 29).

Horizontal coordinate information is referenced to the North American Datum of 1927 (NAD 27).

Lake level, as used in this report, refers to distance above the vertical datum.

Abbreviations and Acronyms

 

 

Abbreviations Meaning
AFA Aphanizomenon flos-aquae
AIC, Akaike Information Criterion
LC,, median lethal concentration
USEPA U.S. Environmental Protection Agency
USFWS U.S. Fish and Wildlife Service

USGS U.S. Geological Survey
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 53 of 114

014179

Relation Between Selected Water-Quality Variables,
Climatic Factors, and Lake Levels in Upper Klamath and
Agency Lakes, Oregon, 1990-2006

By Jennifer L. Morace

Abstract

Growth and decomposition of dense blooms of
Aphanizomenon flos-aquae in Upper Klamath Lake frequently
cause extreme water-quality conditions that have led to critical
fishery concerns for the region, including the listing of two
species of endemic suckers as endangered. The Bureau of
Reclamation has asked the U.S. Geological Survey (USGS) to
examine water-quality data collected by the Klamath Tribes
for relations with lake level. This analysis evaluates a 17-year
dataset (1990-2006) and updates a previous USGS analysis of
a 5-year dataset (1990-94).

Both univariate hypothesis testing and multivariable
analyses evaluated using an information-theoretic approach
revealed the same results—no one overarching factor emerged
from the data. No single factor could be relegated from
consideration either. The lack of statistically significant,
strong correlations between water-quality conditions, lake
level, and climatic factors does not necessarily show that
these factors do not influence water-quality conditions; it is
more likely that these conditions work in conjunction with
each other to affect water quality. A few different conclusions
could be drawn from the larger dataset than from the smaller
dataset examined in 1996, but for the most part, the outcome
was the same. Using an observational dataset that may not
capture all variation in water-quality conditions (samples were
collected on a two-week interval) and that has a limited range
of conditions for evaluation (confmed to the operation of lake)
may have confounded the exploration of explanatory factors.
In the end, all years experienced some variation in poor water-
quality conditions. either in timing of occurrence of the poor
conditions or in their duration. The dataset of 17 years simply
provided 17 different patterns of lake level, cumulative degree-
days, timing of the bloom onset, and poor water-quality
conditions, with no overriding causal factor emerging from the
variations.

Water-quality conditions were evaluated for their
potential to be harmful to the endangered sucker species
on the basis of high-stress thresholds—water temperature

values greater than 28 degrees Celsius, dissolved-oxygen
concentrations less than 4 milligrams per liter, and pH values
greater than 9.7. Few water temperatures were greater than
28 degrees Celsius, and dissolved-oxygen concentrations less
than 4 milligrams per liter generally were recorded in mid to
late summer. In contrast, high pH values were more frequent,
occurring earlier in the season and parallel with growth in the
algal bloom.

The 10 hypotheses relating water-quality variables,
lake level, and climatic factors from the earlier USGS study
were tested in this analysis for the larger 1990-2006 dataset.
These hypotheses proposed relations between lake level and
chlorophyll-a, pH, dissolved oxygen, total phosphorus, and
water temperature. As in the previous study, no evidence was
found in the larger dataset for any of these relations based on
a seasonal (May—October) distribution. When analyzing only
the June data, the previous 5-year study did find evidence
for three hypotheses relating lake level to the onset of the
bloom, chlorophyll-a concentrations, and the frequency of
high pH values in June. These hypotheses were not supported
by the 1990-2006 dataset, but the two hypotheses related
to cumulative degree-days from the previous study were:
chlorophyll-a concentrations were lower and onset of the
algal bloom was delayed when spring air temperatures were
cooler. Other relations between water-quality variables and
cumulative degree-days were not significant.

In an attempt to identify interrelations among variables
not detected by univariate analysis, multiple regressions were
performed between lakewide measures of low dissolved-
oxygen concentrations or high pH values in July and August
and six physical and biological variables (peak chlorophyll-a
concentrations, degree-days, water temperature, median
October—May discharge in the Williamson River, median
monthly wind speed, and median monthly lake level). Model
sets were developed for each combination of these factors
and evaluated using an information-theoretic approach. For
each water-quality measure tested, the models with the lowest
Akaike Information Criterion statistics, and therefore the best
fit, were the models that considered each variable individually.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 54 of 114

014180

2 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

The variables with the best fit for dissolved oxygen were water
temperature and wind speed. whereas for pH it was water
temperature. Akaike weights for the remaining variables were
fairly evenly distributed, indicating that there was no clear
hierarchy of importance among those variables.

Although water temperature and wind speed appear to be
important explanatory variables for the variance observed in
different water-quality measures, no overarching variable or
combination of variables was revealed. The dynamic nature
of these variables and their interactions from year to year,
within a season, and between sites around the lake confounds
the ability to explain or predict water-quality conditions in
Upper Klamath Lake. At present, no single causal factor can
be clearly identified.

Introduction

Upper Klamath Lake is a large (232 kim’), relatively
shallow lake located in southern Oregon, 25 km north of the
Oregon-California border (fig. 1). Most of the lake is less than
4 m deep except for the narrow trench on the western edge of
the lake. This trench, which runs parallel to Eagle Ridge. can
be as much as 15 m deep. Just north of Upper Klamath Lake
and connected by a narrow channel is Agency Lake, a smaller
(37 km’) but equally shallow lake that is distinct from Upper
Klamath Lake, both hydrologically and in terms of water
quality. The primary contributor of inflow to Upper Klamath
Lake is the Williamson River, which enters the lake near its
northern end, east of the Agency Lake inflow, and accounts for
about 46 percent of the lake’s incoming water (Johnson and
others, 1985).

Lake surface levels are regulated by the Link River Dam,
built at the southern outlet of the lake in 1921 by the Bureau
of Reclamation. During construction of the dam, the rock sill
that held Upper Klamath Lake was removed and replaced with
the Link River Dam. As a result, the minimum possible post-
dam lake level is about 1 m lower than the minimum possible
pre-dam level. Area demands for water during summer months
result in declines in lake level from May to September. At
the median May lake level of 4,143 feet above sea level,
the volume of water contained in the lake is 1,080 cubic
hectometers (875.000 acre-feet). In contrast, the volume of
water in the lake at the mean summer lake level of 4.141.3 feet
is 765 cubic hectometers (620,000 acre-feet) [Snyder and
Morace, 1997]. Water is diverted upstream of the lake for
agricultural use and downstream to supply the irrigators of
the Klamath Project, an irrigation system developed to supply
water to 970 km? of farm and ranch land in and around the
Upper Klamath basin. To meet the National Marine Fisheries
Service flow requirements for Klamath River coho salmon
(National Marine Fisheries Service, 2002), water is sent

downstream through the Link River. Lastly, evaporation from
the lake also results in a loss of water in the lake itself. It is
difficult to balance these competing demands for water from
the lake.

The lake was historically eutrophic but has become
hypereutrophic, in large part due to land-use practices in the
basin (U.S. Fish and Wildlife Service, 1993). As a result, the
algal assemblage of the lake has shifted to a monoculture
of the blue-green alga Aphanizomenon flos-aquae (AFA),
massive blooms of which have been directly related to
episodes of poor water quality in Upper Klamath Lake (poor
conditions are defined as those that have the potential to
be harmful to the endangered sucker species). The lake has
experienced nuisance blooms of AFA during summer and
fall for the past 40 years. The growth and decomposition of
dense algal blooms frequently cause extreme water-quality
conditions characterized by high pH (910.5), widely variable
dissolved oxygen (anoxic to supersaturated), and high
ammonia concentrations (greater than 0.5 mg/L, un-ionized)
{Wood and others, 2006]. Severe water-quality problems in
Upper Klamath Lake have led to critical fishery concerns for
the region (Perkins and others, 2000).

In 1988, the U.S. Fish and Wildlife Service (USFWS)
listed two species of suckers endemic to the lake as
endangered: the Lost River sucker (Deltistes /uxatus) and the
shortnose sucker (Chasmistes brevirostris). Poor water-quality
conditions associated with the long and productive blooms of
AFA are believed to be the primary threat to adult endangered
suckers. According to Ronald Larson (U.S. Fish and Wildlife
Service, written commun., 2006), “of all the factors that might
affect water quality in the short term, elevations [or lake level]
are the only one we have some control over.”

Purpose and Scope

In 1996, Wood and others (1996) evaluated water-quality
data collected by the Klamath Tribes from Upper Klamath and
Agency Lakes for relations between water-quality conditions
and lake level. At that time, data were available only for 1990
through 1994. The Tribes have continued to collect data and
a comparable dataset is now available for 1990 through 2006.
The Bureau of Reclamation asked the U.S. Geological Survey
to update the original analysis performed by Wood and others
(1996) with this larger dataset. In addition to the univariate
approach used in the previous analysis, multivariable analyses
will be assessed with this larger dataset and evaluated using
an information-theoretic approach. These two approaches to
the data analysis offer a chance to explore the data in a purely
empirical manner unhampered by preconceived notions and
an opportunity to use some of the knowledge developed since
the initial analysis to inform a more in-depth evaluation of the
data.
  

 

122°00'
2 |

 

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 55 of 114

014181

Introduction

EXPLANATION
11505800

 Gaging station and number

AN, Sampling site and site

identification

AN
AS
cP
ER
ML
MN
NB
PM
SB
WB

Agency Lake North
Agency Lake South
Coon Point

Eagle Ridge
Midlake

Midnorth

North Buck Island
Pelican Marina

Shoalwater Bay

Wocus Bay

3

 

 

 

 

    

    
 
 

Pelican

Bay ¥
i IPPER
ellN UPF

 
     
   

OREGON
Study

e" ‘ea

42)
207-

0 § MILES

0 5 KILOMETERS

Roune
Lake

 

 

 

Figure 1. Sites on Upper Klamath and Agency Lakes, Oregon, with 10 or more years of water-quality data, 1990-2006.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 56 of 114

014182

4 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Description of Datasets and Methods

In 1987, the Klamath Tribes began a water-quality
monitoring program in Upper Klamath and Agency Lakes and
contributing tributaries. The goal of this sampling program is
to develop models to predict and prevent nutrient loading into
Upper Klamath Lake, with the ultimate goal of *... reducing
toxic algal effects... and returning endangered species to
harvestable levels for all residents of the basin” (The Klamath
Tribes, 2006). Among other sampling efforts that make up
the larger program, depth-profile measurements of specific
conductance, pH, water temperature, and dissolved-oxygen
concentration were made at established sites throughout
Upper Klamath and Agency Lakes every two weeks from
May through October. Additionally, composite samples were
collected for the analysis of nutrient, chlorophyll-a, and
phaeophytin concentrations. During 1987-89. these samples
were collected with a grab sampler and the sampling was not
as frequent. Beginning in 1990, however, depth-integrated
samples were collected and the sampling frequency was more
consistent. Therefore, for this analysis, data prior to 1990 were
not included.

Field-collection, analytical, and quality-assurance
methods are described in The Klamath Tribes Quality
Assurance Project Plan (The Klamath Tribes, 2006). For
the most part, only small changes have been made to these
techniques during the 17-year period (Kris Fischer, The
Klamath Tribes, written commun., May 2007). The same
laboratory has been used for the analyses, the sample-
collection process has remained unchanged, and most of the
sites have been maintained. The depth-profile measurements
were made with multiparameter water-quality instruments.
and typically were taken at the surface, at 0.5 m, and then
at l-m intervals descending the water column, with the last
measurement taken at 0.1 m off the bottom. Depth-integrated
samples, which were collected using a tube sampler lowered
to within 6 inches of the sediment in an effort to represent the
full water column, were composited into a churn splitter and
then subsampled and preserved for the desired analyses. The
types of quality-assurance samples collected by The Klamath
Tribes are consistent with USGS protocols and include at least
one trip blank, one equipment blank, one replicate sample, and
one spike or reference sample per sampling event. These data
are evaluated on a yearly basis with adjustments to sampling
or analytical protocols made as needed.

Because this analysis involves examining seasonal and
year-to-year variability, the desired dataset would include
longer-term, regularly and consistently sampled sites.
Therefore, sites with less than 10 years of data were not
included. The 10 sites that met these criteria were Coon Point,
Shoalwater Bay, Wocus Bay, Midnorth, Midlake, Eagle Ridge.
North Buck Island, Pelican Marina. Agency Lake North, and
Agency Lake South (fig._1). For some analyses in this report,
these sites are grouped together into areas—Agency Lake
area (Agency Lake North and Agency Lake South), bay areas
(Coon Point, Shoalwater Bay, and Wocus Bay), trench area
(Eagle Ridge), open water areas (Midlake and Midnorth), and
outflow areas (North Buck Island and Pelican Marina). Since
1990, most sites were sampled generally every two weeks
from sometime in May through October (table 1). In some
years, additional samples were collected during the rest of
the year but much less frequently and not at all sites. In 1990,
however, four sites were sampled almost weekly, whereas the
other four sites were visited roughly monthly.

Lake level is recorded by the USGS at 30-minute
intervals at three gaged sites around the lake (Rocky Point,
Rattlesnake Point, and near the city of Klamath Falls). From
these values a daily average is determined for each site and
then these daily averages are weighted to determine a spatially
averaged lake level for the entire lake. The spatially averaged
lake level reported in the USGS Water Resources Data for
Oregon 1974-2006 was used in this report (fig. 2). Over the
17 years discussed in this report, lake level was most variable
during the first 5 years—the years discussed in the first report
(Wood and others, 1996). There has been little variation in the
maximum lake levels in the last 12 years, however, and little
variation in the minimum lake levels in the last 5 years.

Air temperature and wind speed were the only climatic
variables with long-term consistent datasets for 1990-2006.
Air-temperature and wind-speed values used in this report
were recorded at the Klamath Falls airport and were provided
by the Oregon Climate Service (more recent data) and the
National Climatic Data Center (an archive of longer-term
data). Agrimet, an agricultural weather network maintained by
the Bureau of Reclamation, also has a weather station (AGKO)
on the banks of Agency Lake. Wind data were available for
this location from 2000 to present; however, the limited time
period covered by this dataset hampered the use of these data
for this analysis. Besides air temperature and wind speed, the
use of climatic data in this analysis was limited because the
climatic datasets for the area for 1990-2006 were sporadic and
not necessarily representative of conditions on the lake itself.
Table 1.

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 57 of 114

Numbers of sampling dates that depth-profile measurements were recorded and composite samples were collected, Upper Klamath and Agency Lakes, Oregon,
May—October 1990-2006.

[Depth-profile measurements consist of water temperature and either dissolved oxygen, pH, or both; composite samples were analyzed for at least total nitrogen, total phosphorus, and

chlorophyll a; see figure | for site names and locations; —, not sampled]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of sampling dates

Site 1990 1991 1992 1993 1994 1995 1996 1997 1998

Depth Composite} Depth Composite Depth Composite} Depth Composite| Depth Composite) Depth Composite) Depth Composite) Depth Composite | Depth Composite

profile samples | profile samples profile samples | profile samples | profile samples | profile samples | profile samples | profile samples | profile samples
AN - - 10 10 11 1] 13 12 8 8 13 13 - — 6 6 10 10
AS 20 18 9 9 ll 11 13 12 10 9 13 13 12 12 11 11 12 12
CP - - 6 6 11 11
ER 25 18 11 11 12 12 12 12 12 12 14 13 12 12 11 11 12 12
ML 5 5 10 10 12 12 12 12 13 13 13 13 12 12 11 11 12 12
MN 21 1s 11 ll 12 12 13 12 13 18 14 13 12 12 11 11 12 12
NB 5 5 10 10 12 12 12 12 9 9 13 13 - - 11 11 12 12
PM 5 5 12 10 12 12 12 12 9 9 13 13 - - 11 11 12 12
SB 18 16 11 11 12 12 12 12 12 12 14 13 12 12 11 11 12 12
WB 5 5 10 10 11 11 12 12 & & 13 13 - - 11 11 12 12
All 104 90 94 92 103 105 111 108 96 98 120 117 60 60 100 100 117 117

1999 | 2000 2001 2002 2003 2004 2005 2006 1990-2006
«, | |

Site Depth Composite Depth Composite| Depth Composite| Depth Composite] Depth Composite] Depth Composite) Depth Composite) Depth Composite} Depth Composite

profile samples | profile samples | profile samples | profile samples | profile samples | profile samples profile samples | profile samples | profile samples

|

AN 10 10 | 14 14 11 ll 11 1] 10 10 11 11 11 ll 12 ll l6l 159
AS 11 11 14 14 12 12 11 11 10 10 ll 11 13 13 12 11 205 200
CP 9 9 14 14 12 12 12 12 11 II 11 11 12 12 12 | 110 109
ER ll 11 14 14 12 12 12 12 1] 11 1] 11 13 13 12 1] 217 208
ML 1 11 14 14 12 12 12 12 12 12 ll 11 12 12 12 11 196 195
MN ll 1] 14 14 12 12 12 12 10 LO 11 1] 14 13 12 11 217 213
NB ll 11 14 14 12 12 12 12 1] 11 1] 11 13 13 12 ll 180 179
PM 1 11 14 14 12 12 12 12 11 1] ll 11 14 14 12 11 183 180
SB ll iB 14 14 12 12 12 12 11 II 11 1] 13 13 12 | 210 206
WB ll ll 14 14 12 12 12 12 11 ll 11 ll 13 13 12 ll 178 177
All 107 107 140 140 119 119 118 118 108 108 110 110 128 127 120 110 1,857 1,826

 

 

Spoujay pue sjasejzeg jo uoNdiusseg

S

e8LvlLo
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 58 of 114

014184

6 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

4,144 T i T T T T

4,142

I

4141

4,140/-

4,139--

 

4,138

 

4,137 ,-

LAKE LEVEL, IN FEET ABOVE NATIONAL GEODETIC VERTICAL DATUM OF 1929

 

4,136 1 | J | l \

 

 

1990 1991 1992 1993 1994 1995 1996 1997

Figure2. Daily lake level of Upper Klamath Lake, Oregon,

Strengths and Limitations of Datasets

The primary limitation of the Klamath Tribes water-
quality dataset for this report is that the sampling program
was not designed to address the questions being asked in this
report. The spatial and temporal coverage of the Klamath
Tribes sampling program meets the needs of their program,
but the two-week sampling interval is not ideal for assessing
water-quality conditions and potentially biologically
significant events over the course of the algal bloom growth
and decline. To truly capture all of the variation in water-
quality conditions during this period, continuous monitoring
of specific conductance, pH, water temperature, and dissolved-
oxygen concentration along with more frequently collected
water-column samples for the analysis of nutrient and
chlorophyll-a concentrations would be needed.

For the purpose of this report, the main and overriding
strength of the Klamath Tribes water-quality dataset is the
period of record and its consistency. It is the only 17-year
dataset with a consistent group of sites and little change
in sampling and analytical techniques available for Upper
Klamath Lake. For these reasons, it is an adequate dataset to
be used for looking for long-term relations between water-
quality variables, climatic factors, and lake level. These
same type of statements about the strengths and limitations
of the water-quality dataset can be made about the climatic
datasets. The climatic factors considered in this report were
limited to air temperature and wind speed because these
were the only datasets available for 1990-2006. The wind-
speed data collected at the Klamath Falls airport were not

J L ! I | ! | I
1998 1999 2000 2001 2002 2003 2004 2005 2006
YEAR

1990-2006.

ideal for this analysis because they were not deemed to be
very representative of conditions on the lake itself, but this is
discussed further in the “Wind Speed” section of this report.

Statistical Methods

When it is suspected that a dataset is not from a normally
distributed population, as was assumed for this analysis,
nonparametric techniques may be more appropriate for
examining correlations. Nonparametric statistics use rankings
of the data rather than the actual values. A Spearman test,
which calculates a Spearman rho correlation coefficient (p)
and a probability level (p), was used to examine correlations
between datasets in this analysis. Spearman’s p has values
from -| to +1 for negative and positive associations and
values close to 0 for little or no association. In this report, a
correlation is considered “statistically significant” when the
probability of two variables appear to be correlated when, in
fact, they are not, is less than 0.05 (a Type | error, greater than
95 percent confidence level). Furthermore, a correlation is
considered “strong” when the correlation is significant and the
Spearman’s p value is greater than 0.5 (positive or negative).

For the multivariable investigations presented in this
report, multiple linear regressions were calculated and then
evaluated with the Akaike Information Criterion (AIC_) to
determine the “best fitting” models. This is discussed in
greater detail in the “Information-Theoretic Approach to
Multivariable Analysis of Water-Quality Conditions” section

 

 

of this report. All statistical tests were run using P-STAT,
version 2.21, rev. 8 (P-STAT, Inc., 1990).
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 59 of 114

Characterization of Years

To help in evaluating relations in water-quality conditions
between the years, three factors were used to rank the years in
relation to each other—end-of-month lake level, degree-days,
and timing of the beginning of the AFA bloom.

Lake Level

To explore how each year from 1990 to 2006 compared to
each other and to the historical record, the end-of-month lake
levels were compared (fig. 3). Historically, the gage height
at USGS site 11507000, at the southeastern end of the lake
near the outflow, was used as a measure of lake level, so the
gage height is used for the entire 1922—2006 period for this
comparison, rather than the calculated spatially averaged lake
level, which was not developed until 1974. It is obvious that
1992 (May—August) and 1994 (July and August) are outliers
for the 1990-2006 dataset, and that lake levels in these years
were low not only for this dataset but also for the historical
record. It is difficult to distinguish the ranking of the rest
of the 1990-2006 years from figure 3: however, it can be
observed that a large overall range in lake level is represented

014185

Characterization of Years 7

in the 1990-2006 dataset with most years falling within the
middle 50 percent of the historical data. In fact, the only years
falling below the 25" percentile of the historical data are
1992, 1994, 1991, and 2002, respectively. A few years were
above the 75'" percentile for the historical data, but there is no
consistent pattern to these years.

A statistically based convention was used to assign a
ranking to each year based on lake level. Percentiles were
assigned to the end-of-month lake levels for each year by
month based on the corresponding distribution of the end-
of-month lake levels for the historical 1922-2006 dataset
(table 2). For each year, these monthly percentiles were
summed for May through August. These sums were then
ordered to develop an overall lake-level ranking for each year.
From this ranking, once again the years 1992, 1994, and 1991
are recognized to be notably low lake-level years.

Degree-Days

Recognizing that the growth of the AFA bloom is related
to the water-quality conditions in the lake, and that climatic
conditions also affect the growth of the bloom, climatic factors
also were considered in making year-to-year comparisons.

 

 

 

 

4,144
EXPLANATION
as
° End-of-month lake level for
o 1922-2006, in feet
g } 6 © Data value greater than 90th
nn i
a a ° ° | percentile —
2 = =e o 90th percentile
e = é 75th percentile
b> 8 Median
ae ‘ ° $ ° 25th percentile
7a g 10th percentile
ae 8 8 ° © Data value less than 10th
cy 2 4,140- ° 3 4 percentile
ae e5
= & % 6. Ul & End-of-month lake level
ES ° for year, in feet
on > S g
=5 g } ©1990 =o 1989
S 2 o © 1991 2000
oe eval. > 3 | 91992 9 2001
= . 1993 ¢ 2002
: % © 1994 = 2008
©1995 2004
1996 = 2005
© 1997 2006
4,136 © 1998
MAY JUNE JULY AUGUST

Figure 3. Comparison of May through August end-of-month lake level for 1990-2006 with the frequency distribution of the
historical, post-dam, end-of-month values for 1922-2006, Upper Klamath Lake, Oregon.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 60 of 114
014186

8 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Table 2. Ranking of percentiles of lake level by month for May—August 1990-2006 based on post-dam 1922-2006 end-of-month lake
level and overall ranking of years, Upper Klamath Lake, Oregon.

[Breaks are shown at 25th and 75th percentiles]

 

Percentiles based on 1922-2006 lake level and corresponding year

 

Sum of May-August —_ Ranking of

 

 

 

Mey saat aly puyest percentiles by year years
Percentile Year Percentile Year Percentile Year Percentile Year
48 1992 24 1992 3.6 1992 1.2 1994 14 1992
13.2 1994 84 1994 6.0 1994 3.6 1992 29 1994
28.9 199] 18.0 199] 16.8 2002 18.0 199] 85 1991
34.9 2004 24.0 2006 20.4 199] 21.6 2002 117 2002
36.1 1990 25.3 2004 26.5 2006 2ET 2006 120 2004
38.5 2001 27.7 2002 30.1 2004 28.9 2000 148 1990
50.6 2002 30.1 2001 34.9 1990 30.1 2004 161 2001
54.2 1997 38.5 2003 36.1 2003 34.9 1990 177 2006
62.6 1999 42] 1990 40.9 2000 38.5 2003 195 2000
81.9 2000 43.3 2000 43.3 1996 39.7 1996 199 2003
85.5 1995 50.6 1996 49.3 2001 43.3 2001 226 1996
85.5 2003 51.8 1997 59.0 1997 53.0 2005 229 1997
89.1 1993 73.4 1999 62.6 1999 63.8 1997 275 1999
92.7 1996 75.9 2005 65.0 2005 69.8 1993 294 2005
96.3 1998 78.3 1993 68.6 1993 75.9 1995 306 1993
98.7 2006 93.9 1998 83.1 1998 75.9 1999 347 1995
100.0 2005 96.3 1995 89.1 1995 79.5 1998 353 1998

 

Factors such as air temperature and cloud cover are expected Table 3. Ranking of years from warmest to coolest spring based
to have an effect on when the bloom begins to grow and the on cumulative degree-days from April 1 to May 15, Upper Klamath
rate at which it develops. One way of trying to quantify these Lake, Oregon, 1990-2006.

conditions is by comparing the warmth of the springtime

 

conditions in each year. Degree-days can be used as a Cumulative degree-days
measure of heating or cooling for a system. For this analysis. from April 1 to May 15 Year

 

degree-days were calculated as the difference between the

mean temperature (in degrees Celsius [°C]) for a given day 2 13 1992
and a reference temperature (0°C in this case). The mean pe re
temperature for the day was calculated as the average of the 440 1994
minimum and maximum air temperature for cach day at the 404 1996
Klamath Falls airport. These degree-days were then summed 392 2000
for each year from April 1 to May 15. This summation then 300 2004
provides a way to compare how warm the spring was for each 381 2006
year in relation to other springs and another way to rank the 374 1993
1990-2006 dataset (table 3). 336 2001
336 1995

333 2002

Timing of Bloom 325 1998
318 2005

Determining the onset of the AFA bloom can be tricky. 296 199]
Individual chlorophyll-a measurements ranged from less 286 1999

than 2 g/L, the approximate limit of detection, to more than 227 2003

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 61 of 114

1,000 g/L. The median chlorophyll-a concentration for
samples collected prior to May 15 of each year was 6 pg/L
with a maximum concentration of 16 pg/L. Once the bloom
begins to develop each year, individual values rise quickly,
and concentrations at any time vary widely throughout the
lake. When more than one individual measurement was made
in a day, the median of the individual measurements was
selected to represent the overall condition of the lake on that
date. The date the median concentration exceeded 20 pg/L
was taken to represent the beginning of each year’s AFA
bloom. Problems arose when the onset of the bloom was
determined based on the first sampling date with a median
chlorophyll-a concentration greater than 20 pg/L. Examining
the concentrations measured in 1997 illustrates this point
(fig. +). The median chlorophyll-a concentration measured on
May 20 was 18 pg/L, closely approaching the defined onset
of the bloom. The next sampling day was not until June 16,
almost a month later, when the bloom was near its peak with
a median chlorophyll-a concentration of 197 g/L. the highest
median concentration measured that year. By the method
described above, the onset of the bloom would be defined as

June 16 (or Julian day! 167), clearly much later than the “true”

onset of the bloom.

" Julian days are a way of expressing dates, such that days in the year
are numbered consecutively from 1 to 364 or 365, It is easier to make
comparisons between years when using Julian days.

JULIAN DAY

6 of 1 «6152182280
250 1 T | I T T T

 

S
l

Reo. 9
i June 16° t
f 19rugil i ©

8
l

s
l

Ss
I

i May 20
18
aa ug/L

MEDIAN CHLOROPHYLL-@ CONCENTRATION,
IN MICROGRAMS PER LITER {ug/L}

 

. mo “te ! I ! ! I

MAR = APR MAY JUNE JULY AUG SEPT OCT
YEAR 1997

 

 

o

 

Figure 4. Median lakewide chlorophyll-a
concentrations, Upper Klamath Lake, Oregon, 1997.

014187

Characterization of Years 9

Therefore, the method used to define the onset of
the bloom for this analysis was to interpolate between the
sampling dates to determine when the median chlorophyll-a
concentration would have exceeded 20 pg/L. The inherent
problem with this method lies in the assumption that there
is a linear relation between the sampled concentrations.
Considering the pitfalls of this assumption, the data were
examined for potential problems. For many of the years,
one of the two samplings with chlorophyll-a concentrations
bracketing the 20 g/L value had concentrations fairly close to
20 g/L; therefore the error associated with the interpolation
was minimized. For a few years, there was a larger range
between the chlorophyll-a concentrations but the samplings
were Closer together, again minimizing the error associated
with the interpolation. So, for 1997, the onset of the bloom
was defined as May 20 or Julian day 140.5 (fig. 4). Based on
the Julian days assigned as the onset of the bloom from the
interpolation method. a ranking of the years for the timing of
the bloom was developed (table 4).

The onset of the bloom for the majority of the years
occurred during the last week of May and the first week of
June, with the earliest bloom starting in mid-May in 1992

Table 4. Ranking of years based on the timing of the onset of the
Aphanizomenon flos-aquae bloom, Upper Klamath Lake, Oregon,
1990-2006.

[{ug’L, micrograms per liter]

 

Julian day when
the interpolated

Julian day of the first
sampling date when the

 

median chlorophyll-a Year median chlorophyll-a Year
concentration was concentration was
greater than 20 pg/L greater than 20 pg/L
141 1992 139.5 1992
152 2000 140.5 1997
154 1998 14] 2000
159 1994 144 2001
16] 1999 145.6 1998
161 2005 145.7 1994
162 1990 150.2 1990
162 2004 150.3 1996
163 1996 150.9 2002
163 2001 131 2004
164 2002 151.2 1995
166 1995 151.6 2005
167 1997 157.4 1993
168 1993 158.9 1999
169 2003 160.9 2003
182 199] 170.8 199]
186 2006 172 2006

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 62 of 114

014188

10 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

and the latest bloom starting in mid-June in 2006. One year
worth noting is 1991. The chlorophyll-a concentrations
began to increase in early June with a median concentration
of 26 pg/L, but by the next sampling date on June 19, the
bloom had clearly stalled (median concentration of 13 pg/L).
By the next sampling date (July 1), however, the bloom was
in full production with a median concentration of 120 g/L.
The second time that the chlorophyll-a concentration was
interpolated to exceed 20 pg/L was used as the onset of the
bloom (Julian day 170.8).

Wind Speed

A ranking of the years based on median wind speed
during the July-August period also was considered a way to
characterize climatic conditions for the lake. As Wood and
others (2006) discussed. it is the peak wind speeds of the
day that are of potential concern in relation to water-quality
conditions. Wind speeds throughout the day generally are
low with brief periods of peak conditions. In an effort to
examine these higher wind speeds and minimize the effects
of the low wind speeds that dominate the dataset, only wind
speeds that exceeded the median wind speed for each month
as determined from the entire 17-year dataset were considered.
The median wind speed of this upper half of the data was then
reported for July and August (table 5).

Wood and others (2006) determined the NCDC wind-
speed dataset to be somewhat troublesome and suggested
that these data should be interpreted qualitatively. They
noted evidence of “binning” of the data (rather than being
continuous, data values tended to fall on discrete values)
and numerous occurrences of zero wind speeds, perhaps
suggesting the use of a threshold value for reporting the data.
As a way of examining the quality of the NCDC data, the
median values were compared to the median monthly wind
speeds (calculated in the same manner as the NCDC medians)
for July and August from the Agrimet weather station located
adjacent to Agency Lake. This comparison was repeated
in this report including data through 2006 (table 5), Many
differences, not only in values between the years, but also in
the ranking of the years based on median wind speed, exist
between these two datasets. One notable discrepancy in the
NCDC dataset is the large difference between the 2001 median

values for July and August and the rest of the years. These
discrepancies further hint at the questionable quality of these
data; therefore, an overall ranking of the years based on wind
speed was not pursued. Because wind speed was suspected

to be a potentially important climatic factor, and because the
Agrimet dataset only covered 2000-2006, the longer-term
NCDC wind-speed data were used in the information-theoretic
approach discussed later in this report.

Table 5. Comparison of ranking of years based on
wind-speed data measured at the Klamath Falls airport and at
the Agrimet site adjacent to Agency Lake, Oregon, July-August
2000-2006.

[Hourly data measured at the Klamath Falls airport were obtained from the
National Climatic Data Center (NCDC), and hourly data from the weather
station (AGKO) adjacent to Agency Lake were obtained from the Bureau

of Reclamation’s Agrimet service, Both datasets initially were filtered by
including only those wind speeds greater than the median wind speed for each
month for 1990-2006 for the NCDC data and for 2000-06 for the Agrimet
data. From the remaining upper one-half of the data, the median wind speeds
were calculated for each month. m/s, meter per second]

 

 

 

 

 

 

NcDC Agrimet
Median Median
wind speed Year wind speed Year
(m/s) (m/s)
July
4.9 2001 2c 2005
3.6 2005 2.2 2000
3.6 2000 2.0 2006
3.6 2002 19 2003
3.6 2004 1.8 2001
31 2003 L.8 2002
31 2006 1.5 2004
August
4.5 2001 L.8 2000
3.6 2006 1.8 2001
3.6 2000 1.8 2002
3.6 2002 1.7 2005
3.6 2003 1.7 2006
3.6 2004 1.6 2003
3.1 2005 1.6 2004

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 63 of 114

014189

Temporal and Spatial Variability of Poor Water-Quality Conditions 11

Comparison of Rankings

Some interesting observations can be made when
comparing the rankings resulting from these three methods
of characterizing the years (table 6), The year 1992 is notable
because it is at the top of all three rankings—the lowest overall
lake level, the warmest spring, and the earliest onset of the
bloom. Similar in lake level, 1991 has already been shown to
be an unusual year. With a lower lake level and cooler spring,
the bloom seemed to stall as it was ramping up, resulting in
a later onset of the bloom. In 2006, lake level and degree-day
rankings were in the middle of the grouping; however, the
bloom had the latest onset of the 17 years. In contrast, 1997,
which had a higher lake level but a warm spring, had the
second earliest onset of the bloom. By examining the rankings
of these variables, it would seem that a warmer spring may
have a greater influence on the timing of the bloom and
therefore the related poor water-quality conditions. It should
be noted, however, that the pattern observed in 2006 hints that
there may be more to the story.

Table 6. Ranking of 1990-2006 by lake level, degree-days, and
timing of bloom onset, Upper Klamath Lake, Oregon.

[For details of how these rankings were determined, see table 2 for lake level,
table 3 for degree-days, and table 4 for timing of the bloom]

 

 

 

 

 

 

Lake level Degree-days Timing of bloom
Lowest lake level Warmest spring Earliest bloom
1992 1992 1992
1994 1990 1997
199] 1997 2000
2002 1994 2001
2004 1996 1998
1990 2000 1994
2001 2004 1990
2006 2006 1996
2000 1993 2002
2003 2001 2004
1996 1995 1995
1997 2002 2005
1999 1998 1993
2005 2005 1999
1993 1991 2003
1995 1999 199]
1998 2003 2006
Highest lake level Coolest spring Latest bloom

 

Temporal and Spatial Variability of
Poor Water-Quality Conditions

For this report, water-quality conditions are considered
poor when they have the potential to be harmful to the
endangered sucker species. Based on high-stress thresholds
established to calculate stress indices for Upper Klamath
Lake suckers (Reiser and others, 2000). the values used in this
study to delimit poor water-quality conditions were water-
temperature values greater than 28°C, dissolved-oxygen
concentrations less than 4 mg/L, and pH values greater than
9.7. Additionally, the USEPA (U.S. Environmental Protection
Agency) criteria (U.S. Environmental Protection Agency,
1999) were used to screen total ammonia concentrations, and
un-ionized ammonia concentrations were evaluated against
LC,, (median lethal concentrations) values of 530 ug/L for
Lost River suckers and 780 ug/L for shortnose suckers (Saiki
and others, 1999).

Water Temperature

Of the 7,090 water temperatures recorded during May—
October 1990-2006, only 10 values were greater than 28°C.
These temperatures were all measured at the surface in the
afternoon, and most measurements were in the latter part of
July, when air temperatures are expected to be elevated. The
two warm water temperatures were recorded in June 1997
and 2000, years with warmer springs and earlier blooms
(table 6). High pH values also were recorded with these June
warm water temperatures, which fit with the early onset of
the bloom. The period when the bloom is growing generally
is associated with high dissolved-oxygen concentrations and
high pH values, as photosynthesizing algae consume carbon
dioxide and produce oxygen. One-half of measurements
with water-temperature values greater than 28°C also were
associated with dissolved-oxygen concentrations greater than
12 mg/L and pH values greater than 9.7.

Dissolved Oxygen

By filtering the 1990-2006 dataset using the dissolved-
oxygen guideline for delimiting poor water-quality conditions,
the mid- to late-season pattern of excursions into the less than
4 mg/L range can be observed (table 7). The highest frequency
of concentrations less than 4 mg/L occurred in August, then
in July, and then m September. Low dissolved oxygen was
measured during 3 years (1998, 2000, 2002) as early as June.

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 64 of 114

014190

12 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Table 7. Summary of dissolved-oxygen concentrations in the depth-profile dataset, Upper Klamath and Agency Lakes, Oregon,

May—October 1990-2006.

[Values are shown as the number of samples, whereas the percent < 4 milligrams per liter (mg/L) 1s shown as a percentage; shading is used to aid the
visualization of the increasing percentage of values less than 4 mg/L. <, less than; >, greater than or equal to; — not sampled]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

May June July August September October
2 3 22 3 ae) <2 8 22 3 22 3
a oa e a a = a a = a i=) = a ma = a a E
vents e € & e ¢- & e ¢€ & Ee —- & e € & e ¢- &
” + Vv n + Vv o + Vv o + = Vv o + & Vv o + = Vv
2 A Vv ££} 8 wn vy £182 nn v Lie an vy 2/83 wn vy LITes nv EZ
= $ $ Sls $8 $8 Si\t $ $ SlB S$ 8 SIS BBS SIE BS B SE
= 2 £. F/).2 82 2 2/2 24 8s 82 € 2 8/2 £2 8 | 2 € =
~zqs S$ @f@/e S$ Sfiezg S$ Sfl/F SS eHMli\ze S$ Seklze FS Se
1990 38 8638) «(60 0 80 80 0 0 93 82 II 12 | 49 42 7 Wide) 57 «50 7 eee 71 671 6 CUO gt
199] — | 68 68 0 0 54 54 0 0 | 89 88 | ie) 53 Al 2 4/45 39 6 3
1992 67 67 «0 0} 6 6 O 0 89 78 11 Play) 51 40 11 p2Qy) 28 26 2 7|45 45 0 Boe
1993 41 41 0 0 }121 121 0 0 83 83 0 0° 69 SI 18) : i 65 49 16 25] 62 60 2 3
1994] 81 81 O WGN} 73 73 O BON) 47 47 0 mete 56 38 18) 32 | 49 49 0 0] 34 34 0 Oe
1995 | 117 117 0 0 7 Th 0 7] 6h: (8 8] 79 68 11 74) 61 47 #14 (2375) 57 56 #1 2
1996 24 24) 0 0 |} 47 47 O 0 45 41 4 9 | 43 43 0-05 38 38 O De 56 Sl § 9
1997 | 77 77? O Bem) 39 39 0 piel 111 94 17 Bia 71 61 10 BA) 67 667)0—6lUO ge, 30 30 «20 Be
1998 43 43 0 Gm) 127 126 1 ] 71 #37 «14 = (20 73° 53) (20 Be Tl #70 1 1] 70 69 1 I
1999 78 78 O 0 88 88 0 ~O% 76 71 5 7) 76 64 %12 J6)113 112 l 1
2000 | 137. 137 «0 0 85 80 5 6 79 66 13 IG] 71 41 30 ie 73 69 «4 5S j101 100 1 ]
2001} 83 83 0 O}] 79 79 0 =-04116 110 6 51] 72 46 2% | 71 31 20 Wey 34 27 7 OD
2002 | 131 131 0 0 86 82 4 2) 7? 62 15 Bie) 70 62 8 ie) 30 30 O meee 31 3] 0 mite
2003 45 45 0 0 86 86 0 0 |118 90 28 24) 71 64 7 10] 66. 57 9 Bae) 27 #26 ~«(1 4
2004 88 88 0 0 83 8 0 ®@ | 79 69 10 (43>) 71 54 17 | 2h) 98 93 5 51) - -
2005 | 141 I4l 0 oe) 93 93 0 0 82 73 9 "EE 107 92 15 “Ye ) 70 70 O 34 (340 0
2006 90 90 0 0 88 88 0 M)112 103 § 8 | 70 65 5) |) 63 63 O Bai 30 28 2 7
Further examining the dissolved-oxygen data by site Table 8. Percentage of dissolved-oxygen concentrations in
and year (table 8) revealed that the highest frequencies of the depth-profile dataset less than 4 milligrams per liter by
low dissolved-oxygen concentrations were observed at the year and site, Upper Klamath and Agency Lakes, Oregon,
Eagle Ridge site. These increased frequencies are due to May-—October 1990-2006.
the larger number of measurements made at this deeper site ; ;
(typically 7 to 8 measurements per visit at this deeper site [ee figure | lor sitensraes and locationn = cot sampled)
and 3 to 4 measurements per visit at the other sites) and the
effect of deep circulation through the trench. Light does not Year All AN AS CP ER ML MN NB PM SB WB
penetrate this deeper water enough to drive photosynthesis, yet j99)9 6 -— 5 -— 14 0 0 0 060 4 QO
respiration continues, depleting the water column of dissolved i991 3 O © -{ 5 0 3 0 0 9 4
oxygen. 1992 7 3 0 - 18 0 2 0 0 14 8
1993 8 0 1 - 9 O 0 O 0 9 28
1994 § 4 13 - 3 2 2 0 0 3 0
pH 195 7 0 0 ~ 4 0 0 0 0 8 9
1996 4 ~ 6 - 66 60 2 = ~ 2 -
Unlike the patterns of poor water-quality conditions 1997 7 0 19 8&8 14 0 4 0 0 10 6
observed in the dissolved-oxygen data, high pH values were 1998 8 3 9 13 15 #O 8 3 7 12 3
more frequent and occurred earlier in the season (table 9). 1999 4 3 0 8 I 0 O 0 O 12 O
This offset in the occurrence of low dissolved-oxygen 2000 10 6 10 18 th 2 8 12 6 12 10
concentrations and high pH values is better for overall water- © 2001:«13') «17, 622 1 ABD
quality conditions than if these stressors were occurring 20022 6 8 M4 BD 16 0 0 0 0 0 0
together more frequently. The highest frequency of pH values ee ns 0 eae A ee iT
greater than 9.7 occurred in June and July, with high values te : : \ ” ; : ; . " ;
persisting into August and September for some years. 1006 «4 2¢6«3tC<CstC~a ta Ot

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 65 of 114

Temporal and Spatial Variability of Poor Water-Quality Conditions

014191
13

Table 9. Summary of pH values in the depth-profile dataset, Upper Klamath and Agency Lakes, Oregon, May—October 1990-2006.

[Values are shown as the number of samples, whereas the percent > 9.7 is shown as a percentage; shading is used to aid the visualization of the increasing
percentage of values greater than 9.7. >, greater than; <, less than or equal to; —, not sampled]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

May June July August September October

mi} al Ss mials ella milna| a siale mei[olo

Year| 31) Ml al A; Si Ml al Alsi ul alAl si[ ul alas] si ulasalsiulala
=| 3/93] $12] 8) 8) F131 2] el elelel 2] slelel el Fleieisl&

>| 3/3/ 8] 2/ B/S) 8) 2/3) 2) 2/2) 2/2/28 2/2 /2)/2e/2/2/38/ 8
az/S/|S\/a2\/ a) 8) S/f2@|/Z\/S\/S /f@)/e\/F/S /P# /Z/FS\|Slekl/zZ\/F/F/\z2

1990} 10 10 0 0} 80 48 32 93 74 19 49 48 l 2);57 48 9 Bie 71 71 O BO
1991 | - - — =| 68 68 0 54.039) 15 72 67 5 7|53 36 17 BF 45 45 0O 0
1992 | 67 67 0 0} 63 30 33 89 87 51 0 0) 28 27 | 41/45 45 0 0
1993 | 41 41 0 0 }121 119 2 2| 83 59 68 l 1 | 65 65 0 0)62 62 O 0
1994|] 81 81 0 0} 73 46 27 47 19 54 0» 0) 49 49 0, 0) 34 34 0O 0
1995 |} 117 117 O GeGa) 75 50 25 71 48 60 19 24) 61 55 6 10)57 57 O 0
1996 | 24 24 0 @O | 47 44 3 6) 45 40 38 5 12) 38 38 0 0456 53 3 5
1997 | 77 77 O Ge) 39 «632 7 (8)112 84 71 0 0 67 66 I 1/30 30 0 0
1998 | 43 43 0 0 |127 119 nO ee 73 O fete) 71 = 71 0 oe 70 70 O 0
1999 | 78 78 O Wie) 8&8 79 30 67 9 less 113 0 - ~ - =
2000 | 137 137 0 0 | 8 28 qj 49 70 | Des Zh 2 101 101 O 0
2001) 83 83 0 O | 79 63 16 20)116 75 71 l Ll fl 0 34 34 0 0
2002) 131 130 1 l 86 75 11 13] 77 62 70 «40 SOB ss 58 0 31 631 60 0
2003) 45 45 0 OO} 8 86 0 Ojf118 101 17 %W4)71 57 «+14 20) 66 S51 15 27 27 O Be
2004| 88 88 0 905) 83 62 2) Psy 79 S57 22 28 | 71 68 3 4/98 97 I = = =
2005 | 141 I41 0 OO} 93 QI 2 2) 82 74 8 10|107 104 3 a0: 0 34 340 0
2006 | 90 90 0 O | 88 82 6 7 {112 103 9 8} 70 45 25 22 414 30 30. Q 0

 

 

   

 

 

 

 

 

Spatial patterns show that when high pH values were
measured, they were often observed at sites all around the
lake (table 10). During most years, there are occurrences of
high pH values at most sites; however, during years with a
lower overall frequency of pH values greater than 9.7, not
all sites experience these poor water-quality conditions. The
Agency Lake sites seem to have a higher frequency of high
pH values, and in June, often had higher pH values than
Upper Klamath Lake sites. The depth profiles also showed
that there was little vertical variation in pH values throughout
the water column. High pH values tend to occur either at the
surface or throughout the water column, as can be observed
by examining the depth profile pH data for 2000, a year with a
high frequency of pH values greater than 9.7 (fig. 5).

Ammonia

Prior to 1999, the USEPA criteria for ammonia were
established to evaluate un-ionized ammonia concentrations,
because it was believed that the un-ionized part of total
ammonia was much more toxic to aquatic life. It has been
recognized, however, that the ammonium ion (the other
part that makes up total ammonia) also may contribute
significantly to ammonia toxicity under certain conditions
(U.S. Environmental Protection Agency, 1999). Therefore, the
current criteria are based on total-ammonia concentrations.

Table 10. Percentage of pH values in the depth-profile dataset
greater than 9.7 by year and site, Upper Klamath and Agency
Lakes, Oregon, May—October 1990-2006.

[See figure | for site names and locations. —, not sampled]

 

 

Year All AN AS CP ER ML MN NB PM SB WB
1990 «17 - At = F 6 15 O 23 19 I7
1991 13 16 18 - 3 13 8 24 8 16 29
1992 II 24 17 -— 9 2 9 10 10 #11 8
1993 6 23 22 - 0 0 5 0 8 0 8
1994 16 17 25 - 11 17 9 22 24 #15 29
1995 16 16 22 -— 5 19 10 32 38 8 I7
1996 6 - 26 - 2 5 4 - -= 5 =
1997 9 5 6 0 5 14 2 21 14 #10 18
1998 a ” G3 2 2 2 0 3 & 2 Q
1999 15 26 21 13 4 23 12 #17 #%I8 9 21
2000 = «16 4 14 13 17 21 #15 19 23 14 28
2001 13 6 6 6 2 %I7 #12 24 29 8 38
2002 6 13 4 6 1 0 6 8 3 Ss 19
2003 II 20 30 2 4 9 3 24 17 3 23
2004 II 24 31 4 2 13 4 15 6 3 21
2005 2 10 8 0 0 0 2 0 0 6 5
2006 «18 18 3 21 12 16 20 16 18 22 36

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 66 of 114
014192

14 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

DEPTH BELOW WATER SURFACE, IN METERS

  

Ii-@@o00e@ec0o00

© 5°]|

 

 

 

 

 

EXPLANATION

Agency Lake areas
> Outflow areas
Bay areas
Trench area
9) Open water areas
@ = pH greater than 9.7 standard units
© PH less than or equal to 9.7 standard units

Figure 5. Depth-profile pH data, Upper Klamath and Agency Lakes, Oregon, June—October 2000.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 67 of 114

014193

Temporal and Spatial Variability of Poor Water-Quality Conditions 15

These criteria are based on the water temperature and pH of
the samples and are applicable for waters with a pH between
6.5 and 9. The guidelines used to evaluate total-ammonia
concentrations for this analysis are based on the acute criterion
(based on a 1-hour average concentration) for when salmonids
are present and the chronic criterion (based on a 30-day
average concentration) for when fish early life stages are
present. For example, the criterion is 2.2 mg/L at pH 8.5 when
adult salmonids are present and 0.8 mg/L at pH 8.5 and 18°C
when early life stages are present.

Roughly one-half of samples collected in Upper Klamath
and Agency Lakes between 1990 and 2006 had pH values of
less than 9 and therefore were compared against the USEPA
criteria (table 11). For those samples with exceedances, the
chronic (30-day average) criteria values generally were about
70 percent lower than the acute (1-hour) criteria values. A
small number of samples (less than | percent) exceeded
the acute guideline, and one-half of these were measured in
Shoalwater Bay. There were a few more exceedances (less
than 10 percent) of the chronic guideline, but the data were
too sparse to calculate representative 30-day environmental
concentrations. Almost one-half of these exceedances were
measured in the bay areas (Coon Point. Shoalwater Bay, and
Wocus Bay).

The part of the dataset that could not be evaluated
against the USEPA criteria because the pH was greater than
9 may be the part that signals more detrimental conditions
for the suckers. When high ammonia concentrations occur
with high pH and water temperatures, a significant fraction
of the total concentration of ammonia will be present in the
un-ionized form, which is much more toxic to aquatic life. By
using the USEPA formulas (U.S. Environmental Protection
Agency, 1999), un-ionized ammonia concentrations were
calculated from total ammonia concentrations, pH values,
and water temperatures for the entire 1990-2006 dataset.
These concentrations were evaluated against the LC,, value
of 530 pg/L for Lost River suckers, recognizing that although
the LC,, value for shortnose suckers is higher, concentrations
greater than 530 g/L would be stressful for shortnose suckers
as well. Although the acute and chronic total-ammonia
USEPA criteria represent “acceptable no-effect levels” of
total ammonia, the LC,, values for un-ionized ammonia
concentrations represent “unacceptable severe-effect levels”
for the health of the suckers. About 3 percent of the 2,023 un-
ionized ammonia concentrations exceeded 530 pg/L, and there
was at least one exceedance at each of the 10 sites (table 12).
One-third of these exceedances occurred in the bay areas. All
except one of these exceedances occurred between 1996 and
2003, when total ammonia concentrations were the highest of
the 17-year period (Wood and others. 2006).

Interrelatedness of Water-Quality Variables

It is useful to examine how these water-quality variables
that are used to delimit poor water-quality conditions are
interrelated, and how they relate to the algal blooms occurring
in Upper Klamath Lake. According to Wood and others
(2006), bloom dynamics, as observed in the chlorophyll-a
data, are associated with the trends and fluctuations observed
in water-quality parameters. A crash in the algal bloom results
ina sharp reduction in chlorophyll-a concentrations. As the
oxygen production from photosynthesis stops or decreases,
and the sediment and water-column oxygen demands continue,
there is a decrease in dissolved oxygen, generally to values
below saturation. In contrast, when the bloom is growing.
photosynthesizing algae consume carbon dioxide and produce
oxygen, resulting in supersaturated dissolved oxygen and high
pH.

Four years (1992. 1991, 2006, and 1997) were used to
explore how mean water temperatures, minimum dissolved-
oxygen concentrations, maximum pH values, median ammonia
concentrations, and median chlorophyll-a concentrations
are related under different combinations of conditions. As a
reminder, 1992 was ranked as the lowest lake level, warmest
spring, and earliest bloom onset. The year 1991 also was
ranked as a low lake-level year, but perhaps as a result of the
cool spring, it had the second latest bloom onset. The second
earliest bloom onset occurred in 1997, a year with a lake level
in the middle to high end of the rankings but a warm spring. In
contrast, 2006 had a middle level ranking for both lake level
and spring temperatures. but had the latest bloom onset.

In every year, the dissolved oxygen decreases during
July-August, but for years with large chlorophyll-a
concentrations in June (namely 1992 and 1997), the dissolved-
oxygen concentration is more likely to fall below 4 mg/L. The
large early bloom in 1992 was most noticeable in the bay and
outflow areas, although the dissolved-oxygen concentration
did not decline as low in the outflow areas as it did in the bay
areas. The later bloom in 1991 was much more apparent in
the bay areas than in any other area. The dissolved-oxygen
concentrations in 1991 did not fall below 4 mg/L until
September-October. The pH values correspond very well
with the chlorophyll-a concentrations—pH increasing with
the increases in chlorophyll-a—which fits with the growth
of the bloom. Ammonia concentrations in 1997 were notably
larger than in any other year. This was determined by Wood
and others (2006) to be correlated with discharge from the
Williamson River. The fact that the ammonia concentrations
were elevated in 1997 in Agency Lake also indicates that the
discharge in the Wood River, which flows into Agency Lake,
was probably higher during those years as well.
16

Number of samples exceeding the acute and chronic total-ammonia guidelines by year and site, Upper Klamath and Agency Lakes, Oregon, 1990-2006.

Table 11.

Ss
3
od
=
wi
3
a
a
a
=
=
3S
5
A
£
2
°
o
wi
2
a
wn
a
5
=
o
a
x
a
we
Ss
o
a
a
x
=
c
a
wa
2
oc
oe
om
a
iu
&

 

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 68 of 114

014194

 

Based on acute criterion for when salmonid fish are present (based ona 1-hour average concentration)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S| saouepsaaxy | coco oem ee coeu lS $ | saouepaaoxq eee ete oS ae
oa
& &
3 am ONO Oo NO NO of em) oS s KS | HO MO Oo h Se oy] os
S|  sadueg| =H OSH VSSSESS & sajdues |= SS EASSTSlsS
- i - =
= SBIUEPIBING | oo oo oc osa eos se i SOIUBPIBIKT po oce ccs cco = =| +
oa oa
& sajdwes Anowvwoonv d= 8 sajdwes Anwowowwn owl
|
ts samuepsagxy | ccoocoaooscoec oo 2 SOJURPIIINGT |oocomccococole-
oa
8 sajdueg | Ano aACH Mw x] 8 sajdweg |a aa acn ne w «| 9
< SdIUEPIIING oo oo coco co S| & a SaIUEPIIIKA co Ae coc 6c Se Se oo] HH
o >
oa oa
a a
sajduies AMA WOOO OK | | sajdwes DAaonwovcwan| s+
é
‘ee SIIUEPIBINGZ | coos osees eas 9 SOIUEP9IING |— cote cseosawss
Ss Ss
wy wy
a SVIUEPIIIXG | oo ooo eosaoacses a SIIUPPIIING | oonm ae onocooscs
ao a
— sajdwes etme Nm nnn) — sajdweg Jot eon nnn n| oo
ws
—| Seouepaaoxy | co COM OOO OR — | SA9UEPIIIT | sc cemannmaenals
= S =
SN sajdwes rmeorweornoen s ™N sajdwes reoroornon! =
= SaIUepssIIX] | moc ocoooosacoe ses so =.| ag SaIUEPIIIX] | cmH am ocanaec=min
2 s|2 -
sajdwes NOarraAaanaays| & Ni sajdwes gen aaaaraaye
o ae
Cc
2 SBIUEPIBIXI | moo oooe co ose ols a Zz SIJUBPIBINXG jo ocoese ce scoec cela
Cc
a alan
= sajdwes menoononn st] 4 =| sajdwes Non oon omnia | oo
an
ao
eo | S29UBPABIXU | Coo SCSCONSCoOA SCA 3] eq | S#svepseaxg SOCAN OANOMO!S
S z|8
co
Anworowso vl wo > Awoworanoovs|ys
= sajdwe 3 >| = sajdwe cS
a
| SeuepseIXZ | CSC COMO OOH SON! & > SdDuepsgIXT oceans ae cocananc|sa
a o
ao a
&
© sajdwes MA mo ce Om Ee EO! in = sajdwes IND AN POO i he] ip
Ss =
ao
ies S8JURPIBIXF | oS OS Ooo oN SoA 4 ‘i SOJUEPIIIXG |osconmtonosotoc!|a
o
3 =|8
I
7 sajdues = wmoarascoe-s) o|™ sajdues me oanancors|s
= s SJ
oo
— SvIlepssIXT | co coooceoocoscs a in sasuepsIIN] |joococoroccocoscs
S 218
= sajdwes Py Chi S888 88 SON) A a sajdwes oh S SS 0. co oe S| S
ao
on
—- | S9UBPIBIXT cocooooeooSoaS Sl gq | SA0UEPIVIXG | oO OOo CoN OO]
wa
S a|B
= sajdwe +rocCaA Ah Ee & whl] oo =] sajdwe te SOSA ain re ow! oo
6
e — oO = =
=>
=
os SdIUEPIIING | so oseocoeocose seo sl = & = SOIUBPIIIXG |o coco oe sce ae Sle
a i a
= d Anosnoonseatem| —-] £/2 d Anon ocoe Html
sajdwes Oe oS Sey See. = sajdwes AS & 2 Se See &
= c =
ao
=
x S8IUBPIBINT | oo coo ooo oOo SOO = x Ssesuepsaaxg | coco coc ooccoooolso
—
=o o a
= sajdwes Mr OMATDAAMS Sg! E1T sajdwes eromaraansl!s
o
=
—| S89uepwoXy, co oC CoO OoOSD ooo Ss £/] | Sesuepsaoxg poo ooo ooooSs|=—
a a a
a ola
= sajdwes toeocen enh hom! o| = sajdmeg | + co como nr Kerr Fle
Cc ie)
o
—
es SssIUepIBIXZ | ocooceocesccla Bilis somuepsaoXy jo scooscoecascoonsclm
a <|
a sajdwes SCwMSOrFOHSON | a S| sajdwes cusonronoon—/a4
a
or T — oo = oT
= o Jaquin e2@26Hseee2R85l= | weqquann |S 25URSSe2aelz
5, PRN Secon SSzhus<| a/§) MPPMMNIS<OnSSzZAnB|<

 

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 69 of 114
014195

Temporal and Spatial Variability of Poor Water-Quality Conditions 17

Table 12. Number of un-ionized ammonia concentrations exceeding 530 micrograms per liter by year and site, Upper Klamath and
Agency Lakes, Oregon, 1990-2006.

[The value of 530 micrograms per liter represents the LC, for the Lost River sucker (Saiki and others, 1999); see figure | for site names and locations,

exceedances are shown in bold type and shaded]

a0)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site| 1993 1996 1997 1998 1999 2000 2001 2002 2003 van 1990-2006
3 3 3 @ @ 3 3 3 3 3 3
Sle Ele Ele Ele Ele Ele Ele Ele Ele Ele Ele &
Hee ERIE IES ESIC S ESIC ice Eee
e|E E/E E/E E/E E/E E/E Ele E/E E/E E/E |e &
= wn uu “ wu ”“ wi “ wi ” wi ” ve) nw uw “” Lu “” ui ” wu ” wu
AN] 13. 0 l 1 8 0 11 1 10 1 15 0 I] 0 1] 1 ll 1 81 (0 172 5
AS| 15 0 15 0 14 1 14 1 ll O 15 1 12 oe 11 0 ll 0 |106 O 224 4
CP 0 0 0 0 6 1 12 0 o al 15 1 12 O 12 O IZ 0 |37 30 115 3
ER| 14 O 15 60 14 2 14 0 ll 6 15 1 12 we 2 0 12 1 114 +O 233 5
ML| 14 0 15 60 14 3 13 2 1] 1 15 1 12 12 0 13 0 | 9 O 217 8
MN} 14 O 15 60 14 1 14 I ll 0 15 1 12 0 12 1 I] 0 }116 O 234 4
NB| 14 O 0 0 14 0 14 I I] 1 15 0 12 0 12 0 12 1 95 #20 199 3
PM) 16 1 0 9g 14 3 14 I I] 1 15 3 12 We 12 0 12 0 |9%94 O 200 ~=«-10
SB; 16 O 15 14 2 13 1 1] 1 15 1 12 We 12 0 }109 #0 229 9
WB] 16 0 0 0 I4 4 14 Fee 11 I 15 a 12: By 12 _0 12 1 94 0 200 12
All}/132 2] 76 2 1126 481133 10 |107 7 |150 121/119 7 |118 2 |118 4 |944 0 |2,023 63
When evaluating dissolved-oxygen concentrations, pH early July, but the bay areas experienced low dissolved-oxygen
values, and ammonia concentrations against the criterion conditions through September and into October in some years.
defined to delimit poor water-quality conditions, one year All areas experienced elevated pH values with the onset of the
(2000) was in the top three highest frequencies of poor bloom. The highest ammonia concentrations coincided with
conditions for all three parameters. The interrelatedness of the elevated chlorophyll-a concentrations associated with the
these water-quality variables was further explored in figure 6. growth of the bloom. These patterns illustrate the importance
Similar to the conditions discussed by year, the areas with of the bloom (both the magnitude and timing of the onset,
the higher chlorophyll-a concentrations earlier in 2000 growth, and decline) on water-quality conditions and why it
(namely the bay and outflow areas) experienced the lowest is necessary to further explore potential correlations with lake

dissolved-oxygen plunges in June and July. Dissolved-oxygen _ level in an attempt to find a management tool to influence
concentrations measured in all areas were low in late June and —_ water-quality conditions.

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 70 of 114
014196

18 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

 

 

 

 

a i T T T T l T l
2% ' \
a3
EY 15- 4
Be , | |
ech fl WN ae
z= st Hill | ||
= i | 1 ! | ( |
12
z T T T T T T T
x2e gh
os i
see
otuw 6eE ( | | }
oes | It | dt
S86 :
Sz
Z°O5
=
ee | | |
Z I I I T l
ws
2 ook | a
=5 | , t
=e |
23 ;
Pa
26 |
z — , “|
| | |
7 i

 

 

a T T T l T
<=
=z &
S25 1500+ =
soa
<5e
= E = 1,000 =
E co
ow wo
Foo
z22Ze
£86 500- -
a 5
= =
= |
400
T T T T I T |
2S
aa
=
==5 s0- =
zou
ow
sea
S20
Ses »L _
rea
ogee
=o0
=ZS= 100
Sse = 7
= =

 

 

 

EXPLANATION
| Bay areas (Coon Point, Shoalwater Bay, Wocus Bay) | Outflow areas (North Buck Island, Pelican Marina)
| Trench area (Eagle Ridge} Agency Lake areas (Agency Lake North, Agency Lake South)
| Open water areas (Midlake, Midnorth) — (Criterion used to delimit poor water quality

Figure 6. Water-quality conditions in 2000, Upper Klamath and Agency Lakes, Oregon.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 71 of 114

014197

Hypotheses Relating Water Quality to Lake Level and Climate 19

Hypotheses Relating Water Quality to
Lake Level and Climate

The hypotheses relating selected water-quality variables
to lake level and climatic variables examined in Wood and.
others (1996) served as a starting point for this analysis. to see
whether relations observed or not observed within a 5-year
dataset had changed when examining a 17-year dataset. The
same caveats that applied for these hypotheses in the previous
analysis apply to this report. The hypotheses are purposely
stated broadly to allow exploration of the data. The direction
of the relation is stated because it was presupposed that
water quality can be degraded at lower lake levels, but the
specific form of the relation (linear, bimodal, and so forth)
is not specified. With this approach, the data, rather than
preconceived ideas. influence the conclusions.

The primary focus of this analysis was to establish the
existence or nonexistence of relations between certain water-
quality variables and lake level. The existence of a relation,
however, does not imply causality. Ifa relation was detected,
then a specific mechanism could be proposed and tested to
establish causality. In the next section addressing information-
theoretic approaches to the data, previous work in the basin
and information emerging from the hypothesis testing will be
used to guide the selection of multiple variables to examine
separately and together for their ability to explain the variance
observed in the data.

Chlorophyll-a

In Wood and others (1996), the general hypothesis
addressing chlorophyll-a was:

Year-to-vear differences in chlorophyll-a
concentration are related to year-to-year differences
in lake level, such that chlorophyll-a concentrations
are lower at higher lake levels.

The temporal patterns observed in chlorophyll-a
concentrations in Upper Klamath Lake during May—October
differed greatly between years (fig. 7). Certain similarities
can be noted in the progression of the chlorophyll-a
concentrations, however, that illustrate the onset. growth, and
decline of the AFA bloom. For each year, the bloom began
sometime between mid-May and mid-June, signaled by
increases in chlorophyll-a concentration. The chlorophyll-a
concentrations generally went through a downward trend
sometime in July, with a great deal of variation between
the years in how much of a decline this was and whether
concentrations increased again or not. Many years experienced
a second period of bloom growth between August and
September (1991, 2000, and 2005, for example), although
some years did not (1993 and 1994, for example). The highest

median chlorophyll-a concentrations were observed during
periods of bloom growth but occurred at very different time
periods, June 1992 and October 1996. The warm autumn
in 1996 most likely contributed to the magnitude of the
second AFA bloom that year. The magnitude of the first
spike in chlorophyll-a concentration does not seem to be an
indicator of how long the bloom will persist. Chlorophyll-a
concentration may decrease and the bloom may not persist
as in 1992. or there may be sustained growth throughout the
season as in 1995 and 1997.

There is no obvious pattern in the yearly distribution
of chlorophyll-a concentrations when the years are arranged
from lowest to highest lake level. When the distribution of
chlorophyll-a concentrations for each year was considered by
month in relation to the lake-level ranking, Wood and others
(1996) did, however, observe a potential pattern in June—the
median, 25"-, and 75"- percentile concentrations were higher
in 1992 and 1994 than in the other 3 years (1990, 1991,
1993). This pattern did not continue for the July-September
distributions. In the larger 17-year dataset (fig. 8), this pattern
did not seem to hold up and this hypothesis was not supporied.

Further exploration of the potential relation between
chlorophyll-a and lake level during June by Wood and others
(1996) led to the development of the following hypothesis:

Year-to-year differences in June chlorophyll-a
concentrations are related to vear-to-vear
differences in June lake level, such that June
chlorophyll-a concentration is lower at higher lake
levels.

This hypothesis was analyzed for the larger 1990-2006 dataset
by plotting the median June chlorophyll-a concentrations
against the median June lake level in Upper Klamath Lake
(fig. 9). No significant correlation was observed; however,
1992 stood out as a year with a much lower median June lake
level than any of the other years. The median chlorophyll-a
concentration for this year was the highest of the 17 years.
The median June lake level for the remainder of the years,
however, fell between 4,141.5 and 4,143.5 feet above sea level.
This illustrates the fact that this analysis is performed on the
observational data available. Perhaps the limited fluctuation in
lake levels limits the variations in bloom dynamics that would
be observed over a wider range of lake levels.

Although a relation between chlorophyll-a concentration
and lake level could not be determined, Wood and
others (1996) had noted an apparent progression in June
chlorophyll-a concentrations as the number of degree-days
increased. This was stated as:

Year-to-year differences in June chlorophyll-a
concentration are related to year-to-vear differences
in the number of degree-days between April 1 and
May 15, such that concentrations are higher at a
higher number of degree-days.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 72 of 114
014198

20 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

400 T T T T T
Bloom first 1990

detected

s00- 47

1991 1992

200

100

 

 

 

400 1

300}—-

200}-

100;-

 

 

 

 

 

 

CHLOROPHYLL-a CONCENTRATION, IN MICROGRAMS PER LITER

 

 

0
400

 

300;/-

200}—

100}—

 

 

 

400

 

 

 

 

 

 

 

  

Figure 7. Median chlorophyll-a concentrations, May—October 1990-2006, Upper Klamath Lake, Oregon.
CHLOROPHYLL-a CONCENTRATION, IN MICROGRAMS PER LITER (g/L)

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 73 of 114
014199

Hypotheses Relating Water Quality to Lake Level and Climate 21

 

 

 

1,000 * 01,250 pg/L
JUNE
750-- =
° x
500-- x . ° =
° ° =
oy = z ] s x ss
mn @ Ty F a x x 4 ] x ~ ~. § 7
x " : 7 ox . : e ‘ fx % Re
0 as. So g ox =x 3 x jy Sy ; =x a =H
1992 1994 1991 2004 1990 2001 2002 1997 1999 2000 1995 2003 1993 1996 1998 2006 2005
1,000 ol 440 pg/L
JULY
750 i o 6 —
in ° o*
1) : +

Ts z 4 G ° °
250 | x 7 x
ay “ zt i s ft, ds ; : = ST iL {- i

w Se Gy Sk Eee RE Fs Os oe Se "

 

 

 

 

 

 

 

0 PS a a oe x x = =e .
1992 «#1994 861991 2006 «62004 §=6002 = 2001 2003 «1990 »= 2000: 1996 1997 1999 2005 19939 1998 1995
1,000 o
AUGUST
750|— =
°o
500 e 4
o
250/— x & i x ox ° x i ° 7 +
° x
2 sl % = T e ° Mien 7 =" T x i:
0 =H $* Wg el i =. 5 a ax 8 iy = 3 Az a $s s
1992 «1994 «= 2002S 1991» 2006 «= 2004 = 1990-2003 «= 2000S 1995 »= 2001 «Ss «1997 «1999 «= 2005 «| 1993) 1998 += 1995
1,000
SEPTEMBER
° 9 o
750 |— 4
500}— 9 ° =4
o ° o
° x
250 a * °o | ° ° =
ej | 5. 3 t ; | ] Z. T 4
& va ° = 7 x £&
0 i = oy ay = ‘ c : ak Ta i x
LOW LAKE 1952 1994 1997 2002 206 Zohn ova 1990 2003 1996 2007 2008 1997 1089 1995 1999 1908 HIGH LAKE
LEVEL LEVEL
EXPLANATION
Upper
Klamath
Lake a i
° Data value greater than 90th percentile x Agency Lake—fewer than nine samples
90th percentile < Upper Klamath Lake—fewer than nine samples
75th percentile ;
Median o280ug/L Upper Klamath Lake—outlier value
25th percentile
10th percentile
° Data value less than 10th percentile

Figure 8. Frequency distributions of lakewide chlorophyll-a data, by month, Upper Klamath and Agency Lakes,
Oregon, June—September 1990-2006. Years are displayed in order of increasing lake level based on end-of-month lake-
level rankings for the preceding month (see table 2).
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 74 of 114

014200

22 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

 

 

 

 

 

 

i T 1 T l l T
9 1992 9992
= 95
= 299. 1997 gl | Ie 15, 1997 7
= e 0 te
a
2 2004, ii 2004,
=
Ss
5
2 is0h 4 bs =
z
= 1994 2002 2002 1994
So oo e oe e
=
= | 990 e! 990
& too! = L =
=
3
1999 2004
5 2004, < 1999, ‘ sa
= e 0/993 1998 ta @
a ° oe
= 50 1996 9° 1998 L. e =
S 2005 2005
oe
co
991g 2003 en? 1991
e ° 2006
oo eo
0 | | | 2006 | | | | | | |
4,139 7140 a4 aa 4143 %144 200 750 300 350 400 7150 500 560

MEDIAN JUNE LAKE LEVEL, IN FEET ABOVE NGVD 29

CUMULATIVE DEGREE-DAYS FROM APRIL 1 TO MAY 15

Figure 9. Relation of median June chlorophyll-a concentration to median June lake level and cumulative degree-days
from April 1 to May 15, Upper Klamath and Agency Lakes, Oregon, 1990-2006. For lake level, no significant correlation was
found. For degree-days, Spearman's p correlation coefficient = 0.61, p < 0.009.

This relation is explored for the 1990-2006 dataset in figure 9.
A significant correlation was determined between the median
June chlorophyll-a concentration and the cumulative degree-
days from April 1 to May 15 (Spearman’s p = 0.61, p < 0.009).
Intuitively, it makes sense that a warmer spring (higher
cumulative degree-days) would result in increased growth of
the algae. and therefore, higher chlorophyll-a concentrations,
in June.

As a natural progression, not only the magnitude of the
bloom in June, but also the timing of the bloom onset, which
occurred between mid-May and mid-June, was explored in
relation to lake level and cumulative degree-days (fig. 10).
Wood and others (1996) had observed an apparent trend
toward later bloom at higher lake levels when looking at
the 1990-94 dataset and therefore developed the following
hypothesis:

Year-to-vear differences in the timing of the first
bloom are related to year-to-year differences in June
lake level, such that the first bloom is delayed at
higher lake levels.

When this analysis was expanded to the 1990-2006 dataset,
however, the trend is not apparent. In fact, correlation statistics
showed no significant correlation between lake level and

the onset of the bloom; therefore, this hypothesis was not
supported for the 1990-2006 dataset.

The timing of the bloom also was explored in relation to
the cumulative degree-days (Wood and others, 1996), stated
as:

Year-to-year differences in the timing of the first

bloom are related to year-to-year differences in the

number of degree-days between April | and May

15, such that the bloom occurs earlier at a higher

number of degree-days.

The data support this hypothesis (fig. 10). A significant
negative correlation was observed between the onset of the
bloom and the cumulative degree-days between April | and
May 15 (Spearman’s p = -0.65, p < 0.004). The warmest
spring (highest cumulative degree-days) occurred in 1992,
which also had the earliest bloom (earliest Julian day of bloom
onset). In contrast, 2003 had the coolest spring temperatures
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 75 of 114

014201

Hypotheses Relating Water Quality to Lake Level and Climate 23

 

 

 

 

 

 

Ls T T T 1 1 T T
2008 2006
1991, ® _199! ®

OK - a
a
2 2008 2003
=
S 160} ° 1999 4 = 1999 eal
Ss s bs 1993
3 * 1993 =
mw
Qo
= 2005 2005 1995 2004
= 2004, 2002 1995 @ © oo ®¢ e i 1990
z 's0- 1900” 7 7 2002 * +
ical
5 1994 1998 1994

e ont 6 1998° . ©
2001 2000
‘8 2008 ‘ an 1992
140 e 1997 Sa -— e
- | \ L \ \ i | | |
4,139 4140 aia a2 4143 4144 200 250 300 350 700 450 500

MEDIAN JUNE LAKE LEVEL, IN FEET ABOVE NGVD 29

CUMULATIVE DEGREE-DAYS FROM APRIL 1 TO MAY 15

Figure 10. Relation of the timing of the onset of the bloom to the median June lake level and cumulative degree-days
between April 1 and May 15, Upper Klamath Lake, Oregon, 1990-2006. The Julian day of the bloom onset was interpolated
from the measured data as the day when the lakewide median chlorophyll-a concentration exceeded 20 micrograms per
liter. For lake level, no significant correlation was found. For degree-days, Spearman's p correlation coefficient = 0.65,

p< 0.004.

and had a later onset of the AFA bloom. The year 2006 is
interesting because it does not “exactly” fit this pattern. The
lake-level and degree-day rankings for 2006 (table 6) fall

in the middle of the distribution for the 17 years, but 2006
experienced the latest bloom onset of the 17 years. This
modification to the pattern in 2006 illustrates that although the
onset of the bloom is related to the warmth of the spring, there
are more factors to consider.

pH

During the day, pH fluctuates and typically reaches a
maximum value late in the afternoon. whereas over a season,
the highest frequency of potentially detrimental maximum
pH values occurred in June and July (table 9). To examine
how lake level may affect pH values. Wood and others (1996)
proposed the following hypothesis:

Year-to-vear differences in the frequency of
occurrence of pH values greater than 9.7 are related
to year-to-year differences in lake level, such that
the frequency is lower at higher lake level.

In Wood and others (1996), 9.5 was the pH value used to
delimit poor water-quality conditions; however, Reiser and
others (2000) have proposed that pH values greater than 9.7
are detrimental to suckers. Therefore, this hypothesis was
updated for this report to state 9.7 rather than 9.5.

As discussed previously, because the growth of the bloom
results in increasing pH values, the peak pH values tend to
correspond to the peak chlorophyll-a concentrations. Wood
and others (1996) examined the relation that the onset of the
bloom had on when the peak pH values were measured. To
explore this relation for the 1990-2006 dataset, the maximum
observed pH values recorded at each visit to Wocus Bay, a site
that frequently had pH values greater than 9.7 (table 10), were
plotted for each year (fig. 11). The peak pH values tended
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 76 of 114
014202

24 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

1 T T T T T
Bloom first 1990

detected

1992

   

 

 

|
1993

 

 

 

 

|
|
l
| Data were not collected
I at Wocus Bay in 1996
I
|
|
I

 

 

DAILY MAXIMUM pH, IN STANDARD UNITS

 

 

T
2002

 

 

 

 

 

‘3005

 

 

 

 

 

 

M J J A $ 0 M J J A $ 0

Figure 11. Daily maximum pH values measured at Wocus Bay, May—October 1990-2006, Upper Klamath Lake,
Oregon.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 77 of 114

014203

Hypotheses Relating Water Quality to Lake Level and Climate 25

to occur sometime during mid-June to mid-July (except for
1990 and 2006, both having peak pH values much later in the
year). These peak pH values seem to occur roughly 4-6 weeks
after the onset of the bloom, which always occurred sometime
in mid-May to mid-June. For Wocus Bay, every year except
1998 had peak pH values greater than 9.7, signifying poor
water-quality conditions even though all ranges of lake level,
degree-days, and timing of the bloom onset are represented.
Wood and others (1996) noted that although the peaks in pH
and chlorophyll-a concentrations seem to be related, there is
not necessarily a correspondence between the strength of a
bloom and the coincident pH.

The yearly distribution of pH values for Upper Klamath
and Agency Lakes was plotted by month in order of increasing
lake level in an attempt to analyze the hypothesis relating
pH and lake level (fig. 12). These distributions represent all
pH values recorded at all depths for all sites. and thus are
intended to represent the overall condition of each of the
lakes. No obvious pattern with lake level is noticeable. The
June and September distributions seem to be more variable
than the July and August distributions. Perhaps this is related
to the greater variation in pH during times of bloom growth
(June) or decline (September), whereas the pH values may be
less variable during maintenance of the bloom. There were
sometimes large differences between the Upper Klamath Lake
and Agency Lake distributions. Those for 2006 are extreme—
the pH values measured in Upper Klamath Lake were much
lower than those measured in Agency Lake in June. they were
similar in July, and then flip-flopped in August and September
with those in Upper Klamath Lake much larger than those in
Agency Lake.

A few interesting patterns appear when the maximum
observed pH values are examined at the site level rather than
as lakewide distributions (fig. 13). June was characterized
by higher lake levels and the pH values seem to be widely
distributed, with some greater than 9.7. In July, however, the
lake level was a little lower than in June and the majority of
pH values at each site were greater than 9.7. In August and
September, the pH values were again distributed across the pH
range with no apparent relation to lake level. When correlation
statistics were evaluated on the entire dataset for relations
between maximum observed pH values and lake level. a
significant (p < 0.0001) but very weak (Spearman’s p = -0.13)
negative correlation was observed. When June and July were
analyzed individually, however, significant (p < 0.0001) but
weak (Spearman's p values between 0.3 and 0.4) correlations
were observed, but they were opposing—June was negative
and July was positive (fig. 13). In June, if any pattern can be
observed, it appears that higher pH values coincided with
lower lake levels, as the hypothesis states. In July, however,
the pattern seems to show higher pH values at higher lake
levels. These weak correlations and changing patterns hint that
there is not an easily defined relation between pH and lake
level; there are more likely other factors, like bloom dynamics,
affecting this relation.

Because June is a critical month in terms of the first
bloom, relations between pH values and lake level, cumulative
degree-days. and the timing of the bloom onset were further
explored. Wood and others (1996), finding that the more
general pH hypothesis was not supported by the data,
developed a narrower hypothesis.

Year-to-yvear differences in the June frequency of pH
value greater than 9.5 are related to interannual
differences in lake level, such that the June
frequency is lower at higher June lake level.

The pH data from 1990-94 were observed to support this
hypothesis, which was directly related to the fact that the
chlorophyll-a data supported the hypothesis related to the
timing of the bloom (see page 22). For the larger dataset,
however, neither of these hypotheses is fully supported—the
correlations were significant but very weak.

When the years are ranked according to cumulative
degree-days and the timing of the bloom onset instead of
by lake level (fig. 14). the distribution of pH values shows
a distinction between the last 6 or so years in each ranking
and the rest of the time period. In general, the six years
with the latest bloom onset and some of the coolest spring
temperatures—2006, 1991, 2003, 1999, 1993, and 2005—had
lower median pH values, whereas the distributions for the
other years were fairly similar. This separation in the groups is
more of a symptom of the later occurrence of the bloom than
evidence of a correlation. The peak pH values typically follow
about 4-6 weeks after the onset of the bloom, The earliest
bloom for these 6 years did not begin until May 31: therefore,
the pH values in June had not reached their peak yet, but were
still increasing as the bloom was growing. Looking at the
distributions for these years in July (fig. 12) shows that by July
the pH values for these years was similar to the other years.

The 6 years 1990, 2002, 2004, 1995, 2005. and 1993
all had bloom onset dates of May 29-31. Comparing the pH
distributions for these six years illustrates that there is no clear
pattern with relation to lake level, cumulative degree-days, or
bloom onset (fig. 14). The median June pH distributions for
1990, 2002, 2004, and 2005 were very similar, whereas 1995
had a narrower distribution and a higher pH median and 1993
had a broader range of pH values and lower median pH. By
lake level. the years are split into two groups—2002, 2004,
and 1990 had lower lake levels, and 2005, 1993, and 1995 had
higher lake levels. Therefore, lake level alone does not explain
the differences in pH values and distributions. Likewise,
the warmth of the spring does not provide a clear pattern as
the years varied across the range of cumulative degree-days
covered. The more likely explanation is that the interrelations
between these and other factors act together to control pH
conditions in the lake.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 78 of 114
014204

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

"
7 JUNE

ct $= 33 = 8 8 9 = = o = =. .2 4

— = oi ee as ; 2

es = tt th . : a |

i oa~ & - = T 7 * x F lm

t ¢ t a o 7a t © e°

‘ . $s 3 :

o ge 3 4

7 o =

1992 «1994 «= 1991 = 2004 «= 1990) 2001S «2002s 1997S «1999 2000) «1995 = 2008S «1993. «1996 §= 1998 )»= 2006 §=— 2005

 

 

° ° JULY J

mb 2 5, 3s $f aris S ¢. §. $2 2. sf 9 97 -

t—£7 : a iy —_
fhee atten aye gl te Ge

t 4 yt? : oo -

 

 

 

 

pH, IN STANDARD UNITS

 

 

 

 

7 ma
ya 199819912006 2004-2002 2001 2008 1990 2000 19081997 ~—~1909~ 200s 19931608 Ta
t ; AUGUST |
e =f a| @ Te $ E s 6ST Url + |
+ ff - | t il * om eg ; él iss of -
tre Pere. He Pec eye 3
il x . = * 4 om 4 + | i
aL 2
“—2 1998 20021891 2008 2o0N 1990 20092000 1906 2001 1907 1090 2008 1900 1000 1995
aT ‘ SEPTEMBER
10- e os = in ° A + Bo a
Es z eS z T ? Se at sj rT E z 7
x x —x = = 2
9 $ % ~T . = |
fe eat Chee ! es Ta et 7
ox 4 + o 4s +
8 o 6B 8 it ‘i
5 8 oe 4
7k aaa 4

 

 

ome 7992 1994 1991 2002 2000 2000 2008 1990 2008 1996 2001 2005 1997 1993 1995 1999 1998 HIGH LAKE
LEVEL EVEL

EXPLANATION

Upper Agency
Klamath Lake
Lake
° Data value greater than 90th percentile

o
90th percentile
75th percentile
Median
25th percentile
oO o

10th percentile
Data value less than 10th percentile

 

Criterion used to delimit poor water quality
‘i Agency Lake—fewer than nine samples

Figure 12. Frequency distribution of lakewide pH data, by month, Upper Klamath and Agency Lakes, Oregon,
June—September 1990-2006. Years are displayed in order of increasing lake level based on the end-of-month lake-
level rankings for the preceding month (table 2).
MAXIMUM pH, IN STANDARD UNITS

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 79 of 114
014205

Hypotheses Relating Water Quality to Lake Level and Climate 27

 

 

 

TT at CTT et
Ls ‘ : i | x ee J
“e 5
oF ° e * oe
; ar
oe
s/- o al
i ® |
s
af *
Lake South |
reer eles vilt

 

 

 

 

 

 

     

ap
4137 4.138 4, 4140 4,141 4.142 4/143
LAKE LEVEL, IN FEET ABOVE NGVD 29

 

EXPLANATION

Agency Lake areas

Bay areas

(HH Open water areas

 

/)>> Outflow areas

= Trench area

—— Criterion used to delimit poor
water quality

 

LAKE LEVEL, IN FEET ABOVE NGVD 29

A. June 1990-2006

Figure 13. Daily maximum observed pH values at each site for June—September 1990-2006, Upper Klamath Lake and
Agency Lakes, Oregon.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 80 of 114
014206

28 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

Pe SRE GE ely ES et Bee fe TT TITY TITY TITY Tir yr yer
; ia - e .

 

 

 

 

 

, i e
2 AgencyLakeNorth| | _ Agency Lake South _|
i phere tipi tip itis i Cie Lodipe tied ta rhe Peers

 

 

LAKE LEVEL, IN FEET ABOVE NGVD 28

EXPLANATION

MAXIMUM pH, IN STANDARD UNITS

Agency Lake areas

Bay areas

Open water areas

Outflow areas

 

Trench area

Criterion used to delimit poor
water quality

 

B, July 1990-2006

Figure 13. Continued.
MAXIMUM pH, IN STANDARD UNITS

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 81 of 114
014207

Hypotheses Relating Water Quality to Lake Level and Climate 29

 

  
   
  
   
  
     

 

a TOT Tat
— e e _
wf oe 7 . + - 8 a
is e |. — * d arr Se i
££ «8 7 ee °
ot e ile al Ue —s 2
, e 6 eo
I sf L e
eS e “°
BE : ; oe | a es *. a
® o eo '
ee z i oe, ’ J
z Eee * ° a
7h  —- AgencyLakeNorth| =| Agency Lake South _|
phividiri tipi taster dai ti ee eee ely pas eee

 

 

 

 

 

37 4138 4,139 414) 4,141 4,143
LAKE LEVEL, IN FEET ABOVE NGVD 29

EXPLANATION

Agency Lake areas

‘Bay areas

Open water areas

a’ Outflow areas

Trench area

— (Criterion used to delimit poor
water quality

 

€. August 1990-2006

Figure 13. Continued.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 82 of 114

014208

30 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

MAXIMUM pH, IN STANDARD UNITS

10

 

Bi (R Ry aR Da | Made pista a)

Ly LP) OR Oh YL

 

 

 

 

fii < “a e | i x’ if
- * = | [Se Se <8
fe Be ° a . 7 e i]
oe © | e oF 4
Be . ic
aa =) fe : i
i ° *e
“a } | - |
es ® Agency Lake South |

eee ee ea ep rent De)

 

 

A Tal
, 14aU

D. September 1990-2006

Figure 13. Continued.

 

  

4, Whe : ve AAG 4,
LAKE LEVEL, IN FEET ABOVE NGVD 29

 

  

 

   

37 4,138 4,139 4140 4,141 4,142
LAKE LEVEL, IN FEET ABOVE NGVD 29

EXPLANATION

Agency Lake areas
Bay areas
9) Open water areas

Outflow areas

Trench area

— (Criterion used to delimit poor
water quality
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 83 of 114
014209

Hypotheses Relating Water Quality to Lake Level and Climate 31

 

 

 

 

 

 

 

1]
L L 6 is BY LAKE LEVEL |
wr = 4° f+ B gt By ru $$ a= 3, Wy os i 7
i ee rr a
i ¢ +4 t im =3 a 8° bt |
8 ° es * é A 4
&
+ ° fe 5 ‘
7- s _
iow Lake 1992 1994 1991 2004 1990 2001 2002 1997 1999 2000 1995 2003 1993 1996 1998 2006 2005 wich LAKE
LEVEL LEVEL
1
L Tr ” BY CUMULATIVE DEGREE-DAYS |
a a o
Gy te eg, He oy Ot Fg ge gt gt
ef e PPP PF Le Tears rr
sf + g t ge tee ee
= 8 . a ° $¢ 4
o
2 ° ¥° >. 4
= iF i)
a

 

warmer 1992 1990 1997 1994 1996 2000 2004 2006 1993 2001 1995 2002 1998 2005 1991 1999 2003 coger

 

 

 

 

 

SPRING SPRING
"[ BY TIMING OF BLOOM ONSET |
= So 2 ° bed =
- $F gy =! i. Se op oy 3 Pa oraz ¢ xf 3 t 4
i > . | Pf wf 6 - 1 ]
[ ° t + t t a* = L id o i
8 s ° e+ =
| L ° ge - 4
L ‘ 4
eAnien 1992 1597 2000 2001 199 1968 1996 1890 2002 —200a 1995 —a005 1899 1999 2009 1951 2008 Later
BLOOM BLOOM
EXPLANATION

Upper Agency
Klamath Lake
Lake 7
Data value greater than 90th percentile

° o
90th percentile
75th percentile
Median
25th percentile
o o

10th percentile
Data value less than 10th percentile

 

Criterion used to delimit poor water quality
x Agency Lake—fewer than nine samples

Figure 14. Frequency distribution of June lakewide pH data displayed by lake level, cumulative degree-days, and
timing of the bloom onset, Upper Klamath and Agency Lakes, Oregon, 1990-2006. See table 6 for listing of rankings.

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 84 of 114

014210

32 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Dissolved Oxygen

During the day, the amount of oxygen dissolved in the
water column fluctuates and typically reaches a minimum
value early in the morning just before photosynthesis begins
for the day. Dissolved-oxygen concentrations also fluctuate
over the season with the growth cycle of the algae—when
the bloom is growing and the algae are undergoing
photosynthesis, oxygen is produced; in contrast. oxygen is
consumed by senescing cells. Additional factors that may
affect the seasonal fluctuation of dissolved oxygen include the
decrease in the saturation concentration of dissolved oxygen
as water temperature increases over the season, the increase in
the effectiveness of sediment oxygen demand as the lake level
decreases through the season, and the increase in biological
and chemical oxygen demand from resuspended sediments
which may be more likely stirred up at lower lake levels.

Wood and others (1996), however, observed that increased
oxygen demand (either sediment, biological, or chemical)
was not the primary controlling factor of dissolved-oxygen
concentrations at lower lake levels.

To further explore the relation of dissolved oxygen and
lake levels, Wood and others (1996) proposed the following
hypothesis:

Year-to-vear differences in the frequency of
occurrence of dissolved oxygen concentrations less
than 4 mg/L are related to year-to-year differences
in lake level, such that the frequency is lower at
higher lake level.

The yearly distributions of dissolved-oxy gen concentrations
for Upper Klamath and Agency Lakes were plotted by month
in order of increasing lake level in an attempt to analyze

this hypothesis (fig. 15). Dissolved-oxy gen concentrations

of less than 4 mg/L were common in most years in July and
August, in about half the years in September, and in a few
years in June and October. A pattern related to lake level is not
obvious. In most years, less than 25 percent of the dissolved-
oxygen concentrations were less than 4 mg/L. In August.
however, nearly half of the years had more than 25 percent

of their dissolved-oxygen concentrations less than 4 mg/L,
including the lowest, middle, and highest ranking years for
lake level. Three years (2002, 2000, and 1998) had dissolved-
oxygen concentrations less than 4 mg/L as early as June.

These June low dissolved-oxygen concentrations were
observed in the bay (Coon Point, Shoalwater Bay, Wocus
Bay) and trench areas (Eagle Ridge) and in Agency Lake
(Agency Lake North) (fig. 164). This pattern of a higher
frequency of low dissolved-oxygen conditions in the northern
part of the lake (Eagle Ridge, Coon Point, Shoalwater Bay,
Midnorth) continues into July (fig. 16/3) and then even into
August (fig. 16C), when the sites in the southern part of the
lake (North Buck Island, Pelican Marina) start to experience
these low dissolved-oxygen conditions also. The occurrence
of dissolved-oxygen concentrations of less than 4 mg/L in the
bay and trench areas continues even later in the season into
September (fig. 16/). Even narrowing the targeted dataset
to looking at one month at a time or one site and month at
a time did not yield any significant, strong correlations (all
Spearman’s p were less than 0.5). The dissolved-oxygen
data from 1990-94 (Wood and others, 1996), as well as from
1990-2006, do not support a relation between dissolved-
oxygen concentration and lake level.

As was previously discussed, years with an earlier bloom
were also characterized by an earlier onset of low dissolved
oxygen. Therefore, relations between dissolved-oxygen
concentrations and cumulative degree-days and the timing of
the onset of the bloom were explored (fig. 17). Because both
July and August are months with a large number of dissolved-
oxygen concentrations of less than 4 mg/L, and young-of-
the-year fish are more susceptible to stressful conditions
earlier in the season, the month of July was chosen for this
further analysis. No obvious relation was revealed between the
dissolved-oxygen data and the cumulative degree-days, or the
timing of the bloom onset. In fact, the data distributions are
actually rather similar from year to year. There were only three
years that were never observed to experience dissolved-oxygen
concentrations of less than 4 mg/L—1994, 1993, and 1991.
Both 1991 and 1993 had later blooms but 1994 had the fourth
earliest bloom, again resulting in a lack of a relation or pattern.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 85 of 114

Hypotheses Relating Water Quality to Lake Level and Climate

014211

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24
° JUNE
20}- Zi . g x o o =
16 o ° '- _ 2 =
8 +7 ; fox g 2
1 ! é i x : ; =
- x
+ ep He ikea
§ | i ° $ Ls
4 ~ :
> ¥
g §
: 1992 1994 1991 2004 1990 2001 2002 1997 1999 2000 1995 2003 1993 1996 1998 2006 2005
24
Fr JULY
E 20- 9 =]
ce ° o ° g
be > 8 o 8 6 a o ; =
“4 o
2 on ° if 2 ; oF * 5 § 8
= 2b T le |S fl -
eT af fu a] 1 $ |e TT 4. th f° sl oly Be
1+ Ree eos eo OE OF oF i fo
= Le” 4 4f 47 + {aay | i+ 2 +
3 LE Bw a ee
E 992 1994 1991 2006 2004 2002 2001 2003 1990 2000 1996 1997 1999 2005 1993 1998 1995
& 24
a AUGUST
20— Oo _
s ° 8 ? o
aa ° ° 9 é A = =
8 o §, 8 8 a | +o. & Al
* x -
Tre adnirte#ioiotigdt haaadg
us se —¥ a= —— —_— Po g ” = §? ax - Tz uu ie ae -_ =
B 4 = Cea ae ee [+ a ey ea)
2 + 7 = Ba = oe
ot ee vray er eas
1992 1994 «62002, «1991 «= 2006 «= 2004 «= 1990 © 2003S 2000 «9 1996 ~= 2007:«s«1997 Ss «1999 §= 2005 «= «1993S «1998 = 1995
24
SEPTEMBER
20- x =
o o 5
16 o oO . 9 =|
wh ' s] ¢' a Ta
. e iS f ¢ =I
io & i z. ks i : a = 4: 3t i. ay af ii
z 1 a < —s . — ¥ — — = “7
4 + $ L : \ . [__ $4 te ts L
3 8 8 8 te = S =
LOW LAKE 1992 «1994-1997 2002) 2006 )3= 2000 2004 »9= 1990) 2003 1996 )= 2001 «9s 2005 = 1997) 1993 1995 = 1999S 1998 HIGH LAKE
EXPLANATION
Upper Agency
Klamath Lake
Lake ‘
a o _ Data value greater than 90th percentile
90th percentile
75th percentile
Median
25th percentile
10th percentile
° eo __ Data value less than 10th percentile
— Criterion used to delimit poor water quality
7 Agency Lake—fewer than nine samples

 

Figure 15. Frequency distribution of lakewide dissolved-oxygen data, by month, Upper Klamath and Agency Lakes,
Oregon, June—September 1990-2006. Years are displayed in order of increasing lake level based on the end-of-month
lake-level rankings for the preceding month (see table 2).

33
34

MINIMUM DISSOLVED-OXYGEN CONCENTRATION, IN MILLIGRAMS PER LITER

 

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 86 of 114
014212

 

 

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006
WOT ey Ls
i Agency Lake North ” i Agency Lake South |
! + +- ot ee!
10h o° - Se go “e
ew ege ot) | sat,
e ® 8
v e™*| e «ee
s
I i i
5 7 e =~
_o
t e.

 

 

 

 

 

 

7 4198 4,139 4,140 4,141 4142 4,143
LAKE LEVEL, IN FEET ABOVE NGVD 29

EXPLANATION

Agency Lake areas

Bay areas

Open water areas

Outflow areas

Trench area

Criterion used to delimit poor
water quality

10

       

    

q aw 4, rT “aig? aise 4,
LAKE LEVEL, IN FEET ABOVE NGVD 29

A. June 1990-2006

Figure 16. Daily minimum observed dissolved-oxygen concentrations at each site for June—September, Upper Klamath
Lake and Agency Lakes, Oregon, 1990-2006.
MINIMUM DISSOLVED-OXYGEN CONCENTRATION, IN MILLIGRAMS PER LITER

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 87 of 114

014213

Hypotheses Relating Water Quality to Lake Level and Climate 35

 

OO

r Agency Lake North |

e
2S SS at

Agency Lake South —

e é Be

 

 

 

 

SU a

 

 

B. July 1990-2006

Figure 16. Continued.

LAKE LEVEL, IN FEET ABOVE NGvO 29

 

 

4,
LAKE LEVEL, IN FEET ABOVE Nevo 23

EXPLANATION

Agency Lake areas

‘Bay areas

1) Open water areas

Sa Outflow areas

pee Trench area

— (Criterion used to delimit poor
water quality
MINIMUM DISSOLVED-OXYGEN CONCENTRATION, IN MILLIGRAMS PER LITER

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 88 of 114
014214

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

iT LF) LE SSL EL TE LP) pe FS] CO. -0) T  P
i “ah Agency Lake North} = [ Agency Lake South |

I e 1 & ce 4

if L e i
a lo + - . ° eg p
5 ‘ J by ‘“” 4

L oe 8 e 4 L ot et | 7
i 8 ‘ eo e ] [ ‘ bot a e® |

L e e e ge sg J L e co Pas * eo? 4
gL so... . oe mt . o*e 4

o ; we " oy

r ® cn 7 r eo * e 7

[ ie ee |
plier le

 

 

 

 

  

 

     

4137 4198 4199 4.140 4141 4942 4.143
LAKE LEVEL, IN FEET ABOVE NGVD 29

EXPLANATION

Agency Lake areas
Bay areas
Open water areas

Outflow areas

Trench area

— (Criterion used to delimit poor
water quality

LAKE LEVEL, IN FEET ABOVE Nevo 29
C. August 1990-2006

Figure 16. Continued.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 89 of 114
014215
Hypotheses Relating Water Quality to Lake Level and Climate 37

 

 

 

 

 

 

 

IST TTI TTT Try rrr yr ryt ryt | TTT Tyr yr
; Agency Lake North | = [ ee eee
S e J
L e - L
E r. °
10/- 2 2 oo oe =
E eo  e P eee *
h e % L eo.
i e% 8 © , aS «
Fi sy *, iE ee
iE e e e = os oe aa
r Yt °
t © ‘a
Lut en Seen he ea er eer lor Et iy Devotee pte ty yy te tiy i d J
15¢

    
  
  

 

4,137 4,138 4,139 4, 1 4, fi
LAKE LEVEL, IN FEET ABOVE NGVD 29

MINIMUM DISSOLVED-OXYGEN CONCENTRATION, IN MILLIGRAMS PER LITER
ao

 

EXPLANATION
10 Agency Lake areas
Bay areas
5
19) Open water areas
1) Outflow areas
15
)) Trench area

Criterion used to delimit poor

10 water quality

  

q r r, rT ‘13/4 ise 4
LAKE LEVEL, IN FEET ABOVE NGVD 29
D. September 1990-2006

Figure 16. Continued.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 90 of 114

014216

38 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a BY LAKE LEVEL
20r ° 4
_ ee:
16- ° 8 o 8 6 9 -
8 t
° x 8
7 oH Ek $9 off ila i ? | sail &-
[a =" 46 a | |
ul 4 ox T
ETT o ts 8° 4, J i 4
2 Low Lake 1992 1994 1991 2006 2004 2002 2001 2003 1990 2000 1996 1997 1999 2005 1993 1998 1995 yiGH LAKE
$LEVEL LEVEL
= 24
S BY CUMULATIVE DEGREE-DAYS
= 220Fr ° .l
= ° 8 ° °
= i6r 8 8 S o é e a
eT at Gls | we tilaat, fae.
[oad og —
eTH PF Rp U RHR RUE Dee gs
we 8 of 43 Ff _ x £2. & 7 == ai a = 7 sil “- 7
8 4 ro ts | ye ~¥ 1 a tT is #1 Js + ma Te of +
‘ts 2 so Fa Ee
% Warmer 1992 1990 1997 1994 1996 2000 2004 2006 1993 2001 1995 2002 1998 2005 1991 1999 2003 cooLerR
co SPRING SPRING
24
3 BY TIMING OF BLOOM ONSET
= 20h ° 4
a... ° °
16L 8 | ° ° 3 ° 6 eo 6 B a
° x o a +
= o ig : o o I e 1]
sy hh tl * iT : iF a oo th th it ols ff
— Ss — = = an =_ x 13 ae Py — a — =< to ait =
— a te ‘1 {* + a: Ee “—t
° { o Tt e e o
a iJ og? o °
EARLIER a 997-2000 2001S: 1994 98 1996 1990 2002 2004 1995 2005 1993 1999 2003 1991 2006 {ater
BLOOM BLOOM
EXPLANATION
Upper Agency
Klamath Lake
Lake

° Data value greater than 90th percentile

o
90th percentile
75th percentile
Median
25th percentile
o o

10th percentile
Data value less than 10th percentile

 

Criterion used to delimit poor water quality
x Agency Lake—fewer than nine samples

Figure 17.

Frequency distribution of July lakewide dissolved-oxygen data displayed by lake level, cumulative

degree-days, and timing of the bloom onset, Upper Klamath and Agency Lakes, Oregon, 1990-2006.

See table 6 for listing of rankings.

Although the frequency distributions of the dissolved-
oxygen data do not show a relation with the onset of the

bloom, there is some evidence that when the bloom ts delayed,

the dip in the dissolved-oxygen concentrations also is delayed
and may not be as extreme. By looking at the depth-profile
data at Eagle Ridge, a site that is more susceptible to low
dissolved-oxygen concentrations because of its depth, for
four specific years, this relation can be explored (fig. 18).

To summarize the conditions in these four years again, 1992
had the earliest bloom of the 17 years, followed by 1997,
whereas the bloom in 1991 started and stalled, resulting in
the second latest bloom onset, followed by 2006. The onset
of the low dissolved-oxygen concentrations for 1992 and
2006 both began at the end of July; even though 1992 had
the earliest bloom onset and 2006 had the latest bloom onset.
Case 3:19-cv-04405-WHO

Document 430 Filed 02/21/20 Page 91 of 114

014217

Hypotheses Relating Water Quality to Lake Level and Climate 39

DEPTH BELOW SURFACE, IN METERS

 

EXPLANATION

@ = Dissolved-oxygen concentration less than 4 milligrams per liter

© _ Dissolved-oxygen concentration greater than or equal to
4 milligrams per liter

Figure 18.

The low dissolved-oxygen concentrations in 1997 (in mid-
July) were detected one sampling earlier than in 1992 and
2006. In contrast, low dissolved-oxygen concentrations were
not measured until early October in 1991, the year with the
smaller early bloom followed by the larger bloom at the end of
August (fig. 7). So, for certain circumstances, the years with

a later bloom also had a delayed occurrence of low dissolved-
oxygen concentration (like 1991), though this did not hold for
all years with later blooms (like 2006).

Total Phosphorus

Phosphorus can play an important role in Upper Klamath
Lake because high concentrations of phosphorus can lead to
heavy algal blooms. As previously discussed, these blooms
then lead to elevated pH during the growth of the bloom and
associated photosynthesis, and low dissolved oxygen when
then the bloom declines. The hypothesis for analysis with
regards to phosphorus from Wood and others (1996) is:

Year-to-year differences in phosphorus
concentration are related to year-to-year differences
in lake level, such that phosphorus concentration is
lower at higher lake levels.

Depth-profile dissolved-oxygen data at Eagle Ridge for 4 years, Upper Klamath Lake, Oregon.

The yearly distributions of total-phosphorus
concentrations for Upper Klamath and Agency Lakes were
plotted by month in order of increasing lake level in an attempt
to analyze this hypothesis (fig. 19). As was noted by Wood
and others (1996), the data from 1992 stand out. The range
of data measured in June and July of 1992 is larger than in
any other year for those months. There does not appear to
be a significant pattern in the data with relation to lake level.
For both the 1990-94 dataset and the larger 1990-2006
dataset, the data are not consistent with this hypothesis. The
distributions across the years in a particular month do not
show a lot of variability—the more interesting variability to
notice is between the months for certain years. Elevated total
phosphorus concentrations were measured into September and
October for those years that experienced blooms later in the
season (1996, 1991, 1995, 1990), either as a second bloom or
sustained growth from earlier in the season (fig. 7). Similar
to the pattern noted in the frequency distributions of the pH
data (fig. 12), and most likely because of related processes,
Upper Klamath Lake and Agency Lake had quite different
distributions in some years. The elevated concentrations
measured in Agency Lake may be an indication of different
contributing sources for the lakes.
TOTAL-PHOSPHORUS CONCENTRATION, IN MICROGRAMS PER LITER

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 92 of 114
014218

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

 

 

 

1,000
JUNE
o
750
x
x
500 “ s
a
x x ° 9 oy = Oy *
750 x o
i : gx J Qe LEER DY Bg
x a
0 8 = , . if ‘ é vw ¥ a
. 1992 1994 1991 2004 + ©1990 2007 +2002 + ©1997 + «1999 2000 1995 2003 1993 1996 1998 2006 2005
1,000 =
JULY
750
x 6 x Pd
x
500 x ° x * x *

um xx

t E !

1992 «1994 = 1991 2006 §= 2004 «= 2002, 2001S 2003 «= 1990)» 2000s «1996 «= 1997) 1999) 2005) 1993) 1988 = «1995

ce
@-0
xx
x *.—_—
agit—i
x K
oR—D
x=
o-l-po
xx Xx MM
aB-0
x x
om—io
69 0
ono
x=x
CHEE o
xx x
ao

 

 

 

 

 

 

 

1,000
AUGUST
750 °
° x - OX
x
500 = x 7 z
° x x o* x x %
si ° % ae oO x x 5
250 yg i - ;
i 4 9S 8 x GH ; 5
4 " x x :
0 .
1992, «1994-2002 1991 2006 «62004 «= 1990) 2003 = 2000 1996 2001 1997 1999 2005 1993 1998 1995
1,000
° SEPTEMBER
750
o o
o
500 x
= o g * o
x 9 x x ™
250 ‘ t: % ys @ o.. F x
3 g n é a * ; # « £ x 4 x N
g & k ‘ ™ x . * ii
0
1992 «1994-1991 2002 «2006 §=— 2000) 2004 = «1990 39 2003 1996 = 2007 2005 1997 1993 1995 1999-1998
1,000,
OCTOBER
750

 

 

 

LEVEL EXPLANATION pane
2°? o _ Data value greater than 90th percentile x Agency Lake—fewer than nine samples
Sr ¢ S0th percentile e Upper Klamath Lake—fewer than nine samples
= = 75th percentile
5 = Median
ne s 25th percentile
= < 10th percentile
a ig > __ Data value less than 10th percentile

Figure 19. Frequency distribution of lakewide total-phosphorus data, by month, Upper Klamath and Agency Lakes,
Oregon, June—October 1990-2006. Years are displayed in order of increasing lake level based on the end-of-month
lake-level rankings for the preceding month (see table 2).
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 93 of 114

014219

Hypotheses Relating Water Quality to Lake Level and Climate 411

Because of the importance of the bloom onset on delayed
poor water-quality conditions and because of the effect of
total-phosphorus concentrations on the algal bloom, the period
of the bloom onset (June) was explored further for relations to
lake level. Total phosphorus and chlorophyll-a concentrations
in June were determined to be strongly correlated
(Spearman’s p = 0.80, p < 0.0001) (fig. 20). This indicates
that the first bloom is phosphorus-limited. The years with
earlier blooms (1992, 1997, 2000, 2001) had higher median
concentrations of both total phosphorus and chlorophyll-a,
most likely because the bloom had gone through more growth
throughout the month of June. Examining the distribution of
the years in figure 20 with respect to their lake-level ranking
did not reveal any relation or pattern with lake level.

 

 

 

 

40 1
1992
ce e
=i
fe
= 300+ _
=
—
oc
“4
=
ao
= 2001
= 2000
2 ®e
= @1995
3 mob i |
<—t
2 rgaq@ 1998
=
3 2002 eo”
3 1999 _ 1990
‘ 193, g@ @
= 02. © 1990
= e © % @
a I 1996@ =
« 1998__ 2005
= is94@ %,
a 1998@ 993
1998 pe 003
1983, Se en | |
0
go © 100 200 300 400

TOTAL-PHOSPHORUS CONCENTRATION, IN MICROGRAMS PER LITER

Figure 20. Relation of lakewide median chlorophyll-

a concentration to lakewide median total-phosphorus
concentration, Upper Klamath Lake, Oregon, June 1990—
2006. Data values represent the median of measurements
on each June sampling date. Spearman's p correlation
coefficient = 0.80, p < 0.0001. Years are not shown for

all data values but are included here to aid in making
comparisons.

These June median chlorophyll-a and total phosphorus
concentrations also were plotted by the area of the lake where
the measurements were made (fig, 21). All areas retained
strong, significant correlations between chlorophyll-a and
total phosphorus. This figure makes it easier to see that the
total phosphorus and chlorophyll-a concentrations in Agency
Lake in June were higher than in Upper Klamath Lake. The
correlation between the two, however, was the weakest in
Agency Lake. The bay areas experienced a wider range of
total phosphorus and chlorophyll-a concentrations.

 

 

 

 

 

am
o
co
=
=
ws
& 600 =|
=
= o
wo
oo
oc
S
=
=
=
= 400 — o o —
=
=
=
i °°
=
ao
oo
®
z
rn —
a
ao
oc
g
x=
co
| ]
400 600 800
TOTAL-PHOSPHORUS CONCENTRATION, IN MICROGRAMS PER LITER
EXPLANATION

Agency Lake areas (Agency Lake North, Agency Lake South)
o Bay areas (Coon Point, Shoalwater Bay, Wocus Bay)
o Open water areas (Midlake, Midnorth)
© Outflow areas (North Buck Island, Pelican Marina)

o Trench area (Eagle Ridge)

Figure 21. Relation of lakewide median chlorophyll-

a concentration to lakewide median total phosphorus
concentration, by area, Upper Klamath and Agency Lakes,
Oregon, June 1990-2006. Data values represent the median
of measurements on each June sampling date. Spearman's
p correlation coefficients, all with p < 0.0001, except for
Agency Lake areas, which had a p = 0.0007: Agency Lake
areas = 0.52, Bay areas = 0.82, Trench area = 067, Open
water areas = 0.66, Outflow areas = 0.72.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 94 of 114

014220

42 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Water Temperature

The hypothesis related to water temperature from Wood
and others (1996) is:

Year-to-vear differences in the rate of spring
warming of the lake are related to year-to-year
differences in lake level, such that water temperature
increases more slowly when the lake level is higher.

The pattern in median surface water temperatures typically
observed in Upper Klamath Lake is shown in figure 22.
Temperatures typically start out between 10 and 15°C in
early May, rise to around 25°C in July and then slowly
decline to less than 10°C in late October. Two exceptions to
this are the two years with the lowest lake level, 1992 and
1994. These two years started out in early May with surface
water temperatures greater than 15°C. The warmest water

 

30 T T

 

 

 

 

 

 

 

 

 

 

 

 

 

1995~1998
= ———— -—o— 1995 ————— ——
—e— 1996
—e— 1997 __ aad
—e— 1998
4 J 1 J
1999-2002

 

WATER TEMPERATURE, IN DEGREES CELSIUS
w
o

 

30

 

—e— 2002

 

25

 

 

| ee

2

 

 

 

 

 

 

—e— 2004
10 2005
—e— 2006
8 MAY JUNE JULY AUG SEPT OCT
Figure 22. Lakewide median surface water temperature, Upper Klamath Lake, Oregon, May—October 1990-2006.

Years are separated into four plots to facilitate viewing the data for individual years.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 95 of 114

Hypotheses Relating Water Quality to Lake Level and Climate

temperatures of the season (greater than 25°C) were measured
in July in 1990, 1996, and 2003, and in late June in 2000. In
contrast, the warmest May water temperatures were measured
in 1992, 1997, 2001 and 1995, Comparing this list to the
degree-days ranking (table 6), based on air temperature from
April | to May 15, is very enlightening. The years 1992 and
1997 had the first and third warmest springs based on air
temperature, but 2001 and 1995 were ranked in the middle of
the 17 years based on degree-days. Further exploration of the
differences in these lists sheds some light on patterns observed
in the timing of the bloom onset.

The years 1990 and 1994 were in the top four ranked
years based on cumulative degree-days, but the water
temperatures in these years did not warm until later in June
and July, respectively. In contrast, water temperatures in
2001 were warming in May. but 2001 was ranked tenth in
the degree-days ranking. The fact that the water temperature
was on a warming trend that was not apparent in the air
temperature perhaps explains why it was the year with the
fourth earliest bloom onset (table 13). Likewise, 2000 had a
similar lake-level ranking to 2001 and a middle-range degree-
day ranking, but had the third earliest bloom onset. This may
be related to the median surface water temperature reaching
25°C in late June (fig. 22). One other year that showed an
interesting pattern in the rankings is 2006 (table 13). Again it
had a similar lake-level ranking to 2000 and 2001 and middle-
range ranking of cumulative degree-days; however, it was the
year with latest bloom onset. Surface water temperatures did
not get over 20°C until July in 2006. Comparing these 3 years
illustrates that similar lake levels can have very different
bloom onset outcomes—perhaps related to both air and water
temperature effects, among other factors.

These varying patterns in air and water temperatures
reveal that air temperature can be used as an estimate of water
temperature but most likely does not give an accurate estimate
of the absolute temperature of the lake. An overall heat
budget would be needed for that determination. Generally,

25

WATER TEMPERATURE,
IN DEGREES CELSIUS

 

MAY JUNE JULY

Figure 23.

014221
43

Table 13. Ranking of years 1990-2006 by lake level, degree-
days, and timing of bloom onset shaded to illustrate the relation
between water temperature and lake level, Upper Klamath Lake,
Oregon.

 

 

 

 
 
 
   
 

     
   
     

Lake Level Degree-days Timing of the bloom
Lowest lake level Warmest spring Earliest bloom

1992 1992 1992
1994 1990 1997
199] 1997 ze 2000
2002 1994 0)
2004 1996

1990 2000 1994

200 2004 1990

9 > 6 \ 1996
2000 2002
2003 200 2004
1996 1995 1995

1997 2002
1999 1998
2005 2005
1993 199]
1995 1999
1998 2003

 

Highest lake level Coolest spring

 

the largest components of the heat budget for a lake are
incoming shortwave solar radiation and incoming long-wave
atmospheric radiation, both of which would be affected

by cloud cover. This could partly explain why there is not
more correlation between air and water temperatures. The
differences observed in the water-temperature patterns for
these 3 years of similar lake levels and air temperatures do not
support the hypothesis addressing water temperature relations

(fig. 23).

2000
—-— 2001
= — 2006

 

AUG SEPT ocT

Lakewide median surface water temperatures for 2000, 2001, and 2006, Upper Klamath Lake, Oregon.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 96 of 114

014222

44 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Wood and others (1996) speculated that “it is unlikely
that a higher lake level is effective in slowing down the
spring warming of the lake.” The pattern in rankings for the
year 1998 (table 12) offers support for this speculation. The
year 1998 had the highest-ranked lake level, leading some
to believe that the warming of the lake would be slower. The
cumulative degree-days ranking for 1998 was in the cooler
third of the years, yet the water warmed to greater than 20°C
by the end of June and up to 25°C by the end of July (fig. 23).
with the fifth earliest bloom onset. Therefore, the high lake
level did not appear to have a slowing effect on the warming of
the lake.

Information-Theoretic Approach to
Multivariable Analysis of Water-
Quality Conditions

Although the exploration of the univariate relations
proposed by the hypotheses yielded no direct correlations
between lake level and water-quality conditions, it was
suspected that some combination of variables, including lake
level, was affecting water-quality conditions. To examine these
more complex interrelations, multivariable analyses were
performed and then assessed using an information-theoretic
approach.

The analyses were designed to examine the effect of
multiple physical and biological variables on some measure
of water-quality conditions. July and August were chosen
for further exploration because poor water-quality conditions
commonly occur during this time period and create stressful
conditions in the lake for the suckers. Four lakewide water-
quality measures were evaluated—te percentage of dissolved-
oxygen concentrations less than 4 mg/L for July and August
(table 7) and the percentage of pH values greater than 9.7 for
July and August (table 9). The explanatory variables included
in the analysis were peak chlorophyll-a concentrations as a
measure of the strength of the bloom, degree-days from April
1 to May 15 as a measure of how warm the spring was, 75"-
percentile water temperature, median October—May discharge
in the Williamson River, median monthly wind speed
measured at Klamath Falls airport, and median monthly lake
level in Upper Klamath Lake.

Poor water-quality conditions related to low dissolved-
oxygen concentrations or high pH values are expected to be a
result of bloom dynamics. Therefore, the explanatory variables
selected for further examination were chosen because of
their observed or theorized effects related to the occurrence,
strength, or duration of the algal bloom. Peak chlorophyll-a
concentration is an obvious water-quality variable to include
when considering conditions related to the bloom, and was
included in the analysis as a measure of the strength of the

 

bloom. Kann and Smith (1999) have proposed that a reduction
in chlorophyll-a concentration in the lake from 200 pg/L

to 100 pg/L would decrease the probability of potentially
harmful pH values of greater than 9.5 by about half. Welch
and Burke (2001) demonstrated that the growth and strength
of the bloom are strongly affected by available light, air
temperature, and indirectly lake level as it relates to these

two variables. Unfortunately, long-term cloud-cover data
were not available to assess the effects of available light in
this analysis. Long-term air temperature data. however, were
available, and cumulative degree-days were calculated from
April 1 to May 15 as a measure of springtime waning. Kann
(1998) proposed using cumulative degree-days for this same
time period as an index of lake warming. To this extent, water
temperature was included in this analysis as a direct measure
of lake warming.

Nutrient inputs to the lake are recognized as an important
factor affecting the growth and development of the bloom.
The Williamson River accounts for about half of the inflow
to Upper Klamath Lake and transports nutrients from the
surrounding landscape to the lake with this inflow. Wood
and others (2006) found a correlation between ammonia
concentrations 1n the lake and the Williamson River discharge
from the previous October—May, representing the period of
nutrient loading to the lake before the onset of the bloom.
Therefore, the mean October—May discharge from the
Williamson River was included in this analysis to represent
the effect of nutrient loading on bloom dynamics. Another
source of nutrient loading to consider because of the potential
effect on bloom strength is increased phosphorus loading in
the lake itself due to bed-sediment resuspension. Low lake
levels combined with summer wind conditions were shown by
Laenen and LeTourneau (1996) to affect as much as 75 percent
of the lake with bed-sediment resuspension, and consequently
increased phosphorus loading.

As discussed earlier, wind speed is suspected to be an
important factor affecting water-quality conditions in Upper
Klamath Lake, but good-quality wind-speed data representing
conditions on the lake itself is lacking. Kann and Welch
(2005) noted that the severity of both low dissolved oxygen
and high ammonia was related to water-column stability,
which was dependent on wind speed. An inverse correlation
between wind speed and the surface-to-bottom difference in
dissolved oxygen averaged over July-August was reported
for profile data for data collected from 1990 to 2000. Wood
and others (2006), however, found insignificant or weak
correlations between daily wind speed and daily minimum
dissolved oxygen for the 2002—05 data collected by USGS.
They reported that wind speed did appear to influence the
degree of stratification in the water column, but was found
to have has less influence over when the lowest dissolved-
oxygen concentrations occurred. Therefore, even though the
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 97 of 114

014223

Information-Theoretic Approach to Multivariable Analysis of Water-Quality Conditions 45

wind-speed data available for inclusion in this analysis was not
ideal, it was considered as a factor for this analysis.

Lake level, being the only factor of those included
in this analysis that can be directly controlled by Bureau
of Reclamation, has already been discussed in this report
as a factor related to water-quality conditions. The 2002
Biological Opinion for the Lost River and shortnose suckers
(U.S. Fish and Wildlife Service, 2002), acknowledges
“evidence that water levels directly or indirectly affect factors
that affect water quality. and that water quality impacts
suckers.” Barbiero and Kann (1994) have applied these lake
level considerations to the recruitment of algal cells from
the sediments, which has been shown to be an important
contributor to water column biomass increases in AFA. It is
proposed that greater light intensity at the sediment surface, as
a result of low lake levels in early spring, may speed sediment
recruitment.

Model sets were developed with the first five explanatory
variables (peak chlorophyll-a concentration, degree-days,
water temperature, Williamson River discharge, and wind
speed) using different combinations of one variable, two
variables, three variables, and so on. These model sets were
regressed against each water-quality measure, and then each
of these model combinations was repeated including lake level
as an additional explanatory variable in an effort to assess the
effect of lake level on water-quality conditions. These multiple
regression models also were compared to each other as a
means of explaining the variation observed between years in
water-quality conditions in the lake.

The Akaike Information Criterion (AIC), corrected for
small sample size, and the corresponding Akaike weights
(w,) were used to evaluate the relative likelihood of each
multiple regression model (Burnham and Anderson, 2002).
The AIC. statistic provides a relative measure and is designed
to compare “sets” of models to each other and is not designed
to analyze a model independently. Models with a smaller
AIC, value fit the data better and do a better job of explaining
the variance observed in the dataset. The AIC. statistic also
is designed to reward parsimony, such that the reduction in
the residual sum of squares (RSS) that is obtained by adding
an explanatory variable to a model will only result ina
lower AIC, statistic if the reduction is more than enough to
compensate for the degree of freedom that has been added to
the model. For all four water-quality measures tested and for
all possible variable combinations, two possible models were
generated—one including lake level as an explanatory variable
and one without lake level. In every instance, the addition
of lake level to the regression resulted in an increase in the
AIC, value of somewhere between 2 and 5, indicating that the
model without lake level as a variable offered a better fit of the
data. In other words, the addition of lake level does not explain
enough additional variance in the observed water-quality
condition to justify its inclusion as an additional explanatory

variable, relative to the same model without lake level as an
explanatory variable.

The generation of these multiple models with varying
numbers of explanatory variables yielded no single
overarching equation to explain the variation in water-quality
conditions observed between years. For each water-quality
measure tested, the models with the lowest AIC. statistics.
and therefore the best fit, were the models that considered
each physical variable individually. For example, the model
set considering water temperature alone was a better fit for
explaining the variance observed in the percentage of June
dissolved-oxygen concentrations of less than 4 mg/L than
the models of water temperature and any other explanatory
variable. These univariate models were examined as a set for
each water-quality measure (percent DO less than 4 mg/L and
percent pH greater than 9.7, July and August) and the Akaike
weights were calculated to provide more insight into each
variable’s role in the larger context of water-quality conditions
in the lake (tables 14 and 15).

These models do not reveal the presence or absence of
a statistically significant relation between the variables as
determined by the acceptance or rejection of a null hypothesis
of no relation, but rather provide insight into variables that
help to explain the variance observed in the water-quality
parameters. For instance, for the occurrence of low dissolved-
oxygen concentrations in July, wind speed appears to be the
best variable of those examined at explaining the variance
observed in the data. The Akaike weight of 0.49 for the wind
speed model, relative to the weights of all the other univariate
models, which range from 0.02 to 0.39 (table 14), indicates
that there is a 49-percent chance that wind speed is the best
model of the set. The next best model, with an Akaike weight
of 0.39, reveals that water temperature also may help explain
the observed variance. By removing the wind-speed model
from the first set and reevaluating the remaining 5 models, the
water-temperature model does rise to the top (with an Akaike
weight of 0.76), as the next best model for explaining the
variance in the July dissolved-oxygen data. Likewise for the
occurrence of low dissolved-oxygen concentrations in August,
water temperature and wind speed play important roles.

Water temperature emerges as an important variable in
explaining the variance observed in the occurrence of high
pH values in July and August as well (table 15), based on
the Akaike weights of that model (0.48 in July and 0.35 in
August) relative to the rest of the models in the set, which
varied from 0.08 to 0.17 in July and from 0.06 to 0.20 in
August. Removing the water-temperature model from the first
set and reevaluating the remaining five models, reveals that the
wind-speed model for July (with an Akaike weight of 0.32)
and the peak chlorophyll-a concentration model for August
(with an Akaike weight of 0.31) were the next best models.
The Akaike weights for the remaining variables were fairly
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 98 of 114
014224

46 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Table 14. Akaike weights and supporting variables for evaluating the percentage of dissolved-oxygen concentrations less than
4 milligrams per liter, Upper Klamath and Agency Lakes, Oregon, 1990-2006.

[n=17 for all; K, number of parameters in the model; RSS, residual sum of squares; AIC.. Akaike information criterion, A, AIC, minus the mintmum AIC, for
the set; w., Akaike model weight; shading indicates the best fit model for each set]

 

 

 

 

 

 

 

July August
Model

K RSS AIC, A, eS wi K ~ RSS AIC, A, ete) ow
Peak chlorophyll-a concentration 3. 795.7 732 68 0.03 0.02 3 2.2076 906 47 0.10 0.06
Degree-days from April 1 to May 15 3 7783 729 64 04 02 3 21456 90.1 42 12 08
75th-percentile water temperature 3 5493 669 5 19 39 3 1,677.5 859 O 1.00 61
Cumulative October-May Williamson River discharge 3 673.22 704 39 14 07 3 2,153.8 90.2 43 A207
Median monthly wind speed 3 534.6 66.5 O 100 49 3 2,031.5 892 3.3 20 12
Median monthly lake level 3 7844 730 65 04 02 3 22014 905 46 10  .06

Remove “best fit” model and reanalyze
Peak chlorophyll-a concentration 3 7957 732 63 O04 003 3 22076 9206 14 049 0.15
Degree-days from April | to May 15 3. 7783 729 59 05 04 3 2,145.6 90.1 3 63 19
75th-percentile water temperature 3 5493 66.9 3 1.00 Tien — - - - - =
Cumulative October—May Williamson River discharge 3° 673.22 704 3.5 18 13 3 2,153.8 902 1.0 61 19
Median monthly wind speed 3 - - - = = 3) 2,031.5 892 O 1.00 Sia
Median monthly lake level 3 7844 73.0 6.1 05 04 3 22014 90.5 14 50.16
Remove “best fit” model and reanalyze

Peak chlorophyll-a concentration 3.7957 732 28 024 O13 3 2,2076 906 O05 0.78 Ba
Degree-days from April 1 to May 15 3. 7783 729 25 29 16 3 21456 901 0 1.00
75th-percentile water temperature ~ - - - - - ~ - - ~ - -
Cumulative October-May Williamson River discharge 3. 673.2 704 O 100 100 3 2,1538 902 JJ oT ee
Median monthly wind speed o o o - = = = - - - = -
Median monthly lake level 3 7844 730 2.6 27 27 3 22014 905 4 80 (3

 

Remove “best fit” model and reanalyze

 

Peak chlorophyll-a concentration 3 795.7 732 O04 0.83
Degree-days from April | to May 15 3. 778.3 872.9 O 1.00
75th-percentile water temperature -

Cumulative October-May Williamson River discharge

Median monthly wind speed

Median monthly lake level 3 7844 73.0 lL 94 pa

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 99 of 114
014225

Information-Theoretic Approach to Multivariable Analysis of Water-Quality Conditions

47

Table 15. Akaike weights and supporting variables for evaluating the percentage of pH values greater than 9.7, Upper Klamath and

Agency Lakes, Oregon, 1990-2006.

[n=17 for all; K, number of parameters in the model; RSS, residual sum of squares, AIC, Akaike information criterion, A, AIC, minus the minimum AIC, for
the set, w, Akaike model weight; shading indicates the best fit model for each set]

 

 

 

 

 

 

 

 

 

 

 

July August
Model
K RSS Alc A OY Uw CK ORS AIC, A ON Ow

Peak chlorophyll-a concentration 3 4418.0 1024 36 0.17 0.08 3 1.4843 83.8 1.1 057 0.20
Degree-days from April | to May 15 3.43704 1022 34 18 09 3 41,5269 843 16 44 16
75th-percentile water temperature 33,5799 88 0 100 48 3 1,388.1 82.7 0 1.00 oo
Cumulative October—May Williamson River discharge 3 4,295.8 101.9 3.1 21 10 3 15499 846 19 39 14
Median monthly wind speed 3 4,058.9 100.9 2.1 34 17 3 1,6950 861 34 18 06
Median monthly lake level 3 4434.5 1024 3.6 16 08 3 1,636.5 85.5 28 20 09

Remove “best fit” model and reanalyze
Peak chlorophyll-a concentration 3 4418.0 1024 14 049 0.16 3 14843 83.8 0.0 1.00 ‘oar
Degree-days from April 1 to May 15 3 43704 1022 13 53 17 3 41,5269 843 5 79 24
75th-percentile water temperature - - - - - - = - - - - -
Cumulative October-May Williamson River discharge 3 4,295.8 101.9 1.0 62 20 3 15499 846 7 69 2)
Median monthly wind speed 3 4,058.9 1009 0 1.00 ieee 3 1,695.0 86.1 23 32 10
Median monthly lake level 3 4,434.5 1024 1.5 47 15 3 1,636.5 85.5 17 4 13

Remove “best fit” model and reanalyze
Peak chlorophyll-a concentration 3 4,418.0 1024 05 0.79 ~ - - - - =
Degree-days from April 1 to May 15 3.43704 1022 3 86 3 15269 843 00 100
75th-percentile water temperature - = ~ - - ~ = = ~ - - =
Cumulative October-May Williamson River discharge 3 4,295.8 1019 0 1.00 29) 3 1,549.9 84.6 3 88 3]
Median monthly wind speed - - - - - ~ 3 16950 861 18 41 14
Median monthly lake level 3.44345 1024 55 76 [22 3 16365 855 12 55 19

Remove “best fit” model and reanalyze
Peak chlorophyll-a concentration ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~
Degree-days from April | to May 15
75th-percentile water temperature - ~ - - - = - - - - - -
Cumulative October-May Williamson River discharge
Median monthly wind speed ~ - = = - — 3 1,695.0 86.1 06 0.74
Median monthly lake level - ~ - - - - 3 1,636.5 85.5 0 1.00

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 100 of 114

014226

48 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

evenly distributed, indicating that there was no clear hierarchy
of importance among those variables.

These analyses were based on water-quality measures
calculated from the lakewide dataset. ‘To explore whether
the explanatory variables could be defined more clearly
for a localized measure of water quality, similar analyses
were performed to examine the minimum dissolved-oxygen
concentrations measured at Midnorth during the July-August
time period (table 16). Midnorth was chosen because it was
shown to be an important indicator site for water quality in
the adult sucker habitat located in the northern part of the
lake. Wood and others (2006) found that, at the Midnorth
site, “die-off years could be successfully identified in the

historical data by screening for water characterized by
exceptionally low chlorophyll-a concentration, exceptionally
low dissolved-oxygen concentration throughout the water
column (not just near the bottom), and exceptionally high
ammonia concentration and water temperature, just prior

to or coincident with the start of a fish die-off?” As with the
lakewide analysis, the best models were those with just one
explanatory variable, and water temperature provided the
best fit when examining the individual parameter models.
Removing water temperature and reevaluating revealed that
lake level also played an important role. The relation with
water temperature was explored further by examining a set
of models that included water temperature along with each of

Table 16. Akaike weights and supporting variables for evaluating the minimum July-August
dissolved-oxygen concentration at Midnorth, Upper Klamath Lake, Oregon, 1990-2006.

[n=17 for all; K, number of parameters in the model; RSS, residual sum of squares; AIC, Akaike information
criterion; A, AIC minus the minimum AIC, for the set; w,, Akaike model weight, shading indicates the best fit

model for each set]

 

Model

 

Peak chlorophyll-a concentration
Degree—days from Apri! 1 to May 15
75th-percentile water temperature

Cumulative October-May Williamson River discharge

Median monthly wind speed
Median monthly lake level

K RSS AIC, A, ee ow,

3 41 237 44 O11 007
3 32 237 44 OF
3 333 193 0 100 ~62
3 432 237 44 1 07
3 428 236 43 12 07
3 409 228 35 7 I

 

Remove “best fit” model and reanalyze

 

Peak chlorophyll-a concentration
Degree-days from April 1 to May 15
75th-percentile water temperature

Cumulative October-May Williamson River discharge

Median monthly wind speed
Median monthly lake level

3 43.1 237 0.9 0.65 0.18

3 432 237 a 63 8
3 432 237 3 63 18
3 428 23.46 8 68
3 40.9 228 0 1.00

 

Remove “best fit" model and reanalyze

 

Peak chlorophyll-a concentration

Degree—days from April 1 to May 15 3 43.2 23,7 i 93
75th-percentile water temperature
Cumulative October-May Williamson River discharge 3 43.2 23.7 Jl 93

Median monthly wind speed
Median monthly lake level

3. 43.1 Lod. 0.1 0.96

iy
CO

3 428 236 0 1.00

 
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 101 of 114

Information-Theoretic Approach to Multivariable Analysis of Water-Quality Conditions

014227
49

Table 17. Akaike weights and supporting variables for evaluating models of water temperature and a second
physical variable in relation to minimum July-August dissolved-oxygen concentration at Midnorth, Upper

Klamath Lake, Oregon, 1990-2006.

[Water temperature is 75th percentile, n=17 for all; +/-, sign of the coefficient in the model, respectively, K, number of parameters
in the model; RSS, residual sum of squares: AIC,, Akaike information criterion, A, AIC, minus the minimum AIC, for the set; w,,
Akaike model weight: shading indicates the best fit model for each set]

 

Model

 

+/- K RSS Alc, A, kt Ww,
Water temperature - 3 33,3 193 0.0 1.00 0.40
Water temperature and median monthly wind speed -- 4 29.2 20.6 1.3 33 2)
Water temperature and median monthly lake level -+ 4 30.7 214 2.1 35 14
Water temperature and cumulative October-May -- 4 32.0 22.1 2.8 25 10
Williamson River discharge
Water temperature and peak chlorophyll-a concentration -- 064 33.3 228 3.5 LF 07
Water temperature and degree-days from April 1 to May 15 -- 64 33.2 22.7 3.4 AB O07

 

the other variables (table 17). The best model was still the one
with water temperature alone.

The implication that wind speed may be an important
variable in predicting the occurrence of low dissolved-oxygen
concentrations was noted in the lakewide analysis, but was not
apparent for the Midnorth-only dataset. A possible explanation
for this may be that wind speed does not affect all of the lake
equally. For example, lower wind speeds increase residence
time in the trench and can result in low dissolved-oxygen
concentrations there, where oxygen consumption exceeds
photosynthetic production, but Wood and Cheng (2006)
showed that another consequence of low wind speeds is that
they are less effective at pushing water from the trench into the
northern part of the lake. This would complicate the relation
between water quality and wind speed at the Midnorth site,
particularly in comparison to the trench, where the lowest
dissolved-oxy gen concentrations in the lake often occur. These
mechanisms, along with the fact that the wind-speed data used
in this analysis was of questionable quality and perhaps not
very representative of actual wind conditions on the lake, may
make wind speed less effective as an explanatory variable.

Because this report has focused on the relation of water-
quality conditions and lake level, and lake level was revealed
as perhaps an important explanatory variable of the variance
observed in the minimum dissolved-oxy gen concentrations
at Midnorth in July—August, models with lake level were
explored further (table 18). Model sets were developed to
compare lake level with each physical or biological variable
used in this analysis, and Akaike weights were calculated.
These sets revealed that the univariate lake-level model

always was a better fit than when combined with some other
variable. except for the univariate water-temperature model,
which provided a better fit than lake level alone. So, water
temperature and lake level do appear to be important variables
in explaining the variance observed in minimum dissolved-
oxygen concentrations at Midnorth. Wood and Cheng

(2006) did not address the question of how lake level affects
transport from the trench into the northern part of the lake,
so the emergence of lake level as an alternative second-most-
important explanatory variable remains as a question to be
explored with further modeling work.

Although water temperature and wind speed appear to be
important explanatory variables when examining the variance
observed in different water-quality measures throughout
the lake, no one overarching variable or combination of
variables was revealed. It is suspected that these variables
all play important roles in affecting water quality in Upper
Klamath Lake to varying degrees and at varying times
based on the overall interrelation between these influencing
factors. This conclusion makes sense when considering that
no clear pattern has emerged from multiple approaches to
examining interrelations among water-quality conditions
and lake level and climatic factors. No two years from the
17 years considered in this analysis were exactly the same
for any of the considered variables, and poor water-quality
conditions occur at the same time in every year. This analysis
does reveal that many of these variables are important, and
perhaps with better resolution of the datasets (wind-speed data
for conditions affecting the lake itself and continuous water
temperature rather than measurements every two weeks, for
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 102 of 114

50

014228

Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

Table 18. Akaike weights and supporting variables for evaluating models of lake level in relation to minimum July-August
dissolved-oxygen concentration at Midnorth, Upper Klamath Lake, Oregon, 1990-2006.

[n=17 for all; +/-, the sign of the coefficient in the model, respectively; K, number of parameters in the model; RSS, residual sum of squares; AIC,,
Akaike information criterion; A,, ATC, minus the minimum ATC, for the set; w,, Akaike model weight; shading indicates the best fit model for each set]

 

 

 

 

 

 

 

 

 

 

 

Model +/- K RSS AIC. A, etal W,
Lake level and peak chlorophyll-a
Median monthly lake level + 3 40.9 22.8 0.0 1.00 =|
Peak chlorophyll-a concentration - 3 43.1 23.7 9 65 35
Median monthly lake level and peak chlorophyll-a concentration ++ 4 40.7 26.2 3.4 8 |
Lake level and degree-days
Median monthly lake level + 3 40.9 228 00 1.00 rt 6
Degree-days from April 1 to May 15 - 3 43.2 23.7 9 63 a8
Median monthly lake level and degree-days from April | to May 15 ++ 4 40.6 26.2 3.4 Ag .10
Lake level and water temperature
Median monthly lake level ae 3 40.9 22.78 3.5 OAT 0.11
75th-percentile water temperature - 3 33.3 19.28 0 1.00 .66
Median monthly lake level and 75th-percentile water temperature +- 4 30.7 2140 2.1 35 BB
Lake level and Williamson River discharge
Median monthly lake level + 3 40.9 22.8 0.0 1.00
Cumulative Ocober—May Williamson River discharge - 3 43.2 23.4 9 63 34
Median monthly lake level and cumulative October-May Williamson River +,- 4 39.9 259 3.1 po 12
discharge
Lake level and wind speed
Median monthly lake level + 3 40.9 22. 0.0 1.00
Median monthly wind speed. of 3 42.8 23.6 8 68 36
Median monthly lake level and median monthly wind speed +,+ 4 39.9 25.8 3.0 22 Al

 

instance) and more examples of the interrelations to examine
(more years of data), the relations can be further refined.

Data Caveats and Future Directions

The major limitation of the Klamath Tribes dataset is
the two-week sampling interval. The sampling program was
designed to assess long-term trends in water quality and to
provide a yearly status of the lake ecosystem by sampling at
a consistent set of sites representing conditions all around the
lake, and doing so on a consistent and sustainable interval
over a long period of time. It was not designed to address the
relation between water quality in the lake in any given year
and various forcing functions, both of which vary significantly
on time scales as short as a few days. Therefore this dataset
lends itself to the types of empirical approaches to the data
analysis that are presented in this report. If a particular
variable was of overwhelming importance, and particularly if
the predominant time scale were a month or more, then this
empirical approach could be counted on to demonstrate this
strong relation. In reality, it seems that many variables are of
nearly equal importance, and that water quality is a result of
the complex interaction of a number of processes at once.

This limitation was suspected after the first attempt was
made to correlate water-quality variables with lake level and
climatic factors (Wood and others, 1996). Since that time, new
data-collection efforts have begun. Specific conductance, pH,
water temperature, and dissolved oxygen have been measured
in-situ around the lake with continuous water-quality data
sondes since 2002. Nutrients and chlorophyll-a have been
collected at a small subset of representative sites on a weekly
time interval. The availability of these datasets has confirmed
that water quality varies significantly on time scales as short
as a few days. In addition, a hydrodynamic model of the lake
has been developed that shows that wind-driven currents
play a large role in determining the water quality in the lake,
particularly in the northern third of the lake, and that these
currents respond to changes in the wind forcing in a matter
of hours. The model (Wood and Cheng, 2006), as well as
supporting light/dark bottle experiments (Mary Lindenberg,
U.S. Geological Survey, unpub. data, 2005, 2006), also
indicates that the deep trench along the western shoreline
is Important because it is an area of net consumption of
dissolved oxygen. The datasets currently being collected and
the modeling effort are providing the opportunity to explore
relationships among variables using a process-based, rather
than empirical, approach. In the long term, this approach will
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 103 of 114

likely provide more insight into the complex interaction of
processes that determine water quality at a particular place in
the lake at a specific point in time.

Summary

Growth and decomposition of dense blooms of
Aphanizomenon flos-aquae in Upper Klamath Lake frequently
cause extreme water-quality conditions that have led to
critical fishery concerns for the region. Two species of suckers
endemic to the lake, the Lost River sucker and the shortnose
sucker, are listed as endangered. The poor water-quality
conditions associated with the long and productive algal
blooms are believed to be the primary threat to these adult
endangered suckers. The Bureau of Reclamation has asked
the USGS to examine the water-quality data collected by
the Klamath Tribes for relations with lake level. This work,
which evaluates a 17-year dataset (1990-2006), serves as an
update to the original analysis of a 5-year dataset (1990-94)
performed by Wood and others (1996).

Both univariate hypothesis testing and multivariable
analyses evaluated using an information-theoretic approach
revealed the same results—no one overarching factor emerged
from the data. No one single factor could be relegated from
consideration either. The lack of statistically significant, strong
correlations between water-quality conditions, lake level, and
climatic factors does not necessarily show that these factors
do not influence water-quality conditions; it is more likely that
they all work in conjunction with each other to affect water
quality. A few different conclusions could be drawn with
the larger dataset than with the smaller dataset examined by
Wood and others (1996), but for the most part, the outcome
was the same. Using an observational dataset that may not
capture all variation in water-quality conditions (samples were
collected on a two-week interval) and that has a limited range
of conditions for evaluation (confined to the operation of lake)
may have confounded the exploration of explanatory factors.
In the end, all years experienced some variation in poor water-
quality conditions, either in the timing of the occurrence of the
poor conditions or in their duration. The dataset of 17 years
simply provided 17 different patterns of lake level, cumulative
degtee-days, timing of the bloom onset. and poor water-
quality conditions, with no overriding causal factor emerging
from the variations.

Water-quality conditions measured during 1990-2006
were evaluated for their potential to be harmful to the
endangered sucker species. Based on high-stress thresholds
established to calculate stress indices for Upper Klamath
Lake suckers (Reiser and others, 2000), the values used in
this study to delimit poor water-quality conditions were:
water-temperature values greater than 28°C, dissolved-oxygen
concentrations less than 4 mg/L, and pH values greater than

014229

Summary 51

9.7. Only a few water temperatures recorded during May—
October 1990-2006 were greater than 28°C. These were all
measured at the surface, in the afternoon, and most were in the
latter part of July, when air temperatures are expected to be
elevated as well. Dissolved-oxygen concentrations of less than
4 mg/L were generally recorded in mid- to late-summer—most
frequently in August, then July, and finally in September.
Unlike the patterns in the dissolved-oxy gen data, high pH
values were more frequent and occurred earlier in the season
and parallel with growth in the algal bloom, typically in June
and July. Spatial patterns show that when high pH values were
measured, they were often observed at sites all around the
lake.

Total ammonia concentrations were screened against
USEPA criteria, which apply only to samples with pH values
of less than 9. For the half of the dataset that these criteria
applied to, only a few samples (less than 1 percent for the
acute criterion and less than 10 percent for the chronic
criterion) exceeded the criteria; however, half of these
exceedances occurred in the bay areas. Un-ionized ammonia
concentrations were calculated for the entire dataset and
evaluated against LC,, values of 530 ug/L for Lost River
suckers (Saiki and others, 1999). About 3 percent of the un-
ionized ammonia concentrations exceeded 530 pg/L, and there
was at least one exceedance at each of the 10 sites. Although
the USEPA criteria for total ammonia represent “acceptable
no-effect levels” of total ammonia, the LC,, values for un-
ionized ammonia concentrations represent “unacceptable
severe-effect levels” for the health of the suckers.

To help evaluate relations in water-quality conditions
between the years, three factors were used to rank the years in
relation to each other: lake level, cumulative degree-days from
April 1 to May 15, and timing of the onset of the AFA bloom.
The end-of-month lake levels for May—August were compared
to each other and to the post-dam historical (1922—2006)
record. The years 1992, 1994, and 1991 were recognized as
notably low lake-level years. The degree-days ranking serves
as a measure of how warm each spring was, recognizing
that climatic factors such as air temperature and cloud cover
are expected to have an effect on when the bloom begins
to grow and the rate at which it develops. The onset of the
bloom for each year was defined by when the chlorophyll-a
concentration exceeded 20 ug/L. For the majority of the years,
this occurred during the last week of May and the first week
of June, with the earliest bloom starting in mid-May in 1992
and the latest bloom starting in mid-June in 2006. Comparison
of the years by these three ranking variables reveals that these
variables are interlinked, but no single one emerged as an
overall controlling factor.

The 10 hypotheses relating water-quality variables,
lake level, and climatic factors from Wood and others (1996)
evaluation of the 1990-1994 dataset were tested in this
analysis for the larger 1990-2006 dataset. These hypotheses
proposed relations between lake level and chlorophyll-a, pH,
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 104 of 114

014230

52 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

dissolved oxygen, total phosphorus, and water temperature.
As in the previous study, there was no evidence in the larger
dataset for any of these relations based on a seasonal (May—
October) distribution. When analyzing just the June data, the
previous study did find evidence for three hypotheses relating
lake level to the onset of the bloom, June chlorophyll-a
concentrations, and the frequency of high pH values in June.
These hypotheses were not supported, however, by the 1990—
2006 dataset, but the two hypotheses related to cumulative
degree-days from the previous study were: chlorophyll-a
concentrations were lower and the onset of the algal bloom
was delayed when spring air temperatures were cooler. Other
relations between water-quality variables and cumulative
degree-days were not determined to be significant.

Multivariable analyses of the data revealed similar results.
Multiple regressions were performed between lakewide water-
quality measures—the percentage of low dissolved-oxygen
concentrations in July and August and the percentage of high
pH values in July and August—and six physical and biological
variables—peak chlorophyll-a concentrations, degree-days,
water temperature, median October—May discharge in the
Williamson River, median monthly wind speed, and median
monthly lake level in Upper Klamath Lake. Model sets were
developed for each combination of these chosen factors, both
with and without lake level as an explanatory variable, and
evaluated using an information-theoretic approach. In every
instance, the addition of lake level to the regression resulted
in an increase in the Akaike Information Criterion value of
somewhere between 2 and 5, indicating that the model without
lake level as a variable offered a better fit of the data.

The multiple regression models also were compared to
each other as a means of explaining the variation observed
between years in water-quality conditions in the lake. The
generation of these multiple models with varying numbers of
explanatory variables yielded no single overarching equation.
For each water-quality measure tested, the models with the
lowest AIC, statistics, and therefore the best fit, were the
models that considered each physical variable individually.
The variables with the best fit for dissolved oxygen were water
temperature and wind speed, whereas the variable with the
best fit for pH was water temperature. The Akaike weights
for the remaining variables were fairly evenly distributed.
indicating that there was no clear hierarchy of importance
among those variables.

Although water temperature and wind speed appear to be
important explanatory variables for the variance observed in
different water-quality measures, no overarching variable or
combination of variables was revealed. As with the conclusion
from the univariate analyses, it is suspected that these
variables work in combination to affect water quality in Upper
Klamath Lake. This conclusion makes sense when considering
that no clear pattern has emerged from multiple approaches
to examining interrelations among water-quality conditions,
lake level, and climatic factors. Although the water-quality
conditions and climatic factors around the lake can be defined,
the dynamic nature of these variables and their interactions

from year to year, within a season, and between sites around
the lake confounds our ability to explain or predict water-
quality conditions in Upper Klamath Lake. At present, no
single causal factor can be clearly identified.

Acknowledgments

Special thanks to Lawrence Dunsmoor and Kris Fischer
(Klamath Tribes Natural Resources) and Jacob Kann (Aquatic
Ecosystem Sciences, LLC) for providing water-quality
data collected on the Upper Klamath and Agency Lakes;

Eric Janney (U.S. Geological Survey) for offering guidance
on the proper use of the Akaike Information Criterion in
evaluating data; George Taylor (Oregon Climate Service)

and the National Climatic Data Center for providing climate
data recorded at the Klamath Falls Airport; Jason Cameron
and Rich Piaskowski (Bureau of Reclamation) and Ronald
Larson (U.S. Fish and Wildlife Service) for their interest in
pursuing this work; Curt Hughes and Amanda Lindley (U.S.
Geological Survey) for their help in obtaining datasets; James
Rogala, Brian Gray, Rip Shively, Eric Janney, James Eychaner,
(U.S. Geological Survey) for their reviews of the report which
improved the outcome: and Tammy Wood (U.S. Geological
Survey) for sharing her advice and guidance.

References Cited

Barbiero, R.P., and Kann J., 1994, The importance of
benthic recruitment to the population development of
Aphanizomenon flos-aquae and internal loading in a
shallow lake: Journal of Plankton Research, v. 16, no. 11,
p. 1581-1588.

Burmham, K.P., and Anderson, D.R., 2002, Model selection
and multimodal inference—A practical information-
theoretic approach (2d ed): New York, Springer-Verlag,
Inc., 488 p.

Johnson, D.M.. Petersen, R.R., Lycan, D.R., Sweet, J.W.,
Neuhaus, M.E., and Schaedel, A.L., 1985, Atlas of Oregon
lakes: Corvallis, Oregon State University Press, 317 p.

Kann, J., 1998, Ecology and water quality dynamics of a
shallow hypereutrophic lake dominated by Cyanobacteria
(Aphanizomenon flos-aquae): Chapel Hill, University
of North Carolina Doctoral Dissertation, Curriculum in
Ecology, 110 p.

Kann, J., and Smith, V.H., 1999, Estimating the probability of
exceeding elevated pH values critical to fish populations in
a hypereutrophic lake: Canadian Journal of Fisheries and
Aquatic Science, v. 56, p. 2262-2270.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 105 of 114

Kann, J., and Welch. E.B., 2005, Wind control on water
quality in shallow, hypereutrophic Upper Klamath Lake,
Oregon: Lake and Reservoir Management, v. 21. no. 2,
p. 149-158.

The Klamath Tribes, 2006, Quality assurance project plan
(QAPP)—Baseline water quality monitoring project,
revision 1.2: Chiloquin, Oregon, The Klamath Tribes
Natural Resources Department, 80 p.

Laenen, A., and LeTourneau, A.P., 1996, Upper Klamath
Basin nutrient-loading study—Estimates of wind-induced
resuspension of bed sediment during periods of low lake
elevations: U.S. Geological Survey Open-File Report
95-414, 11 p.

National Marine Fisheries Service, 2002, Biological
opinion—Klamath Project Operations: http://www.usbr
gov/mp/mp150/envdocs/kbao/KpopBO2002finalMay 3 L.pdf,
accessed May 29, 2007.

P-STAT, Inc., 1990, P-STAT user’s manual: Princeton, N.J..
P-STAT, Inc., 3 v.

Perkins. D.L., Kann, J., and Scoppettone, G.G., 2000, The
role of poor water quality and fish kills in the decline of
endangered Lost River and shortnose suckers in Upper
Klamath Lake: Klamath Falls, Oreg.. U.S. Geological
Survey Final Report submitted to Bureau of Reclamation
Klamath Falls Project Office, Contract 4-AA-29-12160.

Reiser, D.W., Loftus, M., Chapin, D.. Jeanes, E., and Oliver,
K., 2000, Effects of water quality and lake level on the
biology and habitat of selected fish species in Upper
Klamath Lake: Redmond, Washington, R2 Resource
Consultants, Inc., report prepared for the Bureau of Indian
Affairs, Portland, Oregon.

Saiki, M.K.. Monda. D.P.. and Bellerud, B.L.. 1999. Lethal
levels of selected water quality variables to larval and
juvenile Lost River and shortnose suckers: Environmental
Pollution, v. 105, p. 37-44.

Snyder, D.T., and Morace, J.L., 1997, Nitrogen and
phosphorus loading from drained wetlands adjacent
to Upper Klamath and Agency Lakes, Oregon: U.S.
Geological Survey Water-Resources Investigations Report
97-4059, 67 p.

014231
References Cited 53

U.S. Environmental Protection Agency, 1999, Update of
ambient water quality criteria for ammonia: EPA-822-R-99-
014, 147 p., accessed March 29, 2007, at http:/Avww.epa_
a ne $ 1 1 fe 1a /OC «

Fi

 

U.S. Fish and Wildlife Service. 1993, Lost River (Deltistes
luxatus) and shortnose (Chasmistes brevirostris) sucker
recovery plan: Portland, Oregon, U.S. Fish and Wildlife
Service, 108 p.

U.S. Fish and Wildlife Service, 2002, Biological/conference
opinion regarding the effects of operation of the U.S.
Bureau of Reclamation’s proposed 10-year operation plan
for the Klamath Project and its effect on the endangered
Lost River sucker (Del/tistes luxatus), endangered shortnose
sucker (Chasmistes brevirostris), threatened bald eagle
(Haliaeetus leucocephalus), and proposed critical habitat
for the Lost River and shortnose suckers (1-10-02-F-121):
accessed June 5, 2007, at http://www.usbr.gov/mp/mp150/
envdocs/kbao/Final_ 2002 KPOP BO.pdf.

 

 

Welch, E.B., and Burke, T., 2001, Interim summary repori—
Relationship between lake elevation and water quality in
Upper Klamath Lake, Oregon: Redmond, Washington, R2
Resource Consultants, Inc., report submitted to Bureau of
Indian Affairs. Portland, Oregon, variously paginated.

Wood, T.M., and Cheng, R.T., 2006, Use of UnTRIM to
investigate dissolved oxygen transport in Upper Klamath
Lake, Oregon: Proceedings of the Seventh International
Conference on Hydroscience and Engineering, Philadelphia,
Pennsylvania. accessed May 20, 2007, at http://idea.library.

Wood, T.M., Fuhrer, G.J., and Morace, J.L., 1996, Relation
between selected water-quality variables and lake level
in Upper Klamath and Agency Lakes, Oregon: U.S.
Geological Survey Water-Resources Investigations Report
96-4079, 57 p.

Wood, T.M., Hoilman, G.R., and Lindenberg, M.K., 2006,
Water-quality conditions in Upper Klamath Lake, Oregon,
2002-04: U.S. Geological Survey Scientific Investigations
Report 2006-5029, 52 p.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 106 of 114
014232

54 Selected Water-Quality Variables, Climatic Factors, and Lake Levels, Upper Klamath and Agency Lakes, Oregon, 1990-2006

This page is intentionally left blank.
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 107 of 114
014233

Manuscript approved for publication, June 6, 2007
Prepared by the USGS Publishing Network

Bill Gibbs

Debra Grillo

Ellen Hardy

Jacqueline C. Olson

Bobbie Jo Richey

Sharon Wahlstrom

For more information concerning the research in this report, contact the
Director, Oregon Water Science Center
U.S. Geological Survey
10615 S.E. Cherry Blossom Drive
Portland, Oregon 97216
http://or.water.usgs.gov
 

Morace

Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 108 of 114

Relation Between Selected Water-Quality Variables, Climatic Factors, and Lake Levels in
Upper Klamath and Agency Lakes, Oregon, 1990-2006

SIR 2007-5117

@® Printed on recycled paper
a USGS

scieace for achanging world

 

Simulated Effects of Dam Removal on Water Temperatures
along the Klamath River, Oregon and California, Using 2010
Biological Opinion Flow Requirements

By John C. Risley, Scott J. Brewer, and Russell W. Perry

 

Prepared in cooperation with the Bureau of Reclamation

Open-File Report 2011-1311

U.S. Department of the Interior
U.S. Geological Survey
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 110 of 114
014236

Cover: Iron Gate Reservoir on the Klamath River in California (Photograph by John Risley, U.S. Geological Survey,
October 2005.)
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 111 of 114
014237

Simulated Effects of Dam Removal on Water Temperatures
along the Klamath River, Oregon and California, Using 2010
Biological Opinion Flow Requirements

By John C. Risley, Scott J. Brewer, and Russell W. Perry

Prepared in cooperation with the Bureau of Reclamation

Open-File Report 2011-1311

U.S. Department of the Interior
U.S. Geological Survey
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 112 of 114
014238

U.S. Department of the Interior
KEN SALAZAR, Secretary

U.S. Geological Survey
Marcia K. McNutt, Director

U.S. Geological Survey, Reston, Virginia: 2012

For more information on the USGS—the Federal source for science about the Earth,
its natural and living resources, natural hazards, and the environment, visit http://www.usgs.gov or call 1-885-ASK—
USGS.

For an overview of USGS information products, including maps, imagery, and publications,
visit http:/ww.usgs.gov/pubprod

To order this and other USGS information products, visit http://store.usgs.gov

Suggested citation:

Risley, J.C., Brewer, S.J., and Perry, R.W., 2012, Simulated effects of dam removal on water temperatures along the
Klamath River, Oregon and California, using 2010 Biological Opinion flow requirements: U.S. Geological Survey Open-
File Report 2011-1311, 18 p.

Any use of trade, product, or firm names is for descriptive purposes only and does not imply
endorsement by the U.S. Government.

Although this report is in the public domain, permission must be secured from the individual
copyright owners to reproduce any copyrighted material contained within this report.

ul
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 113 of 114

014239

Contents
SUMIMALY ......ccccceeeseeceseseeseeecseeeeesseeeseeecececesceeesssesesenenseeeaseseaseeseeneasaesneneeaseceasanensosisenseseteaeasanensaseneneeseeeasateasensneenensenenees |
rece Na rarer erate eee erecta ear ett ate etree ee eet fee eee eerie cae eee eee 2
PUrPOSE ANA SCOPE ......cccccscccseescseecsssesesnsssecestssssesesnseeassescseesecensnsasinsseeesesssensnsnassaesseeecessasecensnensesesanacensseseneneneeeeeatenes a
Description of Study Ar@@.......ccccscsesesnssesesssseseessnssessseesssssesessseetessuesssnssessasscsceceseuessneseesssesessanssasecdeeeusesseeasaceesneeeeess 3
Water Temperature MOdel............cccccccsscsescscsssecscsssnencssscensusussesescessseussesseusesssscececesseusasaneeusassniceseseceesesecensesscanasenteesens 3
SIMUIALIONS ........cccccssesesessesesesesesessevecesesssuesssesvecsssvevesesssesesvevesssssesssasaveuessavansssasavasssssesstensavavessesssasasasasasesessasaveasasscsutensees 4

ASSUMPTIONS .........csccececseceeesesessesceecsesceesecensnensasesesensnsasecesesecsvsusecasecsssececesesenensusesisesasentecensceeesseansneasansesnseersenenseneeess 4

Results of Water Temperature Simulations. ...........cccccceeecescststsseecstsssecsnssssessesssesesnsnesessenstenseessssaceraeesenansneesaracenes 5
References Cited... ccccseresesessssscsesesescscsnsvsssssesseesesssescacscaesesssesesesesansnsncasstssecseaesevesanavavansessesesesesavavansvaseeatanseesteeseneeass 17
Figures
Figure 1. Map of the Klamath River showing the study area from Link River Dam to the Pacific Ocean (from Perry and
Sic | | a eh ee 2
Figure 2. Graph showing simulated Klamath River mean January water temperatures using National Marine Fisheries
Service 2010 Biological Opinion flow requirements aS INPUt VALUES. ..........cccccesescsescsescssscsescsesssesesteeseseseseaeseasecesseseaeeees 6
Figure 3. Graph showing simulated Klamath River mean February water temperatures using National Marine
Fisheries Service 2010 Biological Opinion flow requirements aS iNPUt VAIUCS............cccccsssesesesesetesesesescseseseevseacssasareees 6
Figure 4. Graph showing simulated Klamath River mean March water temperatures using National Marine Fisheries
Service 2010 Biological Opinion flow requirements aS INPUt VALUES. ..........ccccccesccesscsescsescsescscseseseseseseseatsesenesessacscaeaeeees 7
Figure 5. Graph showing simulated Klamath River mean April water temperatures using National Marine Fisheries
Service 2010 Biological Opinion flow requirements aS INPUt VALUES. ........ccccscececesscsescscsssestscsesesesesesssssesssessessssssceesenees 7
Figure 6. Graph showing simulated Klamath River mean May water temperatures using National Marine Fisheries
Service 2010 Biological Opinion flow requirements aS INPUt VAIUES. 0... cscs stesesescssesesessscscsesnssssesseesesessessseseesees 8
Figure 7. Graph showing simulated Klamath River mean June water temperatures using National Marine Fisheries
Service 2010 Biological Opinion flow requirements aS INPUt VALUES. ..........cccseseecsssessesesssssssesessseseseseseseenssescscssseeeaeeees 8
Figure 8. Graph showing simulated Klamath River mean July water temperatures using National Marine Fisheries
Service 2010 Biological Opinion flow requirements AS INPUt VALUES. ..........ccccesescssscsesescsssessscscsvsesessstststseassescssatacerseeees 9
Figure 9. Graph showing simulated Klamath River mean August water temperatures using National Marine Fisheries
Service 2010 Biological Opinion flow requirements AS INPUt VALUES. ..........cccccesescssscsescsesesessscscsvsesesestseerscasseecsessacerseeees 9
Figure 10. Graph showing simulated Klamath River mean September water temperatures using National Marine
Fisheries Service 2010 Biological Opinion flow requirements as input VAIUES. ............ccccceceseeeteeecstetsseeeeseeeeseseees 10
Figure 11. Graph showing simulated Klamath River mean October water temperatures using National Marine
Fisheries Service 2010 Biological Opinion flow requirements as input VAIUES. ............cccccceceeeteeeceseteteeeeseeeeeeseees 10
Figure 12. Graph showing simulated Klamath River mean November water temperatures using National Marine
Fisheries Service 2010 Biological Opinion flow requirements aS INU VAIUCS...........ccccccccceeeetseseessceeseseseseseeeeeeeeas 11
Figure 13. Graph showing simulated Klamath River mean December water temperatures using National Marine
Fisheries Service 2010 Biological Opinion flow requirements aS INPUt VAIUCS. ......cstsesesesssesesssssetesseeesasecstesnseeens 11

Figure 14. Graph showing simulated Klamath River daily mean water temperatures at J.C. Boyle Reservoir (RM
226.8) for a median-flow year using National Marine Fisheries Service 2010 Biological Opinion flow requirements as
Ce ae eee 12

il
Case 3:19-cv-04405-WHO Document 430 Filed 02/21/20 Page 114 of 114
014240

Figure 15. Graph showing simulated Klamath River daily mean water temperatures below Iron Gate Dam (RM 190)
for a median-flow year using National Marine Fisheries Service 2010 Biological Opinion flow requirements as input
EID ese xe cesm cise cise arse hw am ec sm ie wR A GRMN SSD Ra A A SMS SSSR 12

Figure 16. Graph showing simulated Klamath River daily mean water temperatures near Seiad Valley, California (RM
130.7) for a median-flow year using National Marine Fisheries Service 2010 Biological Opinion flow requirements as
INPUt VALUES. ........eseseccssesssesecesssncsesnsussescsuscssessecscasasaueusscscassnecsuensasscasasaveussscausususseasusaceseueucssanasausesseseacscanecseasseseeatacaneeaes 13
Figure 17. Graph showing simulated Klamath River daily mean water temperatures near the river mouth (RM 2.7) for
a median-flow year using National Marine Fisheries Service 2010 Biological Opinion flow requirements as input

VQIUCS. .....eecsesesesesecscsssesesesccsssssesassessssusessesassenasssassavavasasacsavavssescavasasuscavssavasasasecsasseeasasassticsasesassuavaceasanavasecsanenananacaceteas 13
Figure 18. Graph showing simulated dry, median, and wet year Klamath River daily-mean water temperatures
downstream of Iron Gate Dam (RM 190) using 2010 Biological Opinion flow requirements as input values............... 16
Tables

Table 1. Proposed instantaneous minimum Klamath River flows at Iron Gate Dam, minimum Upper Klamath Lake
elevations, and Upper Klamath Lake refill targets. Source: National Marine Fisheries Service (2010)...............00000 5

Table 2. Differences in simulated mean monthly water temperatures at various locations in the Klamath River for the
50-year simulation period, computed as the results with dams in place minus the results with the dams removed. ... 15

Conversion Factors and Datums

Conversion Factors
Inch/Pound to SI

 

 

Multiply By To obtain
inches (in.) 2.54 centimeter (cm)
feet (ft) 0.3048 meter (m)
mile (mi) 1.609 kilometer (km)
square mile (mi*) 2.590 square kilometer (km*)

 

Temperature in degrees Celsius (°C) may be converted to degrees Fahrenheit (°F) as follows: °F=(1.8x°C}+32

Temperature in degrees Fahrenheit (°F} may be converted to degrees Celsius (°C) as follows: °C=(°F-32)/1.8

Datums
Vertical coordinate information is referenced to the North American Vertical Datum of 1988 (NAVD 88).

Horizontal coordinate information is referenced to the North American Datum of 1983 {NAD 83}.
